EXECUTION VERSION

    STOCK PURCHASE AGREEMENT   by and among   ATCO RUBBER PRODUCTS, INC., a
Michigan corporation,   THE SELLERS NAMED HEREIN,   MUELLER INDUSTRIES, INC., (a
Delaware Corporation),   and   RAMESH BHATIA, as Representative of the Sellers  
    July 2, 2018    


--------------------------------------------------------------------------------



TABLE OF CONTENTS

            Page ARTICLE I PURCHASE AND SALE TRANSACTION; THE CLOSING;
TRANSACTION PRICE ADJUSTMENT 1 1.01 Purchase and Sale of the Shares 1 1.02
Closing Cash Proceeds 1 1.03 The Closing 2 1.04 The Closing Transactions 2 1.05
Transaction Price Adjustments 4 1.06 Withholding 7 1.07 Target EBITDA 7 1.08
EBITDA Payment 7 1.09 Calculation of EBITDA 9 1.10 Conduct of the Company During
Performance Period 10   ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE SELLERS
AND THE COMPANY 11 2.01 Organization and Power 11 2.02 Subsidiaries 11 2.03
Authorization 11 2.04 No Violation 11 2.05 Governmental Bodies; Consents 12 2.06
Capital Stock 12 2.07 Financial Statements; No Undisclosed Liabilities 12 2.08
Absence of Certain Developments 13 2.09 Title to Properties 15 2.10 Tax Matters
17 2.11 Contracts 19 2.12 Intellectual Property 21 2.13 Litigation 23 2.14
Employee Benefit Plans 23 2.15 Insurance 25 2.16 Environmental Matters 25 2.17
Broker Fees 26 2.18 Permits; Compliance with Laws 27 2.19 Employees 27 2.20
Affiliated Transactions 28 2.21 Certain Business Practices 28 2.22 Assets of the
Company 29 2.23 Products Liability 29 2.24 Customers and Suppliers 30 2.25
Inventories 31 2.26 No Additional Representations or Warranties 31

i

--------------------------------------------------------------------------------




ARTICLE III INDIVIDUAL REPRESENTATIONS AND WARRANTIES OF EACH SELLER 31 3.01
      Organization and Power       31 3.02 Authorization 31 3.03 No Violation 31
3.04 Governmental Bodies; Consents 32 3.05 Capital Stock 32 3.06 Broker Fees 32
3.07 Litigation 32 3.08 Payments Owed 32 3.09 No Additional Representations or
Warranties 32   ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE PURCHASER 33
4.01 Organization and Power 33 4.02 Authorization 33 4.03 No Violation 33 4.04
Governmental Bodies; Consents 33 4.05 Litigation 33 4.06 Broker Fees 33 4.07
Investment Representation; Investigation 34 4.08 Financial Capability 34 4.09
Solvency 34 4.10 No Additional Representations or Warranties 34 4.11 No Outside
Reliance 34   ARTICLE V COVENANTS OF THE COMPANY AND THE SELLERS 35 5.01
Restrictive Covenants 35 5.02 Regulatory Filings 37 5.03 Affiliate Obligations
and Arrangements 38   ARTICLE VI COVENANTS OF THE PURCHASER 38 6.01 Access to
Books and Records 38 6.02 Director and Officer Liability and Indemnification 38
6.03 Facility Closings; Employee Layoffs 39 6.04 Transaction Expenses 40  
ARTICLE VII INDEMNIFICATION 40 7.01 Survival 40 7.02 Indemnification of the
Purchaser 40 7.03 Limitations on Indemnification of the Purchaser 41 7.04
Indemnification of the Sellers 43 7.05 Indemnification Procedures for Third
Party Claims 43 7.06 Indemnification Procedures for Non-Third Party Claims 45
7.07 Procedures for Payment of Losses 45 7.08 Losses Net of Insurance 46 7.09
Other Limitations 46 7.10 Subrogation 47

ii

--------------------------------------------------------------------------------




7.11       Termination of Indemnification       47 7.12 Exclusive Remedy 47 7.13
Escrow Release 48    ARTICLE VIII ADDITIONAL AGREEMENTS AND COVENANTS 48 8.01
Further Assurances 48 8.02 Employees and Employee Benefits 49 8.03 Seller
Release 50 8.04 Certain Consents 50 8.05 R&W Insurance Policy 50 8.06
Representation 51   ARTICLE IX TAX MATTERS 52 9.01 Preparation and Filing of Tax
Returns; Tax Refunds; Amended Tax Return; and Certain Post-Closing Tax Benefits
52 9.02 Transfer Taxes 54 9.03 Cooperation on Tax Matters 54 9.04 Section
338(h)(10) Election 55 9.05 Purchase Price Allocation 55    ARTICLE X
MISCELLANEOUS 56 10.01   Press Releases and Communications 56 10.02   Expenses
56 10.03   Notices 57 10.04   Assignment 58 10.05   Amendment and Waiver 58
10.06   Third Party Beneficiaries 58 10.07   Non-Recourse 59 10.08  
Severability 59 10.09   Construction 59 10.10   Disclosure Schedules 59 10.11  
Complete Agreement 60 10.12   Conflict Between Transaction Documents 60 10.13  
Specific Performance 60 10.14   Jurisdiction and Exclusive Venue 61 10.15  
Governing Law; Waiver of Jury Trial 61 10.16   Representative 62 10.17   No
Right to Set-Off 64 10.18   Counterparts and PDF 64 10.19   Put/Call Option 64  
ARTICLE XI DEFINITIONS 65 11.01   Definitions 65 11.02 Other Definitional
Provisions 77

iii

--------------------------------------------------------------------------------




SCHEDULES:   Schedule 1.04(a)        Allocation Percentage Schedule 1.04(b)
Funded Indebtedness Schedule 1.04(n) Third Party Consents Schedule 2.01(b)
Company Jurisdictions Schedule 2.04 No Violation Schedule 2.05 Consents –
Governmental Bodies Schedule 2.06 Capital Stock Schedule 2.07(a) Financial
Statements Schedule 2.07(b) No Undisclosed Liabilities Schedule 2.08 Absence of
Certain Developments Schedule 2.09(a) Title to Equipment Schedule 2.09(b) Owned
Real Property Schedule 2.09(c) Real Property Permits Schedule 2.09(j) Owned Real
Property – Utilities Schedule 2.10 Tax Matters Schedule 2.11 Contracts Schedule
2.12(a) Intellectual Property Schedule 2.12(c) Intellectual Property – Claims
Schedule 2.12(e) Intellectual Property - Validity Schedule 2.12(f) Intellectual
Property – Third Party Rights Schedule 2.12(g) Computer Systems Schedule 2.13
Litigation Schedule 2.14(a) Employee Benefit Plans Schedule 2.15 Insurance
Schedule 2.16 Environmental Matters Schedule 2.18 Permits; Compliance with Laws
Schedule 2.19 Employees Schedule 2.20 Affiliated Transactions Schedule 2.23
Products Liability Schedule 2.24(a) Customers Schedule 2.24(b) Suppliers
Schedule 3.07 Litigation – Sellers Schedule 3.08 Payments Owed - Sellers
Schedule 5.03 Affiliate Obligations and Arrangements Schedule 11.01(a) Permitted
Liens   EXHIBITS:   Exhibit A Net Working Capital   Exhibit B Form of Escrow
Agreement   Exhibit C Triple Net Lease Agreement

iv

--------------------------------------------------------------------------------



STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of July 2, 2018, is
made by and among Atco Rubber Products, Inc., a Michigan corporation (the
“Company”), the Persons named as “Sellers” on the signature pages hereto (each a
“Seller” and, collectively, the “Sellers”), Mueller Industries, Inc., a Delaware
corporation (the “Purchaser”), and Ramesh Bhatia, in his capacity as the
representative of the Sellers (the “Representative”). Capitalized terms used and
not otherwise defined herein have the meanings set forth in Article XI below.

WHEREAS, the Sellers own all of the issued and outstanding shares of capital
stock, par value of $1.00 per share, of the Company (the “Shares”);

WHEREAS, simultaneously with the execution of this Agreement, Ramesh Bhatia has
entered into a consulting agreement with the Company, which will become
effective on November 1, 2018 (the “Bhatia Consulting Agreement”);

WHEREAS, simultaneously with the execution of this Agreement, Larry Cox has
entered into a consulting agreement with the Company, which will become
effective at the Closing (the “Cox Consulting Agreement”); and

WHEREAS, subject to the terms and conditions of this Agreement, the Purchaser
desires to purchase from the Sellers, and the Sellers desire to sell to the
Purchaser all of the Shares.

NOW, THEREFORE, in consideration of the mutual covenants and consideration set
forth herein, the parties hereto agree as follows.

ARTICLE I

PURCHASE AND SALE TRANSACTION; THE CLOSING; TRANSACTION PRICE ADJUSTMENT

1.01 Purchase and Sale of the Shares. Upon the terms and subject to the
conditions of this Agreement, on the date hereof, each Seller shall sell,
assign, transfer and convey to the Purchaser, and the Purchaser, in reliance on
the representations, warranties and covenants of the Sellers and the Company
contained herein, shall purchase and acquire from each Seller, all of the Shares
held by such Seller, free and clear of all Liens, in exchange for the
Transaction Price, payable as described in Section 1.02.

1.02 Closing Cash Proceeds.

(a) At least three (3) Business Days prior to the date hereof, the Company
delivered to the Purchaser a good faith estimate of Closing Net Working Capital
(the “Estimated Closing Net Working Capital”), Closing Indebtedness (the
“Estimated Indebtedness”), Closing Cash (the “Estimated Cash”) and Transaction
Expenses (the “Estimated Transaction Expenses”) based on the Company’s books and
records and other information available on the date thereof and calculated on a
basis consistent with the definitions of Net Working Capital (including Exhibit
A), Closing Indebtedness, Closing Cash and Transaction Expenses and in
accordance with GAAP consistently applied.

1

--------------------------------------------------------------------------------



(b) As used herein, “Closing Cash Proceeds” means (i) $162,800,000 (the
“Transaction Price”), minus (ii) the amount of Estimated Indebtedness, minus
(iii) the Escrow Amount, minus (iv) the amount of Estimated Transaction
Expenses, plus (v) the amount of Estimated Cash, plus (vi) the amount, if any,
by which Estimated Closing Net Working Capital exceeds Target Net Working
Capital, minus (vii) the amount, if any, by which Target Net Working Capital
exceeds Estimated Closing Net Working Capital and minus (viii) the Wiggins
Escrow Amount.

1.03 The Closing. The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place at the offices of Kelly Hart & Hallman LLP,
located at 201 Main Street, Suite 2500, Fort Worth, Texas 76102, at 8:00 a.m.
Central Time on the date hereof. The date hereof is referred to herein as the
“Closing Date.” Notwithstanding the foregoing or any other provision herein to
the contrary, the Closing shall be deemed to be effective as of 12:01 a.m.
Central Time on the Closing Date. By mutual agreement of the parties, the
Closing may take place by conference call and electronic (i.e. email/pdf) or
facsimile exchange of documents.

1.04 The Closing Transactions. Subject to the terms and conditions set forth in
this Agreement, the parties hereto shall consummate the following transactions
at the Closing:

(a) The Purchaser shall deliver, or cause to be delivered, to the
Representative, for the benefit of the Sellers, the Closing Cash Proceeds, by
wire transfer of immediately available funds to an account designated in writing
to the Purchaser at least three (3) Business Days prior to the Closing by the
Representative, such Closing Cash Proceeds to be delivered by the Representative
to each Seller in accordance with such Seller’s respective percentage set forth
opposite such Seller’s name on the attached Schedule 1.04(a) (such Seller’s
“Allocation Percentage”).

(b) The Purchaser shall repay, or cause to be repaid, on behalf of the Company,
all amounts necessary to discharge fully the amounts set forth in the Release
Letters delivered to the Purchaser pursuant to Section 1.04(k) and which have
been included in Indebtedness set forth on Schedule 1.04(b) (the “Funded
Indebtedness”).

(c) The Purchaser shall deposit, or cause to be deposited, the Escrow Amount and
the Wiggins Escrow Amount in the Escrow Account by wire transfer of immediately
available funds to an account designated in writing to the Purchaser prior to
the Closing by the Escrow Agent.

(d) The Purchaser shall pay, or cause to be paid, on behalf of the Company and
the Sellers, all Transaction Expenses either (i) by wire transfer of immediately
available funds to each Person who is owed a portion thereof as identified in
writing, together with wire instructions, by the Company to the Purchaser prior
to the Closing or (ii) pursuant to Section 6.04.

(e) The Purchaser shall deliver a counterpart to the Escrow Agreement, duly
executed by Purchaser.

2

--------------------------------------------------------------------------------



(f) The R&W Insurance Policy shall have been issued to Purchaser.

(g) The Representative shall deliver to the Purchaser all of the stock
certificates evidencing the Shares, duly endorsed in blank or with duly executed
stock transfer powers attached, or, in the case of any lost, stolen or destroyed
certificates with respect to any Shares, an affidavit of lost certificate, with
respect to such Shares.

(h) The Representative shall deliver a counterpart to the Escrow Agreement, duly
executed by the Representative.

(i) The Representative shall deliver a copy of the Articles of Incorporation of
the Company, certified by the Secretary of State of the State of Michigan, dated
within five (5) days of the Closing Date.

(j) The Representative shall deliver a certificate of good standing or
equivalent certificate of the state of organization of the Company, dated within
five (5) days of the Closing Date.

(k) The Representative shall deliver customary payoff letters in form and
substance reasonably acceptable to Purchaser from all lenders under any Funded
Indebtedness (the “Release Letters”) setting forth wire transfer instructions
and the amount or amounts necessary to discharge and release in full the
obligations owed to such lenders in connection with such Funded Indebtedness as
of the Closing, including, for the avoidance of doubt, (x) all principal
amounts; (y) all accrued and unpaid interest, fees and other charges accruing
through the Closing Date; and (z) all prepayment penalties, early payment
charges, make whole payments or similar fees, expenses or charges of any kind.

(l) The Representative shall have delivered such affidavits and other documents
(collectively, the “Title Affidavits”), each in form and substance reasonably
acceptable to the Purchaser, as may be reasonably required by the title company
to issue owner’s and/or lender’s title insurance policies that would be
acceptable to a reasonably prudent buyer, insuring the Purchaser’s title to the
Owned Real Property in an amount determined by the Purchaser in its sole
discretion and subject only to Permitted Liens, which policies of title
insurance shall (i) contain customary endorsements, including, without
limitation, non-imputation endorsements, and (ii) not include any exceptions
related to mechanic’s Liens in connection with any work performed with respect
to the Construction Projects as of the date of the policy;

(m) Each Seller shall have delivered to Purchaser a non-foreign affidavit dated
as of the Closing Date, sworn under penalty of perjury and in form and substance
required under the Treasury Regulations issued pursuant to Section 1445 of the
Code stating that such Seller is not a “Foreign Person” as defined in Section
1445 of the Code;

(n) The third party consents set forth on Schedule 1.04 shall have been obtained
in form and substance reasonably acceptable to Purchaser.

(o) Ramesh Bhatia and the Company shall have delivered executed counterparts to
the Bhatia Consulting Agreement.

3

--------------------------------------------------------------------------------



(p) Larry Cox and the Company shall have delivered executed counterparts to the
Cox Consulting Agreement.

(q) The Company shall have delivered evidence of the purchase of the D&O Policy
in accordance with Section 6.02(c).

1.05 Transaction Price Adjustments.

(a) As promptly as practicable after the Closing, but in no event later than
ninety (90) days after the Closing Date, the Purchaser shall prepare and deliver
to the Representative a statement setting forth the Purchaser’s calculation of
Closing Net Working Capital, Closing Indebtedness, Closing Cash and Transaction
Expenses on a basis consistent with the definitions of Closing Net Working
Capital (including Exhibit A), Closing Indebtedness, Closing Cash and
Transaction Expenses and in accordance with GAAP consistently applied (the
“Closing Statement”). The provisions set forth in this Section 1.05 are not
intended to permit the introduction of principles, policies, practices,
procedures, methodologies, classifications, methods, conventions, assumptions,
judgments or estimation techniques in preparing the Closing Statement or
determining the amounts of Closing Net Working Capital, Closing Indebtedness,
Closing Cash or Transaction Expenses or the Purchaser Adjustment Amount or
Seller Adjustment Amount, as the case may be, that are different from those used
in the determination of the respective amounts estimated pursuant to Section
1.02(a) or that are not in accordance with GAAP consistently applied or as set
forth on Exhibit A.

(b) During the thirty (30) days immediately following the Representative’s
receipt of the Closing Statement and any period of dispute thereafter until
submission of any disagreements to the Accounting Firm pursuant to Section
1.05(c), the Representative may make inquiries of the Purchaser and its
accountants regarding questions concerning or disagreements with the Closing
Statement arising in the course of its review thereof, and the Purchaser shall
reasonably cooperate, and shall use commercially reasonable efforts to cause any
such accountants to cooperate, with and respond to such inquiries. After
delivery of the Closing Statement to the Representative, Purchaser shall provide
(subject to customary confidentiality restrictions) the Representative (or, if
requested, the Representative’s auditors) with reasonable access at reasonable
times to the books, records (including work papers, schedules, memoranda and
other documents) and relevant accounting personnel of the Company solely for
purposes of their review of the Closing Statement. The Purchaser agrees that
following the Closing it will not, and it will cause the Company not to, take
any actions with respect to the books, records, policies and procedures of the
Company that would obstruct or prevent the preparation of the Closing Statement
or the calculation of Closing Net Working Capital, Closing Indebtedness, Closing
Cash or Transaction Expenses, or the Representative’s review of the foregoing,
in each case, as provided in this Section 1.05.

(c) If the Representative disagrees with any part of the Purchaser’s calculation
of Closing Net Working Capital, Closing Indebtedness, Closing Cash and
Transaction Expenses, the Representative shall, within thirty (30) days after
the Representative’s receipt of the Closing Statement, notify the Purchaser in
writing of such disagreement by setting forth the Representative’s calculation
of Closing Net Working Capital, Closing Indebtedness, Closing Cash or
Transaction Expenses (an “Objection Notice”). If an Objection Notice is not
delivered to the Purchaser within thirty (30) days after the Representative’s
receipt of the Closing Statement, the Closing Statement shall be final, binding,
and non-appealable by the parties hereto. During the fifteen (15) days
immediately following the delivery of an Objection Notice, or such longer period
as the Representative and the Purchaser may agree in writing, the Representative
and the Purchaser shall seek in good faith to resolve in writing any differences
that they may have with respect to any matter specified in the Objection Notice,
and all such discussions related thereto shall be governed by Rule 408 of the
Federal Rules of Evidence (as in effect as of the date of this Agreement) and
any applicable similar state rule, unless otherwise agreed in writing by the
Representative and the Purchaser. In the event that the Purchaser and the
Representative resolve in writing all such disagreements, the amounts for
Closing Net Working Capital, Closing Indebtedness, Closing Cash and Transaction
Expenses so agreed in writing by the Purchaser and the Representative shall be
final, binding, and non-appealable by the parties hereto. In the event that the
Purchaser and the Representative are unable to resolve all such disagreements
within such fifteen (15) day period after the Purchaser’s receipt of such
Objection Notice or such longer period as the Representative and the Purchaser
may have agreed in writing, the Purchaser and the Representative shall submit
such remaining disagreements to PricewaterhouseCoopers LLP (“PWC”), or, if the
Purchaser and the Representative cannot so agree within fifteen (15) days
following a determination that PWC is unavailable, the accounting firm mutually
selected by a panel consisting of the accounting firm that has been proposed by
Purchaser and the accounting firm that has been proposed by the Representative
(the firm to which such matters are so submitted for resolution, the “Accounting
Firm”).

4

--------------------------------------------------------------------------------



(d) The Purchaser and the Representative shall cause the Accounting Firm to make
a determination with respect to all remaining disagreements regarding the
computation of Closing Net Working Capital, Closing Indebtedness, Closing Cash
and Transaction Expenses identified in the Objection Notice as soon as
practicable and in any event within thirty (30) days after its retention. The
Accounting Firm shall consider only those items and amounts in the Purchaser and
the Representative’s respective calculations of Closing Net Working Capital,
Closing Indebtedness, Closing Cash and Transaction Expenses (as set forth on the
Closing Statement or Objection Notice, as applicable) that are identified as
being items and amounts to which the Purchaser and the Representative have been
unable to agree. In resolving any disputed item, the Accounting Firm may not
assign a value to any item greater than the greatest value for such item claimed
by either party or less than the smallest value for such item claimed by either
party (as set forth on the Closing Statement or Objection Notice, as
applicable). The Accounting Firm’s determination of Closing Net Working Capital,
Closing Indebtedness, Closing Cash and Transaction Expenses shall be based
solely on written materials submitted by the Purchaser and the Representative
(i.e., not on the basis of an independent review) and in accordance with GAAP
consistently applied and the guidelines and procedures set forth in this
Agreement, including the definitions of “Net Working Capital” (including Exhibit
A), “Indebtedness,” “Cash” and “Transaction Expenses.” The determination of
Closing Net Working Capital, Closing Indebtedness, Closing Cash and Transaction
Expenses by the Accounting Firm shall be final, binding and non-appealable by
the parties hereto.

(e) The costs and expenses of the Accounting Firm in determining Closing Net
Working Capital, Closing Indebtedness, Closing Cash and Transaction Expenses
shall be borne by the Purchaser, on the one hand, and the Representative, on the
other hand, based upon the percentage that the portion of the aggregate
contested amount not awarded to each party bears to the aggregate amount
actually contested by such party. For example, if the Purchaser claims Closing
Net Working Capital is $1,000 less than the amount determined by the
Representative, and the Representative contests only $500 of the amount claimed
by the Purchaser, and if the Accounting Firm ultimately resolves the dispute by
awarding the Purchaser $300 of the $500 contested, then the costs and expenses
of the Accounting Firm will be allocated 60% (i.e., 300 ÷ 500) to the
Representative and 40% (i.e., 200 ÷ 500) to the Purchaser. In connection with
its determination of Closing Net Working Capital, Closing Indebtedness, Closing
Cash and Transaction Expenses, the Accounting Firm shall, pursuant to the terms
of this Section 1.05(e), also determine the allocation of its fees and expenses
between the Purchaser and the Representative, which such determination shall be
final, binding and non-appealable by the parties hereto.

5

--------------------------------------------------------------------------------



(f) Within five (5) Business Days after Closing Net Working Capital, Closing
Indebtedness, Closing Cash and Transaction Expenses are finally determined
pursuant to this Section 1.05:

(i) if (A) the result of Closing Net Working Capital, plus Closing Cash, minus
Closing Indebtedness, minus Transaction Expenses, in each case as finally
determined pursuant to Section 1.05(b) or Section 1.05(d), is less than (B) the
result of Estimated Closing Net Working Capital, plus Estimated Cash, minus
Estimated Indebtedness, minus Estimated Transaction Expenses, then the Purchaser
shall be paid an amount equal to such deficit (the “Purchaser Adjustment
Amount”) out of the Escrow Amount;

(ii) if (A) the result of Closing Net Working Capital, plus Closing Cash, minus
Closing Indebtedness, minus Transaction Expenses, in each case as finally
determined pursuant to Section 1.05(b) or Section 1.05(d), is greater than (B)
the result of Estimated Closing Net Working Capital, plus Estimated Cash, minus
Estimated Indebtedness, minus Estimated Transaction Expenses, then the Purchaser
shall, or shall cause the Company to, pay to the Representative, for the benefit
of the Sellers, an amount equal to such excess (the “Seller Adjustment Amount”),
to be further delivered by the Representative to each Seller in accordance with
its respective Allocation Percentage; and

(iii) any payment to be made pursuant to this Section 1.05(f) (the “Purchase
Price Adjustments”) shall (y) be treated by all parties for tax purposes as
adjustments to the Transaction Price and (z) be made by wire transfer of
immediately available funds to, as applicable, the account(s) designated in
writing by the Purchaser prior to such payment or the account(s) designated in
writing by the Representative prior to such payment, for the benefit of the
Sellers, as applicable.

(g) The Purchaser agrees that the adjustments to Estimated Closing Net Working
Capital, Estimated Indebtedness, Estimated Cash and Estimated Transaction
Expenses provided for in this Section 1.05, and the dispute resolution
provisions provided for in this Section 1.05, shall be the exclusive remedies
for the matters addressed by this Section 1.05, except as contemplated by
Section 9.01(f).

(h) The parties agree that (i) the Representative and any of the Sellers and
their Affiliates may engage BDO USA LLP and its Affiliates to advise or
represent them in connection with the determination of any Purchase Price
Adjustment and the matters addressed by this Section 1.05 and (ii) the Purchaser
and its Affiliates may engage Deloitte & Touche LLP, KPMG LLP and/or their
respective Affiliates to advise or represent it in connection with the
determination of any Purchase Price Adjustment and the matters addressed by this
Section 1.05. Each party will enter into such waivers as BDO USA LLP, Deloitte &
Touche LLP, KPMG LLP or each of their respective Affiliates, as the case may be,
shall reasonably require to permit BDO USA LLP, Deloitte & Touche LLP, KPMG LLP
and each of their respective Affiliates, as the case may be, to provide such
advice or representation.

6

--------------------------------------------------------------------------------



1.06 Withholding. Purchaser shall be entitled to deduct and withhold from the
Transaction Price payable hereunder, or any other payment otherwise payable
pursuant to this Agreement, the amounts required to be deducted and withheld
under the Code, or any provision of any U.S. federal, state, local or foreign
Tax Law. Any amounts so withheld shall be paid over to the appropriate
Governmental Body. To the extent that amounts are so deducted and withheld and
remitted to the appropriate Governmental Body, such deducted and withheld
amounts shall be treated for all purposes of this Agreement as having been paid
to the Sellers. If the Purchaser determines that amounts must be withheld
pursuant to this Section 1.06, the Purchaser shall notify the Representative as
soon as reasonably practicable, but no later than two days after such
determination, and the Purchaser shall allow the Representative to provide any
additional forms or other information reasonably necessary for the Purchaser not
to be required to withhold a portion of the Transaction Price.

1.07 Target EBITDA. For purposes hereof, “Target EBITDA” shall be $21,000,000.
To the extent any Non-Maintenance Capital is invested during any Performance
Period, the Target EBITDA for such Performance Period shall be adjusted upwards
by an amount equal to 4% multiplied by the amount of such Non-Maintenance
Capital invested. As used herein, the term “Non-Maintenance Capital” shall mean
any capital invested in the Company by Purchaser or its Affiliates for the
purpose of funding any capital expenditures by the Company for the purpose of
expanding the capacity of the Company’s business as otherwise conducted
immediately prior to the date hereof; provided, however, that Non-Maintenance
Capital shall not include any investment made in connection with the actual or
anticipated conduct of any new line of business by the Company (“New Business
Capital Investment”). In the event the Purchaser or its Affiliates desire to
invest any Non-Maintenance Capital during any Performance Period, the Purchaser
shall provide written notice thereof to the Representative, identifying the
amount and purpose of such Non-Maintenance Capital.

1.08 EBITDA Payment.

(a) For the first two 12-month periods beginning from the Closing Date (the
first such 12-month period, the “Year 1 Performance Period”, the second such
12-month period, the “Year 2 Performance Period”, and each, a “Performance
Period”), Purchaser shall, within sixty (60) days after the end of each
Performance Period, deliver to the Representative a detailed written statement
of the Purchaser’s calculation of the amount of the EBITDA for such Performance
Period (the “Performance Period EBITDA”) and such documents and work papers
reasonably necessary to review the basis therefor.

7

--------------------------------------------------------------------------------



(b) During the period following delivery of the Performance Period EBITDA until
final resolution of such Performance Period EBITDA in accordance with this
Section 1.08, the Representative shall have access, during regular business
hours, to the books and records of the Company relating to the Performance
Period EBITDA calculation solely for the purpose of reviewing the computation of
the Performance Period EBITDA made by the Purchaser.

(c) If the Representative disagrees with all or any portion of the Performance
Period EBITDA delivered by the Purchaser, the Representative shall notify the
Purchaser of the same in writing within thirty (30) days after receipt of the
Performance Period EBITDA and any other information required to be furnished by
the Purchaser to the Representative in respect thereof. If the Representative
does not object within such thirty (30) day period, the Purchaser’s calculation
of the applicable Performance Period EBITDA shall be final and binding on the
parties.

(d) If the Representative disagrees with all or any portion of the applicable
Performance Period EBITDA delivered by the Purchaser and provides notice of such
disagreement in accordance with Section 1.08(c) above, the parties shall
negotiate in good faith to reach an agreement on the same during the fifteen
(15) day period following delivery of such notice of disagreement by the
Representative, and all such discussions related thereto shall be governed by
Rule 408 of the Federal Rules of Evidence (as in effect as of the date of this
Agreement) and any applicable similar state rule, unless otherwise agreed in
writing by the Representative and the Purchaser. If the Representative and the
Purchaser are unable to reach an agreement during such fifteen (15) day period,
such disagreement and the determination of the Performance Period EBITDA shall
be submitted for determination to the Accounting Firm, whose determination shall
be final, binding and non-appealable by the parties hereto. If such disagreement
and the determination of the Performance Period EBITDA are submitted to the
Accounting Firm for resolution, then: (i) the Representative and the Purchaser
shall execute any agreement(s) reasonably required by the Accounting Firm to
accept its engagement pursuant to this Section 1.08(d); (ii) the Purchaser shall
promptly furnish or cause to be furnished to the Accounting Firm such work
papers and other documents and information relating to the computation of the
applicable Performance Period EBITDA as the Accounting Firm may request and are
available to the Purchaser; (iii) each party shall be afforded the opportunity
to present to such Accounting Firm, with a copy to the other party, any other
written material relating to the computation of the Performance Period EBITDA
for such period; (iv) the Accounting Firm shall not attribute a value to any
disputed amount greater than the greatest amount proposed by either party nor an
amount less than the least amount proposed by either party; and (v) the fees,
costs and expenses of the Accounting Firm shall be shared by the Representative,
on the one hand, and the Purchaser on the other, in the same manner as Section
1.05(e).

(e) In the event that the Performance Period EBITDA in a given Performance
Period is less than the Target EBITDA, then no payment will be made by the
Purchaser to the Sellers pursuant to this Section 1.08. In the event that the
Performance Period EBITDA in a given Performance Period is greater than the
Target EBITDA, the Sellers shall become entitled to an earn-out payment of $2.0
million (the “Base Earnout Payment”). In the event that the Performance Period
EBITDA exceeds the Target EBITDA (i) by more than $1.0 million but less than
$2.0 million, the Sellers shall become entitled to an additional earn-out
payment of $1.0 million, (ii) by more than $2.0 million but less than $3.0
million, the Sellers shall become entitled to an additional earn-out payment of
$2.0 million, or (iii) by more than $3.0 million, the Sellers shall become
entitled to an additional earn-out payment of $3.0 million (each of the amounts
specified in clauses (i), (ii) and (iii) above, an “Additional Earnout
Payment”); provided, however, that in no event shall the aggregate amount of the
Base Earnout Payment and any Additional Earnout Payment in respect of any one
Performance Period exceed $5.0 million. Notwithstanding the foregoing, in the
event that the sum of the Performance Period EBITDA in respect of the Year 1
Performance Period and the Performance Period EBITDA in respect of the Year 2
Performance Period exceeds $50.0 million, then the Sellers shall become entitled
to an additional special earn-out payment of $2.0 million (the “Special Earnout
Payment”). The Purchaser shall pay the Representative (for the benefit of the
Sellers) by wire transfer of immediately available funds to accounts designated
by the Representative, the amounts, if any, owed to the Sellers pursuant to this
Section 1.08(e), (i) in the case of any Base Earnout Payment or Additional
Earnout Payment, within ninety (90) days after the ending of the applicable
Performance Period (or, if later, upon resolution of any dispute relating to the
applicable Performance Period EBITDA pursuant to this Section 1.08) and (ii) in
the case of any Special Earnout Payment, within ninety (90) days after the
ending of the Year 2 Performance Period (or, if later, upon resolution of any
dispute relating to the applicable Performance Period EBITDA pursuant to this
Section 1.08).

8

--------------------------------------------------------------------------------



1.09 Calculation of EBITDA. For purposes of this Agreement, “EBITDA” means, for
the applicable period, net income (or loss) plus the sum of interest expense net
of interest income, federal income Tax expense, if any, depreciation and
amortization, of the Company, in each case, determined in accordance with GAAP
as consistently applied by the Company prior to the date hereof and subject to
the following:

(a) EBITDA shall be computed without regard to “extraordinary items” of gain or
loss as that term shall be defined by GAAP;

(b) EBITDA shall not include any gains, losses or profits realized from the
sale, exchange or other disposition of any assets other than in the ordinary
course of business consistent with past practice;

(c) EBITDA shall not include any earnings realized from the acquisition or
purchase of any business, division or Person;

(d) EBITDA shall not include any earnings realized from the acquisition or
purchase of any assets of any business, division or Person other than in the
ordinary course of business consistent with past practice;

(e) EBITDA shall not include any earnings realized or derived from any New
Business Capital Investment.

(f) No deduction shall be made for any general or allocated management fees,
overhead expenses, corporate charges or compensation to the management of the
Purchaser and its respective Affiliates (other than the Company);

(g) No deduction shall be made for (i) any expenses, losses or charges,
including any legal or accounting fees and expenses, or litigation costs,
arising out of, or incurred directly or indirectly in connection with, this
Agreement, (ii) any amount for which the Purchaser is entitled to an indemnity
hereunder or (iii) any consulting fees paid under the Bhatia Consulting
Agreement or the Cox Consulting Agreement;

9

--------------------------------------------------------------------------------



(h) EBITDA shall be computed without taking into account any adverse effect of
any and all purchase accounting adjustments required to be recorded by the
Purchaser after the Closing in accordance with GAAP, including, without
limitation, any and all additional depreciation, amortization or other expense
resulting from the write-up of any asset and any amortization of goodwill or
other intangibles relating to the acquisition of the Company by the Purchaser;

(i) The intercompany sales and products of the Company, if any, to the Purchaser
or its Affiliates shall be calculated at a gross margin equal to the gross
margin obtained on sales to unrelated third parties at the lowest fees, prices
and rates charged by the Company to any of its customers for similar volumes of
goods and services of the same or comparable type and scope.

(j) If, after the Closing Date, the Purchaser (i) sells, leases, transfers or
otherwise disposes of assets (other than sales of assets in the ordinary course
of business) or the business (whether by merger, sale of equity securities or
otherwise) of the Company, or (ii) causes the Company to shut down or
discontinue any current line of business, then in each case the Purchaser and
the Representative shall agree on a fair and reasonable adjustment to the
calculation of the payments contemplated by Section 1.08 to reflect the impact
of such transaction (and, if unable to agree thereon, shall submit such matter
to the Accounting Firm for resolution, as soon as possible and, if practicable,
prior to the consummation of such transaction, on a basis consistent with the
procedures set forth in Section 1.08(d)).

1.10 Conduct of the Company During Performance Period. During the Performance
Period:

(a) the Purchaser shall maintain separate books and records for the Company’s
business sufficient for the calculation of Performance Period EBITDA;

(b) the Purchaser shall conduct and operate the Company’s business in good faith
and shall not intentionally take any action the primary purpose of which is to
reduce the EBITDA in respect of any Performance Period; and

(c) the Purchaser shall not cause or permit the sale of any products or services
currently sold or provided by the Company to be diverted to, made or provided
by, the Purchaser or any of its Affiliates (other than the Company) if the
primary purpose of such sale is to reduce the EBITDA in respect of any
Performance Period, and in any case any sales of such products or services by
the Purchaser or any of its Affiliates (other than the Company) shall be deemed
to have been made by the Company for purposes of Sections 1.08 and 1.09 and any
other provisions of this Agreement to the extent related to the payments
contemplated in such Sections 1.08 and 1.09.

10

--------------------------------------------------------------------------------



ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE SELLERS AND THE COMPANY

The Sellers and the Company represent and warrant to the Purchaser that the
statements in this Article II are correct as of the date of this Agreement,
except, subject to Section 10.10, as expressly set forth in the schedules
attached to this Agreement (each, a “Schedule” and, collectively, the
“Disclosure Schedules”).

2.01 Organization and Power.

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of Michigan and has all requisite power and authority to
own and operate its properties and to carry on its businesses as now conducted.
The Company has full corporate power and authority to execute and deliver this
Agreement and to perform its obligations hereunder.

(b) Except as described on Schedule 2.01(b), the Company is qualified to do
business and is in good standing (or its equivalent) in every jurisdiction in
which its ownership of property or the conduct of its business as now conducted
requires it to qualify, except where the failure to be so qualified would not
reasonably be expected to be material to the Company.

(c) Complete and correct copies of the articles of incorporation, bylaws or
equivalent organizational documents of the Company as of the date hereof, with
all amendments thereto to the date hereof, have been made available to the
Purchaser.

2.02 Subsidiaries. The Company does not directly or indirectly own or hold the
right to acquire any stock, partnership interest or joint venture interest or
other equity ownership interest in any other corporation, organization, entity
or Person.

2.03 Authorization. The execution, delivery and performance of this Agreement by
the Company, and the consummation of the transactions contemplated hereby, have
been duly and validly authorized by all requisite corporate action, and no other
corporate proceedings on its part are necessary to authorize the execution,
delivery or performance of this Agreement, and, assuming the due authorization,
execution and delivery of this Agreement by each Seller and the Purchaser, this
Agreement constitutes a valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, subject to bankruptcy,
insolvency, reorganization, moratorium and similar Laws relating to or affecting
creditors’ rights or to general principles of equity (regardless of whether
enforcement is considered in a proceeding in equity or at law).

2.04 No Violation. Except as set forth on Schedule 2.04, the execution, delivery
and performance by the Company of this Agreement, and the consummation of the
transactions contemplated hereby or in any related document, do not: (a) violate
or conflict with the articles of incorporation, bylaws or equivalent
organizational documents of the Company; (b) violate or conflict with any
provision of any Law applicable to the Company or by which any property or asset
of the Company is bound; or (c) violate, result in any breach of, constitute a
default (or an event that, with due notice or lapse of time or both, would
become a default) under, create in any party thereto the right to terminate or
cancel, require any consent or notice under, or result in the creation or
imposition of any Lien on any property, asset or right of the Company under, any
contract, lease, loan agreement, mortgage, security agreement, trust indenture
or other agreement or instrument to which the Company or its Affiliates is a
party or by which the Company or its Affiliates is bound or to which any of
their properties or assets is subject.

11

--------------------------------------------------------------------------------



2.05 Governmental Bodies; Consents. Except as set forth on Schedule 2.05, the
Company is not required to file, seek or obtain any notice, authorization,
approval, order, Permit or consent of or with any Governmental Body in
connection with the execution, delivery and performance by the Company of this
Agreement or the consummation of the transactions contemplated hereby, except
(a) any filings required to be made under the HSR Act or Foreign Competition
Laws or (b) as may be necessary as a result of any facts or circumstances
relating to the Purchaser or any of its Affiliates.

2.06 Capital Stock. Schedule 2.06 sets forth the Company’s authorized, issued
and outstanding capital stock, including the Shares. All of the Shares have been
duly authorized and are validly issued, fully paid and nonassessable, and are
not subject to, and were not issued in violation of, any preemptive rights or
rights of first refusal. Except as set forth on Schedule 2.06, the Company does
not have any other equity securities authorized, issued or outstanding, and
there are no agreements, options, warrants or other rights or arrangements
existing or outstanding which provide for the sale or issuance of any of the
foregoing by the Company. Except as set forth on Schedule 2.06, there are no
outstanding (a) shares of capital stock or other equity interests or voting
securities of the Company, (b) securities convertible or exchangeable into
capital stock of the Company, (c) any options, warrants, purchase rights,
subscription rights, preemptive rights, conversion rights, exchange rights,
calls, puts, rights of first refusal or other contracts, agreements or
obligations (contingent or otherwise) that could require the Company to issue,
sell or otherwise cause to become outstanding or to acquire, repurchase, retire
or redeem capital stock of the Company or (d) stock appreciation, phantom stock,
profit participation or similar rights with respect to the Company. There are no
bonds, debentures, notes or other Indebtedness of the Company outstanding having
the right to vote (or convertible into, or exchangeable for, securities having
the right to vote) on any matters on which any shareholder of the Company, in
such shareholder’s capacity as a shareholder of the Company, may vote. There are
no voting trusts, stockholder agreements, proxies or other similar agreements or
understandings to which the Company is bound with respect to the voting or
transfer of the Shares, and there are no contractual obligations or commitments
of any character restricting the transfer of, or requiring the registration for
sale of, the Shares.

2.07 Financial Statements; No Undisclosed Liabilities.

(a) Attached to Schedule 2.07(a) are: (i) the Company’s unaudited consolidated
balance sheet as of May 26, 2018 (the “Latest Balance Sheet”) and the related
statement of income and cash flows for the five (5) month period then ended, and
(ii) the Company’s audited consolidated balance sheet as of, and the related
statements of income and cash flows for the fiscal years ended, December 31,
2015, December 31, 2016 and December 31, 2017 (collectively, the “Financial
Statements” and the balance sheet as of December 31, 2017 included therein, the
“Latest Audited Balance Sheet”). Except as set forth on Schedule 2.07(a), the
Financial Statements, including the notes thereto (if applicable) have been
prepared, in each case, in conformity in all material respects with GAAP
consistently applied and present fairly in all material respects the financial
condition and results of operations of the Company as of the dates and for the
periods referred to therein in accordance with GAAP consistently applied,
subject in the case of the unaudited financial statements to (y) the absence of
footnote disclosures and other presentation items and (z) changes resulting from
normal year-end adjustments.

12

--------------------------------------------------------------------------------



(b) Except as set forth on Schedule 2.07(b), the Company does not have any
liabilities or obligations (collectively, “Liabilities”), except (i) Liabilities
accrued on or reserved against in the Latest Balance Sheet or disclosed in the
notes thereto or in the notes to the other Financial Statements, (ii)
Liabilities that have arisen since the date of the Latest Balance Sheet in the
ordinary course of business, (iii) Liabilities arising after the date of this
Agreement in connection with the transactions contemplated by this Agreement,
(iv) Liabilities to be included in the computation of Closing Indebtedness, (v)
Liabilities to be included in the computation of Closing Net Working Capital and
(vi) other Liabilities which would not, individually or in the aggregate, be
material to the Company. This representation will not be deemed breached as a
result of a change in applicable Law, the Code or GAAP after the Closing.

(c) The Company has devised and maintains systems of internal controls over
financial reporting to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP. Such accounting controls of the Company are,
and for the past three (3) complete fiscal years of the Company have been,
sufficient to provide reasonable assurances that (i) all transactions are
executed in accordance with management’s general or specific authorization and
are properly reflected in the Company’s financial statements under GAAP, (ii)
all transactions are recorded as necessary to permit the accurate preparation of
financial statements in accordance with the accounting principles, methods and
practices used in preparing the Company’s audited financial statements, applied
on a consistent basis and in accordance with GAAP, and to maintain proper
accountability for such items, and (iii) the recorded accountability for items
is compared with the actual levels at reasonable intervals and appropriate
action is taken with respect to any differences.

2.08 Absence of Certain Developments. Except as set forth on Schedule 2.08,
since the date of the Latest Balance Sheet to the date hereof, there has not
occurred any event, occurrence, development or state of circumstances that has
had, individually or in the aggregate, a Material Adverse Effect. Without
limiting the generality of the foregoing, and except as set forth on the
Schedule 2.08 or as expressly contemplated by this Agreement, since the date of
the Latest Balance Sheet to the date hereof, the Company has not:

(a) amended or modified its articles of incorporation or bylaws (or other
organizational or governance documents);

(b) issued or sold any of its capital stock or other equity interests or any
options, warrants, convertible or exchangeable securities, subscriptions,
rights, stock appreciation rights, calls or commitments of any kind or granted
phantom stock or other similar rights with respect to its capital stock or other
equity interests;

13

--------------------------------------------------------------------------------



(c) declared, paid, or set aside for payment any dividend or other distribution
in respect of shares of its capital stock or other securities, or redeemed,
purchased or otherwise acquired, directly or indirectly, any shares of its
capital stock or other securities, or agreed to do so;

(d) planned, announced, implemented or effected any reduction in force, lay off,
early retirement program, severance program or other program or effort
concerning the termination of employment of employees (excluding, for the
avoidance of doubt, the termination of individual employees);

(e) (i) made or granted any material bonus, severance, retention, change in
control pay or other material compensation or salary increase to any former or
current employee or other service provider of the Company, (ii) made or granted
any material increase in or terminated any existing Plan or adopted any new
Plan, except as required by applicable Law or the terms of any Plan, or (iii)
increased or accelerated the vesting or payment of the compensation or benefits
payable or available to any former or current employee or other service provider
of the Company, other than as required by applicable Law or the terms of any
Plan;

(f) adopted a plan of liquidation, dissolution, merger, consolidation or other
reorganization;

(g) failed to discharge or satisfy any Lien or pay or satisfy any obligation or
liability (whether absolute, accrued, contingent or otherwise), other than
liabilities being contested in good faith and for which adequate reserves have
been provided and Liens arising in the ordinary course of business that do not,
individually or in the aggregate, interfere with the use, operation, enjoyment
or marketability of any of its assets, properties or rights;

(h) mortgaged, pledged, or subjected to any Lien, any of its properties, assets,
or rights, except for Permitted Liens;

(i) made any material change in its accounting methods, principles or practices,
except as may be required by Law, regulatory accounting requirements or GAAP, or
made any material election relating to Taxes, or changed any material election
relating to Taxes already made, in each case, except as may be required by GAAP,
the Code or applicable Law;

(j) made any acquisition of all or substantially all of the assets, properties,
capital stock or business of any other Person, whether by merger, stock or asset
purchase;

(k) sold, leased, assigned, transferred or otherwise disposed of any of the
Company’s assets, securities, properties, interests or businesses, except for
sales of inventory and dispositions of obsolete assets; 

(l) canceled any debts or claims or waived any rights, except in the ordinary
course of business consistent with past practice;

(m) disposed of any patents, trademarks or copyrights or any patent, trademark
or copyright applications;

14

--------------------------------------------------------------------------------



(n) defaulted on any material obligation having a value in excess of $100,000;

(o) written down the value of any inventory or written off as uncollectible any
of its accounts receivable or any portion thereof not reflected in the Latest
Balance Sheet;

(p) made any capital expenditure in excess of $100,000 or additions to property,
plant and equipment used in its operations other than ordinary repairs and
maintenance;

(q) incurred any obligation or liability for the payment of severance benefits,
except in the ordinary course of business consistent with past practice;

(r) entered into any agreement that is material to its business to settle any
pending or threatened claim in any jurisdiction;

(s) made any loans or advances to any Persons, except to employees and
extensions of credit to customers, in each case, in the ordinary course of
business; or

(t) agreed or committed in writing to do any of the foregoing.

2.09 Title to Properties.

(a) Except as set forth on Schedule 2.09(a), the Company owns good and
marketable title to, or holds a valid leasehold interest in, all of the
equipment, machinery, tools, furniture, vehicles and other tangible property
used by it in the conduct of its business as now conducted (“Equipment”), free
and clear of all Liens, except for Permitted Liens. All Equipment is in good
operating condition and repair (ordinary wear and tear excepted), and is
adequate for the uses to which it is being put and conforms in all material
respects to all Laws and Permits, and none of such Equipment is in need of
maintenance or repairs except for ordinary, routine maintenance and repairs that
are not material in nature or cost. The Equipment currently owned or leased by
the Company is sufficient for the continued conduct of the business immediately
after Closing in substantially the same manner as currently conducted.

(b) The Owned Real Property described on Schedule 2.09(b) constitutes all of the
real property owned by the Company. Schedule 2.09(b) sets forth the address and
description of use of each Owned Real Property. With respect to each Owned Real
Property: (i) except as set forth on Schedule 2.09(b), the Company has good and
marketable indefeasible fee simple title to such Owned Real Property, free and
clear of all Liens and Encumbrances, except Permitted Liens, (ii) except as set
forth in Schedule 2.09(b), the Company has not leased, subleased, licensed or
otherwise granted to any Person (other than the Company) the right to use or
occupy such Owned Real Property or any portion thereof; and (iii) other than the
right of the Purchaser pursuant to this Agreement, there are no outstanding
options, rights of first offer, rights of first refusal, repurchase rights,
reverter rights or other similar rights to purchase, lease, or use such Owned
Real Property or any portion thereof or interest therein and (iv) each such
parcel has access, sufficient for the conduct of the business of the Company in
the ordinary course as currently conducted, to public roads and to all utilities
used in the operation of the business of the Company as currently conducted in
the ordinary course at that location. The Company is not a party to any
agreement or option to purchase any real property or interest therein.

15

--------------------------------------------------------------------------------



(c) All certificates of occupancy, Permits, licenses, franchises, registrations,
approvals and authorizations (collectively, the “Real Property Permits”) of all
Governmental Bodies, board of fire underwriters, associations or any other
entities having jurisdiction over the Owned Real Property that are required to
use or occupy the Owned Real Property or operate the business of the Company as
currently conducted, have been issued and are in full force and effect. Schedule
2.09(c) lists all material Real Property Permits held by the Company with
respect to each parcel of Owned Real Property. The Company has delivered or
otherwise made available to the Purchaser true and complete copies of all Real
Property Permits obtained by the Company with respect to the business of the
Company. The Company has not received any written notice from any Governmental
Body or other entity having jurisdiction over the Owned Real Property
threatening a suspension, revocation, modification or cancellation of any Real
Property Permit and, to the Company’s knowledge, there is no reasonable basis
for the issuance of any such notice or the taking of any such action.

(d) The Company has not received any written notice of, and, to the Company’s
knowledge, there are no currently pending governmental regulations, orders or
requirements restricting the operation of any portion of the Owned Real Property
in the manner in which such Owned Real Property is being operated on the date of
this Agreement, including (i) public improvements or rezoning measures that
would be reasonably likely to impair the value or current use of such Owned Real
Property or (ii) special assessments that materially or adversely affect the
Owned Real Property.

(e) The Company has not received any written notice of, and, to the Company’s
knowledge, there are no currently pending, condemnation proceeding or other
proceedings in the nature of eminent domain in connection with any portion of
the Owned Real Property.

(f) The Company has not received any written notice of any litigation or other
proceeding pending or threatened which would reasonably be expected to affect
any portion of the Owned Real Property or its present or intended use.

(g) There is no existing breach or default (and there is no event or condition
that would constitute a default after notice, lapse or time, or both) by the
Company or, to the Company’s knowledge, by any other party, under any provision
of any easement, restrictive covenant, or other contract affecting the Owned
Real Property, which breach or default has not been cured as of the date hereof,
and the Company has not received written notice of any material default under
any easements, restrictive covenants or other contracts affecting the Owned Real
Property, which default has not yet been cured.

(h) There are no assessments, special assessments, common charges or other
charges due and payable by the Company with respect to any Owned Real Property
that have not been paid as of the date hereof.

(i) Neither the execution or delivery of this Agreement, nor the consummation of
the transactions contemplated herein, nor the fulfillment of or compliance with
the terms and conditions hereof, require the consent of, or notice to, any party
to any easements, restrictive covenants or other contracts affecting the Owned
Real Property, or to the Company’s knowledge, entitle any party to any
easements, restrictive covenants or other contracts affecting the Owned Real
Property to terminate such easement, restrictive covenant or other contract, or
charge any additional fees, or require any other modifications to the terms and
conditions of such easement, restrictive covenant or other contract.

16

--------------------------------------------------------------------------------



(j) Except as set forth in Schedule 2.09(j), the Owned Real Property is equipped
with all utilities reasonably required to permit the Company to operate and
carry on its business as it is currently being conducted.

(k) The Owned Real Property and the current operation thereof by the Company is
in compliance with all applicable zoning, building, set-back requirements and
other regulations of any Governmental Body (whether or not permitted because of
prior nonconforming use), restrictive covenants and other matters of record,
except as would not impair the value, possession or current use of the
applicable Owned Real Property, and all certificates of occupancy required to
operate the Owned Real Property in its current manner have been issued by the
applicable Governmental Body and remain in full force and effect.

(l) The Company has made available to Purchaser true and complete copies of (i)
the deed and/or other instruments (as recorded) by which the Company acquired
such Owned Real Property, (ii) any title insurance policies and/or surveys with
respect to such Owned Real Property, and (iii) any third-party environmental
reports, zoning reports, property condition reports or other similar reports
relating to such Owned Real Property, in each case, to the extent same are in
possession of the Company.

(m) No improvements constituting a part of the Owned Real Property encroach on
real property owned or leased by a Person other than the Company or encroach on
any easement which may burden such Owned Real Property.

(n) All ongoing construction projects and alterations to the Owned Real Property
(“Construction Projects”) have to date been performed in a workmanlike manner in
accordance with good construction practice for the applicable type of work and
are of a quality reasonably necessary to conduct the business of the Company in
the ordinary course of business upon completion of such Construction Project. As
of the date hereof, all vendors, contractors, mechanics, materialmen, or other
similar service professionals have been timely paid following performance of
work, or the amount or validity of such work is being contested in good faith by
appropriate proceedings and adequate reserves are being maintained therefor by
the Company.

2.10 Tax Matters. Except as set forth on Schedule 2.10:

(a) The Company has filed when due all Tax Returns that are required to be filed
by the Company, and all such Tax Returns were true, correct, and complete as of
the time of such filing. All Taxes (whether or not shown as due and owing
thereon) have been paid, other than Taxes that are not yet due and payable or
Taxes that are being contested in good faith and for which appropriate reserves
have been taken.

(b) All Taxes which the Company is obligated to withhold from amounts paid or
owing to any Person have been withheld.

17

--------------------------------------------------------------------------------



(c) No deficiency or proposed adjustment which has not been paid or resolved for
any amount of Tax has been asserted or assessed in writing by any taxing
authority of any Governmental Body against the Company.

(d) The Company has not consented to extend the time, which extension has not
terminated, in which any Tax may be assessed or collected by any taxing
authority of any Governmental Body. There is no outstanding request for any
extension of time within which to pay any Taxes or file any Tax Returns. The
Company is not a party to any agreement, whether written or unwritten, providing
for the payment of Taxes, payment for Tax losses, entitlements to refunds or
similar Tax matters. The Company has not waived any statutory period of
limitations for the assessment of any Tax.

(e) There are no ongoing or pending audits, investigations, claims, examinations
or other proceedings now pending against, or with respect to, the Company in
respect of any Tax or assessment, nor are there any claims for additional Tax or
assessments asserted by any Tax authority. No ruling with respect to Taxes has
been requested by or on behalf of the Company.

(f) The Company is not a party to or bound by any Tax allocation or sharing
agreement.

(g) No written claim has been made by any Tax authority in a jurisdiction where
the Company has not filed a Tax Return that it is or may be subject to Tax by
such jurisdiction, nor to Sellers’ or the Representative’s knowledge is any such
assertion threatened.

(h) The Company has collected all sales and use Taxes required to be collected
and has remitted or will remit on a timely basis such amounts to the appropriate
Governmental Body, or has been furnished properly completed exemption
certificates.

(i) The Company has not participated in a “listed transaction” required to be
disclosed pursuant to Treasury Regulation Section 1.6011-4(b) or any predecessor
thereof.

(j) The Company has not distributed stock of another Person, or has had its
stock distributed by another Person, in a transaction that was purported or
intended to be governed in whole or in part by Section 355 or Section 361 of the
Code.

(k) The Company (i) has not been a member of an affiliated group filing a
consolidated federal income Tax Return, or (ii) has no liability for the Taxes
of any Person (other than the Company) under Section 1.1502-6 of the Treasury
Regulations, as a transferee or successor, by contract or otherwise.

(l) (i) The Company has and has had at all times since January 1, 1981 a valid
election in effect under Section 1362 of the Code and any comparable provision
of state or local law for all taxable years through and including the Closing
Date (the “S Election”) and such S Election has never been terminated or
revoked; (ii) the Company does not have any U.S. subsidiaries that are not
“qualified subchapter S subsidiaries” within the meaning of Section
1361(b)(3)(B) of the Code and each such subsidiary has been a qualified
subchapter S subsidiary at all times since the date of incorporation up to and
including the Closing Date (and such status has never been terminated or
revoked); (iii) neither the Company nor any qualified subchapter S subsidiary of
the Company has, in the past 5 years, (A) acquired assets from another
corporation in a transaction in which the Company’s tax basis was determined, in
whole or in part, by reference to the tax basis of the acquired assets in the
hands of the transferor or (B) acquired the stock of any corporation that is a
qualified subchapter S subsidiary; (iv) all of the Company’s shareholders have
been eligible S-corporation shareholders under Section 1361 of the Code since
the time the S-election was made; (v) the S Election, and all elections made by
any qualified subchapter S subsidiaries are respected under the income Tax Laws
of every state or local jurisdiction in which the Company (or qualified
subchapter S subsidiary) does business; and (vi) the Company shall not be liable
for any Tax under Section 1374 of the Code in connection with the deemed sale of
the Company’s assets (including the assets of any qualified subchapter S
subsidiary) caused by the Code Section 338(h)(10) Election.

18

--------------------------------------------------------------------------------



(m) The Company will not be required to include any item of income in, or
exclude any item of deduction from, taxable income for any taxable period (or
portion thereof) ending after the Closing Date as a result of any: (i) change in
method of accounting for a taxable period ending on or prior to the Closing
Date; (ii) “closing agreement” as described in Section 7121 of the Code (or any
corresponding or similar provision of state, local or foreign income Tax Law)
executed on or prior to the Closing Date; (iii) intercompany transaction or
excess loss account described in Treasury Regulations under Section 1502 of the
Code (or any corresponding or similar provision of state, local or foreign
income Tax Law); (iv) installment sale or open transaction disposition made on
or prior to the Closing Date; or (v) prepaid amount received on or prior to the
Closing Date.

2.11 Contracts.

(a) Except as set forth on Schedule 2.11 the Company is not a party to any:

(i) collective bargaining or works council agreement with any labor union;

(ii) stock purchase, stock option or other equity or equity-based plan or
agreement;

(iii) agreement for the employment of any officer, individual employee or other
person on a full-time or consulting basis that is not terminable by the Company
upon notice of sixty (60) days or less;

(iv) agreement or Plan that provides for a payment, benefit or accelerated
vesting upon the execution of this Agreement or the Closing or in connection
with any of the transactions contemplated by this Agreement;

(v) agreement under which the Company has borrowed any money or issued any note,
indenture or other evidence of Indebtedness or guaranteed Indebtedness or
liabilities of others (other than guarantees of indebtedness of the Company,
endorsements for the purpose of collection or purchases of equipment or
materials made under conditional sales agreements, in each case in the ordinary
course of business), in each case to the extent there exists any outstanding
principal amount or other amount owed by the Company thereunder as of the date
hereof;

19

--------------------------------------------------------------------------------



(vi) any license of any material Intellectual Property (other than licenses of
commercially available, off-the-shelf software for an annual cost of $100,000 or
less, or licenses entered into with customers in the ordinary course of
business);

(vii) lease, sublease, license, use agreement, or other similar agreement for
which the annual rent exceeds $100,000;

(viii) agreement or group of related agreements with the same party for the
purchase of products or services, in either case, under which the aggregate
undelivered balance of such products and services has a selling price in excess
of $1,000,000 and which is not terminable by the Company upon notice of sixty
(60) days or less for a cost of $1,000,000 or less;

(ix) agreement that materially prohibits the Company from freely engaging in
business anywhere in the world, including any agreement that contains covenants
or provisions that purport to (A) restrict the ability of the Company (or its
Affiliates following the Closing) to freely conduct the Business or which
contain any covenant not to compete in any line of business, in any geographic
area or with any Person, (B) directly or indirectly limit the Company’s ability
(or the ability of the Company’s Affiliates following the Closing) to (I) sell
any products or services of or to any other Person, (II) engage in any business,
(III) solicit any customer, or (IV) obtain products or services from any Person
or (C) limit the ability of any Person to provide products or services to the
Company;

(x) agreement under which the Company has any obligation to lend or contribute
funds to, or make investments in, any Person;

(xi) agreement which appoints a power of attorney on behalf of the Company that
may not be revoked immediately upon notice by the Company;

(xii) agreement relating to any acquisition or disposition by the Company of any
material assets or properties of the Company or any merger, consolidation or
similar business combination transaction pursuant to which the Company has an
outstanding obligation to pay any purchase price thereunder;

(xiii) agreement that would purport to apply to either the Purchaser or any of
its Affiliates (other than the Company) following the Closing;

(xiv) agreement between the Company, on the one hand, and the Sellers or any of
their Affiliates (other than the Company), on the other hand, including all
Affiliate contracts;

(xv) agreement that grants a right of first refusal or first offer or similar
right;

20

--------------------------------------------------------------------------------



(xvi) agreement pursuant to which any Lien, other than a Permitted Lien, is
placed or imposed on any material asset of the Company or the Business;

(xvii) agreement to which the Company is a party that includes a “most favored
nation” or comparable right in favor of any Person;

(xviii) agreement that involves any take-or-pay or requirements arrangement
other than in the ordinary course of business;

(xix) agreement relating to any joint venture, partnership or strategic
alliance;

(xx) agreement for management service, consulting, financial advisory or any
other similar services where payments exceed $100,000 annually that is not
terminable by the Company upon notice of sixty (60) days or less; or

(xxi) agreement in writing to enter into any of the foregoing.

(b) Except for those that have terminated or expired in accordance with their
terms, each of the agreements listed on Schedule 2.11 is in full force and
effect and is a valid, binding and enforceable obligation of the Company, and,
to the knowledge of the Company, each of the other parties thereto. The Company
is not in default, or is alleged in writing by the counterparty thereto to have
breached or to be in default, under any agreement listed on Schedule 2.11, and,
to the knowledge of the Company, the other party to each of the agreements
listed on Schedule 2.11 is not in default thereunder. The Company has made
available to the Purchaser complete and correct copies of all agreements
required to be listed on Schedule 2.11, each as amended to date. None of the
agreements listed or required to be listed on Schedule 2.11 has been canceled or
otherwise terminated and the Company has not received any written notice from
any Person regarding any such cancellation or termination.

2.12 Intellectual Property.

(a) Schedule 2.12(a) sets forth a true and complete list of all Intellectual
Property that is, as of the date of this Agreement, both (i) Company
Intellectual Property and (ii) the subject of a registration issued by the
authority of any Governmental Body or a pending application for registration
filed under the authority of any Governmental Body (collectively, “Registered
Company Intellectual Property”). Except as set forth on Schedule 2.12(a), the
Company exclusively owns all right, title, and interest in and to the Registered
Company Intellectual Property, and all Registered Company Intellectual Property
is subsisting, valid, and enforceable. The Company Intellectual Property is
exclusively owned free and clear of all Liens except for Permitted Liens.

(b) The Company owns or has a valid and enforceable license to use all
Intellectual Property, used in or necessary to conduct the Company’s businesses
as currently conducted and as currently contemplated to be conducted.

(c) The conduct of business of the Company as currently conducted and the goods
and services offered or provided by the Company does not infringe, violate or
misappropriate any Intellectual Property of another Person. Since January 1,
2015, no Person has asserted any written claim (or to the Company’s Knowledge,
any oral claim) (i) challenging or questioning the Company’s right, interest or
title in any of the Company Intellectual Property, or (ii) alleging
infringement, violation or misappropriation of any Intellectual Property or
other proprietary rights by the Company, including unsolicited offers to license
intellectual property, “cease and desist” letters, or similar correspondence,
and there are no such claims pending, or to the Company’s Knowledge, threatened.
Except as set forth in Schedule 2.12.(c), none of the Company Intellectual
Property is subject to any pending or outstanding injunction, directive, order,
judgment, or other disposition of dispute that adversely restricts the use,
transfer, registration or licensing of any such Company Intellectual Property by
the Company, or otherwise adversely affects the validity, scope, use,
registrability, or enforceability of any Company Intellectual Property,
including any office action or other form of preliminary or final refusal of
registration.

21

--------------------------------------------------------------------------------



(d) No third party infringes, misappropriates or otherwise violates any of the
Company Intellectual Property. The Company has taken commercially reasonable
steps to safeguard and maintain the secrecy and confidentiality of, and their
proprietary rights in and to, non-public Company Intellectual Property
(including, without limitation, by entering into confidentiality, nondisclosure,
or similar agreements with all present and former officers, directors,
employees, agents, independent contractors, and consultants to the Company who
would reasonably be expected to have access to non-public Intellectual Property
and Proprietary Software and Intellectual Property). To the Knowledge of the
Company, none of the non-public Company Intellectual Property has been used,
disclosed, or appropriated to the detriment of the Company without
authorization, and other than for benefit of the Company.

(e) Except as set forth in Schedule 2.12(e), all of the issued patents and
registered trademarks that constitute Company Intellectual Property are valid,
subsisting and enforceable. Except for office actions issued in the ordinary
course of prosecution by the United States Patent and Trademark Office or
analogous foreign Governmental Body, since February 3, 2012, no written claim by
any third party contesting the validity or enforceability of any of the Company
Intellectual Property has been made or, to the knowledge of the Company, has
been threatened, in each case in writing.

(f) Except as set forth in Schedule 2.12(f), all current employees, contractors,
and consultants of the Company who have been involved in the creation or
development of any Company Intellectual Property have executed written
agreements providing for the assignment to the Company of all such Company
Intellectual Property, including, if applicable, work for hire provisions (an
“IP Agreement”). Except as set forth in Schedule 2.12(f), no employee, officer,
director, consultant or advisor of the Company (i) has any right, license, and
claim or interest whatsoever in or with respect to any Company Intellectual
Property, or (ii) is in material violation of any IP Agreement. None of the
Company Intellectual Property has been used, disclosed or appropriated to the
detriment of the Company for the benefit of any Person other than the Company.
No current or former employee, contractor or consultant of the Company has
misappropriated any trade secrets or other confidential information of any other
Person in connection with his or her duties for the Company.

22

--------------------------------------------------------------------------------



(g) The Computer Systems used by the Company are sufficient in all material
respects for the Company’s current needs in the operation of the business of the
Company as presently conducted, and in the past twenty-four (24) months, there
have been no material failures, crashes, security breaches, or other adverse
events affecting the Computer Systems which has caused material disruption to
the business of the Company other than as set forth in Schedule 2.12(g). The
Company provides for commercially reasonable plans and equipment for the back-up
and recovery of material data and systems and has implemented disaster recovery
plans, procedures and facilities, and, as applicable, has taken all steps to
implement such plans and procedures. The Company has taken all reasonable
actions to protect the integrity and security of the Computer Systems and the
information stored therein from unauthorized use, access or modification by
third parties. The Company has purchased a sufficient number of license units or
seats, based on the current usage of such software and the current operations of
its business, for all software owned by a third party, including without
limitation for the Company’s employees, servers, instances, or other units
contemplated by such contract.

(h) The Company has made all required registrations and notifications in
accordance with all applicable Laws regarding Personal Data and applicable
privacy policies of the Company, and all such registrations and notifications
are current, complete, and accurate in all material respects. The Company takes
commercially reasonable steps, compliant with applicable Laws regarding Personal
Data and applicable privacy policies of the Company, and with generally accepted
industry standards, to protect the operation, confidentiality, integrity, and
security of its software, systems, and websites that are involved in the
collection and/or processing of Personal Data.

2.13 Litigation. Except as set forth on Schedule 2.13, there are, and since the
date of the Latest Balance Sheet, there have been, no claims, actions, suits,
proceedings pending or, to the Company’s knowledge, threated in writing, against
or by the Company, at law or in equity, or before or by any Governmental Body,
other than any claim, action, suit or proceeding where no injunctive or
equitable relief is sought and where, if adversely determined, the monetary
damages are covered by insurance or would not be material to the Company. Except
as set forth on Schedule 2.13, neither the Company nor its assets, properties or
rights are, and since the date of the Latest Balance Sheet have not been,
subject to any outstanding judgment, order, decree, writ, award, or injunction
of any Governmental Body.

2.14 Employee Benefit Plans.

(a) Except as listed on Schedule 2.14(a), the Company does not sponsor, maintain
or contribute, is not required to contribute, and has no current or potential
liability in respect of, any (i) nonqualified deferred compensation or
retirement plans, (ii) qualified “defined contribution plans” (as such term is
defined under Section 3(34) of ERISA), (iii) qualified “defined benefit plans”
(as such term is defined under Section 3(35) of ERISA) (the plans set forth in
(ii) and (iii) are collectively referred to herein as the “Pension Plans”), (iv)
“welfare benefit plans” (as such term is defined under Section 3(1) of ERISA)
(the “Welfare Plans”), (v) employment, consulting, severance, incentive or
bonus, stock purchase, stock option or equity incentive or any other material
employee benefit plans, programs or arrangements or (vi) any other “employee
benefit plan” (as defined in Section 3(3) of ERISA) or other compensatory plan,
agreement or policy, whether or not subject to ERISA; in the case of the plans
set forth in (i)-(vi), whether formal or informal, oral or written
(collectively, the “Plans”). Each Pension Plan that is intended to meet the
requirements of a “qualified plan” under Section 401(a) of the Code, has either
(i) received a favorable determination letter from the Internal Revenue Service
that such Pension Plan is so qualified or has requested such a favorable
determination letter within the remedial amendment period of Section 401(b) of
the Code or (ii) may rely on a favorable opinion letter issued by the Internal
Revenue Service. With respect to each Plan, the Company has provided to
Purchaser or its counsel a true and complete copy, to the extent applicable, of:
(i) each writing constituting a part of such Plan and all amendments thereto,
including, without limitation, all plan documents, material employee
communications relating to an amendment of a Plan, benefit schedules, trust
agreements, and insurance contracts and other funding vehicles; (ii) the most
recent annual report and accompanying schedule; (iii) the current summary plan
description and any material modifications thereto; (iv) the most recent annual
financial and actuarial reports; (v) the most recent determination letter
received by the Company from the IRS regarding the tax-qualified status of such
Plan, and (vi) the most recent written results of all required compliance
testing.

23

--------------------------------------------------------------------------------



(b) The Plans comply in form and in operation, and have been funded, in all
material respects with their terms and applicable Laws, including the
requirements of the Code and ERISA.

(c) With respect to the Plans, (i) all required contributions have been made or
properly accrued, (ii) there are no actions, suits or claims pending or, to the
Company’s knowledge, overtly threatened that are material to the Company other
than routine claims for benefits, (iii) to the Company’s knowledge, there have
been no “prohibited transactions” (as that term is defined in Section 406 of
ERISA or Section 4975 of the Code) and (iv) all reports, returns and similar
documents required to be filed with any Governmental Body or distributed to any
Plan participant have been timely filed or distributed in all material respects.

(d) No Pension Plan is (i) subject to Title IV or Section 302 of ERISA or
Section 412 or 4971 of the Code, (ii) a “multiemployer plan” (as defined in
Section 3(37) of ERISA), or (iii) a plan that has two or more contributing
sponsors at least two of whom are not under common control, within the meaning
of Section 4063 of ERISA, and none of the Company nor any ERISA Affiliate has
withdrawn at any time within the preceding six years from any multiemployer
plan, or incurred any withdrawal liability which remains unsatisfied, and no
events have occurred and no circumstances exist that could reasonably be
expected to result in any such liability to the Company.

(e) None of the Welfare Plans obligate the Company to provide a current or
former employee (or any dependent thereof) any material life insurance or
medical or health benefits after his or her termination of employment with the
Company, other than as required under Part 6 of Subtitle B of Title I of ERISA,
Section 4980B of the Code or any similar state or local Law.

(f) There are no pending or, to the Company’s knowledge, threatened actions,
claims or lawsuits against or relating to the Plans, the assets of any of the
trusts under such plans or the plan sponsor or the plan administrator, or
against any fiduciary of the Plans with respect to the operation of such Plans
(other than routine benefits claims). No Plan is presently under audit or
examination (nor has written notice been received of a potential audit or
examination) by any Governmental Body. All premiums due or payable with respect
to insurance policies funding any Plan have been timely made or paid in full or,
to the extent not required to be made or paid on or before the date hereof, have
been fully reflected on the Company’s Financial Statements.

24

--------------------------------------------------------------------------------



(g) Neither the execution and delivery of this Agreement nor the consummation of
the transactions contemplated hereby will (either alone or in combination with
another event) (i) result in any payment becoming due, or increase the amount of
any compensation or benefits due, to any current or former employee of the
Company or with respect to any Plan; (ii) increase any benefits otherwise
payable under any Plan; or (iii) result in the acceleration of the time of
payment or vesting of any such compensation or benefits. No Person is entitled
to receive any additional payment (including any tax gross-up or other payment)
from the Company as a result of the imposition of the excise taxes required by
Section 4999 of the Code or any taxes required by Section 409A of the Code.

(h) Neither the execution and delivery of this Agreement nor the consummation of
the transactions contemplated hereby will (either alone or in combination with
another event) result in the payment of any amount that would, individually or
in combination with any other such payment, be an “excess parachute payment”
within the meaning of Section 280G of the Code.

(i) Each Plan that is a “nonqualified deferred compensation plan” (as defined in
Section 409A(d)(1) of the Code) is in documentary compliance with, and has been
administered in compliance with Section 409A of the Code.

2.15 Insurance. Schedule 2.15 sets forth each insurance policy maintained by the
Company on its properties, assets, products, business or personnel that is
material to the Company. With respect to each such insurance policy: (a) the
policy is legal, valid, binding, enforceable on the Company and in full force
and effect, and all premiums with respect thereto covering all periods up to and
including the date hereof have been paid, and no notice of cancellation,
termination or denial of coverage has been received with respect to any such
insurance policy and (b) the Company has not received a notice of non-renewal
from any of its insurers. The Company has furnished a true, complete and
accurate copy of all such policies to the Purchaser or its representatives.

2.16 Environmental Matters.

(a) Except as set forth on Schedule 2.16:

(i) The Company is, and has been during the five (5) years prior to the date
hereof, in compliance in all material respects with all Environmental Laws,
which compliance has included obtaining and maintaining all permits, licenses
and authorizations required under Environmental Laws that are material to the
operations of the Company as currently conducted.

(ii) The Company has not during the five (5) years prior to the date hereof
received written notice from any Governmental Body or Person regarding any
actual or alleged violation of Environmental Laws that is material to the
Company, and, there are no circumstances or conditions at any properties owned,
or the knowledge of the Company, on any properties leased, operated or used by
the Company or resulting from the Company’s operations that could reasonably be
expected to result in noncompliance in material respects with Environmental
Laws.

25

--------------------------------------------------------------------------------



(iii) There are no underground storage tanks located at, on, in or under any
property owned, leased, operated or used by the Company, there is no asbestos
contained in or forming part of any building, building component, structure or
office space owned, leased, operated or used by the Company, no polychlorinated
biphenyls (PCBs) are used or stored at, or contained in or forming part of any
building, building component, item, structure or office space on any property
owned, leased, operated or used by the Company, and the Company does not have
any liability for any on-site or off-site locations where the Company has
stored, disposed or arranged for disposal of Hazardous Substances.

(iv) There is no Environmental Claim pending or threatened in writing against
the Company or against any Person whose liability for any Environmental Claim
the Company has retained or assumed either contractually or by operation of law,
and all past Environmental Claims have been finally and fully resolved, except
as would not reasonably be expected to result in material costs or liability
under applicable Environmental Laws. There are no past or present activities,
circumstances, conditions, or incidents, including, without limitation, the
Release, presence or disposal of any Hazardous Substances that could form the
basis of any Environmental Claim against the Company or, to the knowledge of the
Company, against any Person whose liability for any Environmental Claim the
Company has retained or assumed either contractually or by operation of Law,
except as would not reasonably be expected to result in material costs or
liability under Environmental Laws.

(v) The Company is not required by any Environmental Law or by virtue of the
transactions set forth herein and contemplated hereby, or as a condition to the
effectiveness of any transactions contemplated hereby, (i) to perform a site
assessment for Hazardous Substances, (ii) to remove or remediate Hazardous
Substances, (iii) to give notice to or receive approval from any Governmental
Body or other Person, (iv) to record or deliver to any Person any disclosure
document or statement pertaining to environmental matters, or (v) to alter,
modify, renew, change or update any Permit required or necessary for any of the
Company’s operations or business under Environmental Law.

(b) The Company has provided to Purchaser complete copies of all material
studies, audits, assessments, reports, data, memoranda and investigations in its
possession or control relating to Hazardous Substances or Environmental Claims,
or the compliance (or noncompliance) by the Company with Environmental Laws.

2.17 Broker Fees. Except for BDO Capital Advisors, LLC, all of whose fees and
expenses will be borne solely by the Sellers, there is no investment banker,
broker, finder or other intermediary which has been retained by or is authorized
to act on behalf of the Company that might be entitled to any fee or commission
in connection with the transactions contemplated by this Agreement.

26

--------------------------------------------------------------------------------



2.18 Permits; Compliance with Laws. Except as set forth on Schedule 2.18:

(a) The Company holds and is in compliance, in all material respects, with all
permits, certificates, licenses, consents, franchises, approvals, registrations
and authorizations that are material to the Company (the “Permits”) required by
it in connection with the conduct of its business under all domestic or foreign
federal, state and local Laws. All of the Permits have been duly obtained, are
valid and in full force and effect, and are not subject to any pending or, to
the Company’s knowledge, threatened administrative or judicial proceeding to
revoke, cancel, suspend or declare such Permits invalid in any respect. The
Permits are sufficient and adequate in all material respects to permit the
continued lawful conduct of the Business in the manner now conducted, and none
of the operations of the Company are being conducted in a manner that violates
any of the terms or conditions under which any Permit was granted. The
consummation of the transactions contemplated by this Agreement will not violate
or conflict with any provision of any Permit applicable to the Company or by
which any property or asset of the Company is bound, or result in the
cancellation, modification, revocation, termination or suspension of any Permit.

(b) The Company is, and has during the two (2) years prior to the date hereof,
been in compliance, in all material respects, with all applicable Laws,
regulations, orders, writs, injunctions and decrees of any Governmental Body
having jurisdiction over it that are, in each case, material to the Company, and
during the two (2) years prior to the date hereof the Company has not received
any written notice of any action or proceeding against it alleging any failure
to comply in any material respect with any such Laws, regulations, orders,
writs, injunctions or decrees. No investigation by any Governmental Body with
respect to the Company is pending or, to the Company’s knowledge, threatened,
and during the two (2) years prior to the date hereof the Company has not
received any written notice of any such investigation, except, in each case, for
any such investigation that, if adversely determined, would not be material to
the Company.

2.19 Employees. Except as set forth on Schedule 2.19:

(a) The Company is in compliance in all material respects with all applicable
Laws relating to the employment of labor, including provisions thereof relating
to wages, hours, equal opportunity, collective bargaining, layoffs, immigration
compliance and the payment and withholding of social security and other Taxes.
There are no administrative charges or court complaints pending or, to the
Company’s knowledge, threatened against the Company before the U.S. Equal
Employment Opportunity Commission or any federal, foreign, state or local court
or agency concerning alleged employment discrimination or any other matters
relating to the employment of labor, in each case, that if adversely determined
would be material to the Company.

(b) The Company is not a party to or otherwise bound by any collective
bargaining agreement or other labor union contract applicable to employees of
the Company. There is no unfair labor practice charge or complaint pending or,
to the Company’s knowledge, threatened against the Company before the National
Labor Relations Board or any similar foreign, state or local body. The Company
has not experienced any union organizing or decertification activities, work
stoppage, slowdowns or other material labor disputes, and, no such activities or
disputes are underway or to the knowledge of the Company, threatened. There is
no material grievance or arbitration proceeding pending against the Company.

27

--------------------------------------------------------------------------------



(c) Since January 1, 2016, the Company has not implemented any employee layoffs
that would reasonably be expected to implicate the Worker Adjustment and
Retraining Notification Act or any similar foreign, state or local law,
regulation or ordinance (collectively, the “WARN Act”).

(d) The Company is not delinquent in payment to any of its current or former
directors, officers, employees, consultants or other service providers for any
wages, fees, salaries, commissions, bonuses, or other direct compensation for
service performed by them or amounts required to be reimbursed to such
directors, officers, employees, consultants and other service providers or in
payments owned upon any termination of such person’s employment or service.

(e) To the knowledge of the Company, no employee or individual independent
contractor of the Company is bound by any contract (including licenses,
covenants or commitments of any nature) or subject to any judgment, decree or
order of any Governmental Body that would materially interfere with the use of
such Person’s best efforts to promote the interests of the Company or that would
materially conflict with the Company’s business as currently conducted.

2.20 Affiliated Transactions. Except as set forth on Schedule 2.20, neither the
Sellers nor any of their respective Affiliates nor, as applicable, any
individual in such Seller’s or Affiliates’ immediate family, nor any officer or
director of the Company, is a party to any contract or agreement or
understanding with the Company (an “Affiliate Agreement”) or has any interest in
any assets used by the Company (in each case, other than through its ownership
of Shares). Such Seller does not, directly or indirectly through any entity
other than the Company, own any assets or rights that are used in the operation
of the business of the Company or that are necessary or required for the conduct
of the Company’s business as currently conducted and as proposed to be
conducted.

2.21 Certain Business Practices.

(a) Neither the Company nor its Affiliates, nor (to the extent such Persons are
acting on behalf of the Company or its Affiliates) any of its owners, managers,
officers, employees, or agents, nor any other Person representing, associated
with, or acting for or on behalf of the Company (collectively, for the purposes
of this Section 2.21, “Covered Persons”), has directly or indirectly (i) taken
or authorized any action in violation of any provision of the United States
Foreign Corrupt Practices Act of 1977, as amended, any applicable law passed
pursuant to the Organization for Economic Cooperation and Development Convention
on Combating Bribery of Foreign Public Officials in International Business
Transactions, or any other applicable anti-corruption or anti-bribery Law
(collectively, the “Anti-Corruption Laws”); (ii) made, offered, authorized,
promised, or assisted with the provision of any payment, contribution gift,
bribe, rebate, payoff, influence payment, kickback, benefit, or other thing of
value, regardless of form, to any Foreign Official or other Person, private or
public, for the purpose of, or while knowing or intending that all or some
portion of the thing of value would be sued in furtherance of, (1) influencing
any act or decision of a Foreign Official or other Person in his or her official
capacity, (2) inducing a Foreign Official or other Person to do or omit to do
any act in violation of a lawful duty, or (3) securing any improper advantage;
(iii) made, offered, authorized, promised, or assisted with the provision of any
payment, contribution, gift, bribe, rebate, payoff, influence payment, kickback,
benefit, or other thing of value, regardless of form, to any political party,
party official, or candidate for office, for the purpose of, or while knowing or
intending that all or some portion of the thing of value would be used in
furtherance of, (1) influencing an act or decision of a political party, party
official, or candidate for office, (2) inducing a political party, party
official, or candidate for office to do or omit to do any act in violation of a
lawful duty, or (3) securing any other improper advantage; or (iv) received any
notice, request, or citation, or been made aware of any allegation,
investigation (formal or informal), inquiry, action, charge, or proceeding with
regard to a potential violation by any Covered Person of any Anti-Corruption
Law. For purposes of this Section 2.21, “Foreign Official” means: any officer,
director, or employee of any non-U.S. Governmental Body; any officer, director,
or employee of any public international organization; any officer, director, or
employee of any business, corporation, organization, or other entity owned or
controlled (in whole or in part) by a non-U.S. Governmental Body; any other
Person acting in an official capacity for or on behalf of any non-U.S.
Governmental Body; or any non-U.S. political party, party official, or candidate
for public office; in addition, “Foreign Official” includes any immediate
relative of any Person described above. Immediate relatives include any of the
following relations, whether by blood or through marriage: spouse, parent,
child, sibling, grandparent, grandchild.

28

--------------------------------------------------------------------------------



(b) The Company is not owned, in whole or in part, by a Foreign Official.

2.22 Assets of the Company. The assets, properties, rights and interests of the
Company comprise all of the assets, properties, rights, interests and services
that are reasonably required for the conduct of the Company’s business in the
manner conducted immediately prior to the Closing. The assets, properties,
rights and interests of the Company comprise all of the assets, properties,
rights, interests and services that are reasonably required by for conduct of
the Company’s business by the Purchaser and its Affiliates immediately after the
Closing.

2.23 Products Liability.

(a) Except as set forth on Schedule 2.23, (i) there is no notice, demand, claim,
action, suit, inquiry, hearing, proceeding, notice of violation or investigation
of a civil, criminal or administrative nature before any court or governmental
or other regulatory or administrative agency, commission or authority, domestic
or foreign, against or involving any products manufactured, produced,
distributed or sold by or on behalf of the Company (including any parts or
components) (collectively, “Products”), or class of claims or lawsuits involving
the same or similar Product which is pending or threatened, resulting from an
alleged defect in design, manufacture, materials or workmanship of any Product,
or any alleged failure to warn, or from any breach of implied warranties or
representations; (ii) to the Company’s knowledge, there has not been any
Occurrence (as hereinafter defined); and (iii) there has not been, within the
past 12 months, nor is there under consideration or investigation by the
Company, the Sellers or any of their Affiliates, any Product rework or retrofit
conducted by or on behalf of the Company.

29

--------------------------------------------------------------------------------



(b) For purposes of this Section 2.23, the term “Occurrence” shall mean any
accident, happening or event which takes place at any time which is caused or
allegedly caused by any alleged hazard or alleged defect in manufacture, design,
materials or workmanship including, without limitation, any alleged failure to
warn or any breach of express or implied warranties or representations with
respect to, or any such accident, happening or event otherwise involving any
Product that can reasonably be expected to result in a claim or loss.

(c) Except as set forth on Schedule 2.23, to the Seller’s Knowledge, each
Product manufactured, sold, leased, or delivered by the Company and the Business
has been in conformity with all applicable material contractual commitments and
all express and implied warranties, and the Company and the Business have no
Liability (and there is no basis for any present or future proceeding against
any of them giving rise to any Liability) for replacement or repair thereof or
other damages in connection therewith. No Product manufactured, sold, leased, or
delivered by the Company and the Business is subject to any guaranty, warranty,
or other indemnity beyond the applicable standard terms and conditions of sale
or lease. Schedule 2.23 includes copies of the standard terms and conditions of
sale or lease for the Company and the Business (containing applicable guaranty,
warranty, and indemnity provisions). Except as set forth on Schedule 2.23, the
Seller and the Business have no obligation to any person to maintain, modify,
improve or upgrade any of the Products.

(d) Except as set forth on Schedule 2.23, to the Seller’s Knowledge, the Company
and the Business have no material Liability (and there is no basis for any
present or future proceeding against any the Company and the Business giving
rise to any material Liability) arising out of any injury to individuals or
property as a result of the ownership, possession, or use of any Product
manufactured, sold, leased, or delivered by the Company and the Business.

2.24 Customers and Suppliers.

(a) As of the date hereof, Schedule 2.24(a) sets forth a list of the thirty (30)
largest customers of the Company (based on the Company’s revenues for the twelve
month period ended May 31, 2018) (the “Material Customers”). Except as described
on Schedule 2.24(a), since January 1, 2017 and through the date hereof, there
has been no material written dispute by any Material Customer, and there has
been no written termination or written notice of termination by any Material
Customer, with respect to such Material Customer’s contract or business
relationship with the Company, nor to the knowledge of the Company has any
Material Customer threatened in writing to so terminate their contract(s) or
business relationship with the Company.

(b) As of the date hereof, Schedule 2.24(b) sets forth a list of the twenty (20)
largest suppliers of the Company for the twelve month period ended May 31, 2018
(the “Material Suppliers”). Except as described on Schedule 2.24(b), since
January 1, 2017 and through the date hereof, there has been no material written
dispute by any Material Suppliers, and there has been no written termination or
written notice of termination by any Material Supplier, with respect to such
Material Supplier’s contract or business relationship with the Company, nor to
the knowledge of the Company has any Material Supplier threatened in writing to
so terminate their contract(s) or business relationship with the Company.

30

--------------------------------------------------------------------------------



2.25 Inventories. The inventories of the Company (including tooling, spare parts
and supplies) reflected on the May 31, 2018 Balance Sheet, or acquired by the
Company after the date thereof and prior to the Closing Date, are carried at not
more than the lower of cost or market, and the Company has no reason to believe
that such inventories, to the extent reflected on the Financial Statements,
included any obsolete inventory or surplus inventory for which adequate reserves
were not established on the applicable Financial Statements. As used herein,
“obsolete inventory” is inventory which, at May 31, 2018, was not usable or
salable in the lawful and ordinary course of business of the Company as now
conducted because of legal restrictions, failure to meet specifications, loss of
market, damage, physical deterioration or for any other cause, in each case net
of reserves provided therefor on the May 31, 2018 Balance Sheet; and “surplus
inventory” is inventory that, at May 31, 2018, exceeded known or anticipated
requirements in the reasonable business judgment of the Company.

2.26 No Additional Representations or Warranties. Except for the representations
and warranties contained in this Article II, the Purchaser acknowledges that
neither the Company nor the Seller nor any other Person on behalf of the Company
makes any other express or implied representation or warranty with respect to
the Company or with respect to any other information provided to the Purchaser
or any of its Affiliates or representatives.

ARTICLE III

INDIVIDUAL REPRESENTATIONS AND WARRANTIES OF EACH SELLER

Each Seller represents and warrants to the Purchaser that the statements in this
Article III are correct as of the date of this Agreement, except, subject to
Section 10.10, as set forth in the Disclosure Schedules.

3.01 Organization and Power. Such Seller has full power and authority to execute
and deliver this Agreement and to perform its obligations hereunder. Such Seller
is a trust duly organized, validly existing and in good standing under the Laws
of the state of its formation.

3.02 Authorization. The execution, delivery and performance of this Agreement by
such Seller and the consummation of the transactions contemplated hereby have
been duly and validly authorized by all requisite action of such Seller, and no
other proceedings on the part of such Seller are necessary to authorize the
execution, delivery or performance of this Agreement by such Seller. This
Agreement has been duly and validly executed and delivered by such Seller, and,
assuming the due authorization, execution, and delivery of this Agreement by the
Purchaser, constitutes a valid and binding obligation of such Seller,
enforceable against such Seller in accordance with its terms, subject to
bankruptcy, insolvency, reorganization, moratorium and similar Laws relating to
or affecting creditors’ rights or to general principles of equity (regardless of
whether enforcement is considered in a proceeding in equity or at law).

3.03 No Violation. Such Seller is not subject to or obligated under its
respective trust agreement, any applicable Law, or rule or regulation of any
Governmental Body, or any contract, lease, loan agreement, mortgage, security
agreement, trust indenture or other agreement or instrument to which the Seller
or any of its Affiliates is a party or by which either is bound or to which any
of its properties or assets is subject, or any license, franchise or Permit, or
subject to any order, writ, injunction or decree, that will be breached or
violated in any material respect by such Seller’s performance of this Agreement.

31

--------------------------------------------------------------------------------



3.04 Governmental Bodies; Consents. Such Seller is not required to file, seek or
obtain any notice, authorization, approval, order, Permit or consent of or with
any Governmental Body for the consummation of the transactions contemplated by
this Agreement, except (a) any filings required to be made under the HSR Act or
(b) as may be necessary as a result of any facts or circumstances relating to
the Purchaser or any of its Affiliates.

3.05 Capital Stock. Such Seller has good and marketable title to, free and clear
of all Liens, and is the record and beneficial owner of, all of the Shares set
forth opposite its name on Schedule 1.04(a) free and clear of all Liens other
than Permitted Liens. Such Seller does not own any Shares or any shares of
capital stock or other equity interests or voting securities of the Company,
except as set forth opposite its name on Schedule 1.04(a). There are no
outstanding options, warrants, call or other rights or agreements to which such
Seller is a party requiring such Seller to sell or transfer its Shares to any
Person other than as provided in this Agreement. Such Seller is not party to any
voting trust, stockholder agreements, proxies, or other agreements with respect
to the voting, redemption, sale, pledge, transfer or other disposition of its
Shares, and there are no contractual obligations or commitments of any character
restricting the transfer of, or requiring the registration for sale of, the
Shares.

3.06 Broker Fees. Except for BDO Capital Advisors, LLC, all of whose fees and
expenses will be borne solely by the Sellers, there is no investment banker,
broker, finder or other intermediary which has been retained by or is authorized
to act on behalf of the Sellers that might be entitled to any fee or commission
in connection with the transactions contemplated by this Agreement.

3.07 Litigation. Except as set forth on Schedule 3.07, there are no claims,
actions, suits, proceedings pending or, to each Seller’s knowledge, threated in
writing, against any Seller or the Company, at law or in equity, that are
reasonably likely to prohibit or restrain the ability of any Seller to enter
into this Agreement or consummate the transactions contemplated by this
Agreement. No Seller is subject to any outstanding order that challenges, or may
have the effect of preventing, delaying, making illegal, or otherwise
interfering with, any of the transactions contemplated hereby, nor is any Seller
a party to, or to the knowledge of such Seller, threatened to be made a party
to, any such order.

3.08 Payments Owed. Except as set forth in Schedule 3.08, the Company does not
owe and is not otherwise obligated to pay any amount to such Seller and/or any
of its Affiliates, and neither such Seller nor any of its Affiliates owes or is
obligated to pay any amount to the Company.

3.09 No Additional Representations or Warranties. Except for the representations
and warranties contained in this Article III, the Purchaser acknowledges that
neither such Seller nor any other Person on behalf of such Seller makes any
other express or implied representation or warranty with respect to such Seller
or with respect to any other information provided to the Purchaser or any of its
Affiliates or representatives.

32

--------------------------------------------------------------------------------



ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser represents and warrants to each of the Sellers and the Company
that the statements in this Article IV are correct as of the date of this
Agreement.

4.01 Organization and Power. The Purchaser is a corporation duly organized,
validly existing and in good standing under the laws of Delaware, with full
power and authority to enter into this Agreement and perform all of its
obligations hereunder.

4.02 Authorization. The execution, delivery and performance of this Agreement by
the Purchaser and the consummation of the transactions contemplated hereby have
been duly and validly authorized by all requisite corporate action by Purchaser,
and no other corporate proceedings on the part of Purchaser are necessary to
authorize the execution, delivery or performance of this Agreement by Purchaser.
This Agreement has been duly and validly executed and delivered by the
Purchaser, and, assuming the due authorization, execution and delivery of this
Agreement by the Company and the Sellers, constitutes a valid and binding
obligation of the Purchaser, enforceable against the Purchaser in accordance
with its terms, subject to bankruptcy, insolvency, reorganization, moratorium
and similar Laws relating to or affecting creditors’ rights or to general
principles of equity (regardless of whether enforcement is considered in a
proceeding in equity or at law).

4.03 No Violation. The Purchaser is not subject to or obligated under its
certificate of incorporation or bylaws, any applicable Law, or rule or
regulation of any Governmental Body, or any contract, lease, loan agreement,
mortgage, security agreement, trust indenture or other agreement or instrument,
or any license, franchise or Permit, or subject to any order, writ, injunction
or decree, that will be breached or violated in any material respect by the
Purchaser’s performance of this Agreement.

4.04 Governmental Bodies; Consents. The Purchaser is not required to file, seek
or obtain any notice, authorization, approval, order, Permit or consent of or
with any Governmental Body in connection with the consummation of the
transactions contemplated by this Agreement, except (a) any filings required to
be made under the HSR Act.

4.05 Litigation. There are no actions, suits or proceedings pending or, to the
Purchaser’s knowledge, threatened against or affecting the Purchaser at law or
in equity, or before or by any Governmental Body, that are reasonably likely to
prohibit or restrain the ability of Purchaser to enter this Agreement or
consummate the transactions contemplated by this Agreement. Purchaser is not
subject to any outstanding order that challenges, or may have the effect of
preventing, delaying, making illegal, or otherwise interfering with, any of the
transactions contemplated hereby, nor is Purchaser a party to, or the knowledge
of Purchaser, threatened to be made a party to, any such order.

4.06 Broker Fees. There is no investment banker, broker, finder or other
intermediary which has been retained by or is authorized to act on behalf of
Purchaser that might be entitled to any fee or commission in connection with the
transactions contemplated by this Agreement.

33

--------------------------------------------------------------------------------



4.07 Investment Representation; Investigation. The Purchaser is acquiring the
Shares for its own account with the present intention of holding such securities
for investment purposes and not with a view to, or for sale in connection with,
any distribution of such securities in violation of any federal or state
securities Laws. The Purchaser is an “accredited investor” within the meaning of
Regulation D promulgated pursuant to the Securities Act of 1933, as amended. The
Purchaser is knowledgeable about the industries in which the Company operates
and is capable of evaluating the merits and risks of the transactions
contemplated by this Agreement. The Purchaser has been afforded reasonable
access to the books and records, facilities and personnel of the Company for
purposes of conducting a due diligence investigation and has conducted a
reasonable due diligence investigation of the Company.

4.08 Financial Capability. The Purchaser has, and shall have at the Closing,
sufficient immediately available funds to pay the full Transaction Price and to
make all other payments required to be made by the Purchaser under this
Agreement, to pay all related fees and expenses incurred by Purchaser in
connection with this Agreement and the transactions contemplated hereby and to
otherwise consummate the transactions contemplated hereby in accordance with the
terms hereof.

4.09 Solvency. To the knowledge of Purchaser and assuming (a) the accuracy of
the representations and warranties in Article II and Article III and the
performance by Sellers and the Company of their respective obligations hereunder
in all respects and (b) that each of clauses (i), (ii) and (iii) below are true
with respect to the Company immediately prior to the Closing before giving
effect to the transactions contemplated by this Agreement, then immediately
after giving effect to the transactions contemplated by this Agreement, the
Purchaser (i) will be able to pay its debts as they become due, (ii) will own
property that has a fair saleable value greater than the amounts required to pay
its debts (including a reasonable estimate of the amount of all contingent
liabilities), and (iii) will have adequate capital to carry on its businesses.
No transfer of property is being made and no obligation is being incurred in
connection with the transactions contemplated by this Agreement with the intent
to hinder, delay or defraud either present or future creditors of the Purchaser
or the Company.

4.10 No Additional Representations or Warranties. Except for the representations
and warranties contained in this Article IV, each of the Sellers and the Company
acknowledges that neither the Purchaser nor any other Person on behalf of the
Purchaser makes any other express or implied representation or warranty with
respect to the Purchaser or with respect to any other information provided to
the Company or any Seller by the Purchaser.

4.11 No Outside Reliance. Notwithstanding any provision of this Agreement to the
contrary, the Purchaser acknowledges and agrees that the representations and
warranties (a) of the Sellers and the Company expressly and specifically set
forth in Article II regarding the Company and (b) of each Seller expressly and
specifically set forth in Article III regarding such Seller, (in each case, as
qualified by the applicable Schedules and in accordance with their respective
express terms and limitations) constitute the sole and exclusive
representations, warranties and statements of any kind to the Purchaser in
connection with the transactions contemplated by this Agreement.

34

--------------------------------------------------------------------------------



ARTICLE V

COVENANTS OF THE COMPANY AND THE SELLERS

5.01 Restrictive Covenants.

(a) Non-Competition. Ramesh Bhatia (the “Restricted Party”) hereby acknowledges
that he is familiar with the Company’s trade secrets and with other Confidential
Information. The Restricted Party acknowledges and agrees that the Company would
be irreparably damaged if the Restricted Party were to provide services to or
otherwise participate in the business of any Person competing with the Company
in a similar business and that any such competition by the Restricted Party (or
its Affiliates) would result in a significant loss of goodwill by the Company.
The Restricted Party further acknowledges and agrees that the covenants and
agreements set forth in this Section 5.01 were a material inducement to the
Purchaser to enter into this Agreement and to perform its obligations hereunder,
and that the Purchaser would not obtain the benefit of the bargain set forth in
this Agreement as specifically negotiated by the parties hereto if the
Restricted Party breached the provisions of this Section 5.01. Therefore, the
Restricted Party agrees, in further consideration of the amounts to be paid
hereunder for the Shares and the goodwill of the Company sold by the Restricted
Party and his Affiliates, that until the fifth (5th) anniversary of the Closing,
the Restricted Party shall not (and shall cause his Affiliates not to) directly
or indirectly own any interest in or otherwise provide financial assistance to,
manage, control, participate in (whether as an officer, director, employee,
partner, agent, representative or otherwise), consult with, render services for,
or in any other manner engage anywhere in the Restricted Territories (as defined
below) in any business engaged directly or indirectly in the Business; provided,
that nothing herein shall prohibit the Restricted Party or any of the Restricted
Party’s Affiliates from being a passive owner of not more than 2% of the
outstanding equity securities of any class of a company or business which is
publicly traded so long as none of such Persons has any active participation in
the business of such company or business. The geographic limitation for the
obligations contemplated by this Section 5.01(a) (the “Restricted Territories”)
is any territory, (i) in which the Purchaser or the Company provides its
products, services, or activities on the Closing Date or (ii) in which the
Purchaser or the Company has committed plans to provide its products, services,
or activities during the twelve (12) months prior to the Closing Date. The
Restricted Party acknowledges that the geographic restrictions set forth above
are reasonable and necessary to protect the goodwill of the Company’s Business.

(b) Non-Solicitation. The Restricted Party agrees that until the fifth (5th)
anniversary of the Closing, the Restricted Party shall not (and shall cause his
Affiliates not to) directly, or indirectly through another Person, (i) induce or
attempt to induce any employee of the Company to leave the employ of the
Company, or in any way interfere with the relationship between the Company and
any employee thereof, (ii) hire any person who was an employee of the Company at
any time during the six (6) month period immediately prior to the date on which
such hiring would take place (it being conclusively presumed by the parties so
as to avoid any disputes under this Section 5.01(b) that any such hiring within
such six (6)-month period is in violation of clause (i) above), or (iii) call
on, solicit or service any customer, strategic partner, supplier, vendor,
licensee, licensor or other business relation of the Company (including any
Person that was a customer, strategic partner, supplier, vendor or other
potential business relation of the Company at any time during the one (1)-year
period immediately prior to such call, solicit or service), induce or attempt to
induce such Person to cease doing business with the Company, or in any way
interfere with the relationship between any such customer, strategic partner,
supplier, vendor, licensee or business relation and the Company (including
making any negative public statements or communications about the Company) in a
manner harmful to the Company.

35

--------------------------------------------------------------------------------



(c) Non-Disparagement. The Restricted Party agrees that he shall not (and shall
cause his Affiliates not to) (i) make any negative statement or communication
regarding the Purchaser, the Company or any of their respective Affiliates,
directors, officers or employees or (ii) make any derogatory or disparaging
statement or communication regarding the Purchaser, the Company or any of their
respective Affiliates, directors, officers or employees. Nothing in this Section
5.01(c) shall limit Restricted Party’s or any of his Affiliates’ ability to make
true and accurate statements or communications in connection with any disclosure
such Person reasonably believes is required pursuant to applicable Law, in
response to incorrect, disparaging or derogatory public statements to the extent
reasonably necessary to correct or refute such public statements or in
connection with any dispute, litigation or other proceeding related to the this
Agreement or the transactions contemplated hereby.

(d) Confidentiality. The Restricted Party agrees that he shall not (and shall
cause his Affiliates and representatives not to) disclose and to treat and hold
as confidential all proprietary and/or confidential information (including
know-how, processes, trade secrets, customer lists and other matters that are
propriety and/or confidential) of the Company, the Business or the transactions
contemplated hereby, either oral or written, as well as any proprietary and/or
confidential reports, analyses, compilations, data, studies or other documents
developed or prepared by any party which contain or otherwise reflect or are
generated from such proprietary and/or confidential information (collectively,
“Confidential Information”) and, except as otherwise expressly permitted by this
Agreement, refrain from using any of the Confidential Information (other than
for the benefit of the Company and the Purchaser as an employee thereof after
the Closing Date) and, upon the request of the Company at any time after the
Closing, deliver promptly to the Purchaser or destroy all tangible embodiments
(and all copies) of the Confidential Information which are in the Restricted
Party’s possession or under the Restricted Party’s control and provide
confirmation thereof in writing; provided, however, that the Restricted Party
and his Affiliates and representatives may retain copies of the Confidential
Information to the extent that such retention is required to demonstrate
compliance with applicable Law, provided such retained information shall remain
subject to the confidentiality terms of this Section 5.01(d). In the event that
the Restricted Party or any of the Restricted Party’s Affiliates or
representatives is requested or required by applicable Law (including, without
limitation, by oral question or request for information or documents in any
legal proceeding, interrogatory, subpoena, civil investigative demand, or
similar process) to disclose any Confidential Information, the Restricted Party
shall notify the Purchaser promptly of the request or requirement so that the
Purchaser may seek an appropriate protective order or waive compliance with the
provisions of this Section 5.01(d). If, in the absence of a protective order or
the receipt of a waiver hereunder, the Restricted Party or any of the Restricted
Party’s Affiliates or representatives is required to disclose any Confidential
Information to any tribunal, the Restricted Party may disclose the Confidential
Information to the tribunal; provided that the Restricted Party shall use his
commercially reasonable efforts to obtain, at the request and expense of the
Purchaser, an order or other assurance that confidential treatment shall be
accorded to such portion of the Confidential Information required to be
disclosed as the Purchaser shall designate. Notwithstanding the foregoing, for
purposes of this Agreement, Confidential Information shall not include
information which (i) is or becomes generally available to the public other than
as a result of a disclosure by any Seller or any of such Seller’s Affiliates or
representatives in violation of this Agreement or any other confidentiality
obligation to which any of them is bound or (ii) becomes known to the Restricted
Party or any of his representatives from a third party (excluding, for the
avoidance of doubt, the Purchaser or the Company or any of their respective
Affiliates or Representatives) who is not known by the Restricted Party to be
bound by any confidentiality obligation to the Purchaser with respect to such
information.

36

--------------------------------------------------------------------------------



(e) Enforcement. If, at the time of enforcement of the covenants contained in
this Section 5.01 (the “Restrictive Covenants”), a court shall hold that the
duration, scope or area restrictions stated herein are unreasonable under
circumstances then existing, the parties agree that the maximum duration, scope
or area reasonable under such circumstances shall be substituted for the stated
duration, scope or area and that the court shall be allowed and directed to
revise the restrictions contained herein to cover the maximum period, scope and
area permitted by Law. The Restricted Party has consulted with legal counsel
regarding the Restrictive Covenants and based on such consultation has
determined and hereby acknowledges that the Restrictive Covenants are reasonable
in terms of duration, scope and area restrictions and are necessary to protect
the goodwill of the Company’s business and the substantial investment in the
Company made by the Purchaser in this Agreement. The Restricted Party further
acknowledges and agrees that the Restrictive Covenants are being entered into by
him in connection with the sale by the Restricted Party of the Shares and the
goodwill of the Company’s Business pursuant to this Agreement and not directly
or indirectly in connection with the Restricted Party’s relationship with the
Company.

(f) If the Restricted Party breaches, or threatens to commit a breach of, any of
the Restrictive Covenants, the Purchaser and the Company shall have the
following rights and remedies, each of which rights and remedies shall be
independent of the others and severally enforceable, and each of which is in
addition to, and not in lieu of, any other rights and remedies available to the
Purchaser, the Company or any of their respective Affiliates at Law or in
equity: the right and remedy to have the Restrictive Covenants specifically
enforced, including through seeking a temporary restraining order and/or
preliminary or permanent injunction, by any court of competent jurisdiction, it
being agreed that any breach or threatened breach of the Restrictive Covenants
would cause irreparable injury to the Company and that money damages would not
provide an adequate remedy to the Company.

(g) For purposes of this Section 5.01 only, the term “Business” shall mean any
business which would directly or indirectly compete with any part of the
business of the Company or the Purchaser or any business that the Company is
preparing to engage in.

5.02 Regulatory Filings. The Sellers and the Company shall (a) make or cause to
be made all filings and submissions under any Laws or regulations applicable to
the Company for the consummation of the transactions contemplated by this
Agreement, (b) coordinate and cooperate with the Purchaser in exchanging such
information and providing such assistance as the Purchaser may reasonably
request in connection with the foregoing and (c) (i) supply promptly any
additional information and documentary material that may be requested in
connection with such filings, (ii) make any further filings pursuant thereto
that may be necessary, proper or advisable in connection therewith and (iii) use
reasonable best efforts to take all actions necessary to obtain all required
clearances.

37

--------------------------------------------------------------------------------



5.03 Affiliate Obligations and Arrangements. Except as set forth on Schedule
5.03, the Sellers and the Company shall, and shall cause their respective
Affiliates to, take such actions, if any, as may be necessary so that,
concurrently with or prior to the Closing, all Affiliate Agreements are
terminated and discharges without any further liability or obligation of the
Company thereunder and deemed to be void and of no further force and effect.

ARTICLE VI

COVENANTS OF THE PURCHASER

6.01 Access to Books and Records. From and after the Closing, the Purchaser
shall, and shall cause the Company to, provide the Sellers, the Representative
and their agents with reasonable access, during normal business hours, and upon
reasonable advance notice, to the books and records of the Company with respect
to periods or occurrences prior to the Closing Date and reasonable access,
during normal business hours, and upon reasonable advance notice, to employees,
officers, advisors and accountants of the Purchaser and the Company, in each
case solely for purposes of enabling the Sellers to prepare Tax Returns or
respond to Tax audits or inquiries relating to the period prior to the Closing
Date. Unless otherwise consented to in writing by the Representative, neither
the Purchaser nor the Company shall, for a period of seven years following the
Closing Date, destroy, alter or otherwise dispose of any of the books and
records of the Company for any period prior to the Closing Date without first
offering to surrender to the Representative such books and records or any
portion thereof that the Purchaser or the Company may intend to destroy, alter
or dispose of.

6.02 Director and Officer Liability and Indemnification.

(a) Without limiting any additional rights that any Person may have under any
other agreement, from the Closing Date through the sixth anniversary of the
Closing Date, the Purchaser shall continue to ensure all rights to
indemnification and exculpation (now existing) in favor of each present (as of
immediately prior to the Closing) and former officer, director, or manager of
the Company (each, an “Indemnified Person”), against all claims, losses,
liabilities, damages, judgments, inquiries, fines and reasonable fees, costs and
expenses, including attorneys’ fees and disbursements, incurred in connection
with any claim, action, suit, proceeding or investigation, whether civil,
criminal, administrative or investigative, arising out of or pertaining to (i)
the fact that the Indemnified Person is or was an officer, director, or manager
of the Company or (ii) matters existing or occurring at or prior to the Closing
Date related to actions or omissions taken by the Indemnified Persons in their
capacities as officers, directors or managers of the Company or taken at the
request of the Company at or prior to the Closing Date (including this Agreement
and the transactions and actions contemplated hereby), whether asserted or
claimed prior to, at or after the Closing Date, to the fullest extent permitted
under applicable law. In the event of any such claim, action, suit, proceeding
or investigation, (x) each Indemnified Person will be entitled to advancement of
expenses incurred in the defense of any claim, action, suit, proceeding or
investigation from the Purchaser within ten (10) business days of receipt by the
Purchaser from the Indemnified Person of a request therefor; provided that any
person to whom expenses are advanced provides an undertaking, if and only to the
extent required by applicable Law and by the articles of incorporation or
bylaws, (or equivalent organizational documents) of the Company, (y) neither the
Purchaser nor any of its Affiliates shall settle, compromise or consent to the
entry of any judgment in any proceeding or threatened action, suit, proceeding,
investigation or claim in which indemnification could be sought by such
Indemnified Person hereunder, unless such settlement, compromise or consent
includes an unconditional release of such Indemnified Person from all liability
arising out of such action, suit, proceeding, investigation or claim (including
all attorney’s fees and expenses) or such Indemnified Person otherwise consents
and (z) the Purchaser and its Affiliates shall cooperate in the defense of such
matter.

38

--------------------------------------------------------------------------------



(b) For a period of six (6) years following the Closing Date, the Purchaser
shall not, and shall not permit the Company to, amend, repeal or modify any
provision in the Company’s certificate of incorporation or bylaws (or equivalent
organizational documents) relating to the exculpation or indemnification of, or
advancement of expenses to, any Indemnified Person as in effect immediately
prior to the Closing, and shall cause all such provisions to be observed by the
Company, it being the intent of the parties that any Indemnified Person shall
continue to be entitled to such exculpation, indemnification and advancement of
expenses to the fullest extent permitted under applicable Law.

(c) At the Closing, the Company shall have purchased without lapses in coverage,
a fully pre-paid and irrevocable “tail” insurance policy (the “D&O Policy”)
naming the Indemnified Persons as direct beneficiaries with a claims period of
at least six (6) years from the Closing Date from an insurance carrier with the
same or better credit rating as the Company’s current insurance carrier with
respect to directors’ liability insurance in an amount and scope at least as
favorable as the Company’s existing policies with respect to matters existing or
occurring at or prior to the Closing Date. The Purchaser shall not, or shall
cause the Company to not, cancel or change such insurance policies in any
respect. The Purchaser and the Sellers (as a Transaction Expense) shall each be
responsible for fifty percent (50%) of the premium and other fees and expenses
related to the D&O Policy.

(d) In the event that the Purchaser, the Company or any of their respective
successors or assigns (i) consolidates with or merges into any other Person or
(ii) transfers all or substantially all of its properties or assets to any
Person, then, in each case, the successors and assigns of such Persons, as the
case may be, shall expressly assume and be bound by the obligations set forth in
this Section 6.02.

(e) This Section 6.02 is intended to be for the benefit of each of the
Indemnified Persons and may be enforced by any such Indemnified Person as if
such Indemnified Person were a party to this Agreement. The obligations of the
Purchaser under this Section 6.02 shall not be terminated or modified in such a
manner as to adversely affect any Person to whom this Section 6.02 applies
without the consent of such affected Person.

39

--------------------------------------------------------------------------------



6.03 Facility Closings; Employee Layoffs. For a period of ninety (90) days after
the Closing Date, neither the Purchaser nor the Company shall, terminate
employees of the Company, except in full compliance with all requirements of the
WARN Act. The Purchaser shall cause the Company to comply with any and all
applicable notice or filing requirements under the WARN Act, and will indemnify
and hold harmless the Sellers from any liabilities, losses, damages,
obligations, costs or expenses, arising as a result of or related to, in whole
or in part, the Purchaser’s or the Company’s actions or omissions occurring on
or after the Closing Date. For the avoidance of doubt, the indemnification
contemplated by this Section 6.03 shall not be subject to any of the survival or
other limitation or exclusive remedy provisions of Article IX.

6.04 Transaction Expenses.

(a) As soon as reasonably practicable, and in any case at or before the next
regularly scheduled payroll date of the Company, the Purchaser shall either
cause the Company to pay or pay on behalf of the Company, to the applicable
employee or service provider, all Transaction Expenses described in clause (b)
of the definition thereof in Section 11.01.

(b) As soon as reasonably practicable after the Closing, and in any case within
ten (10) Business Days after receiving an invoice with respect thereto, the
Purchaser shall either cause the Company to pay or pay on behalf of the Company,
to the applicable person or entity to whom such Transaction Expenses are owed,
all Transaction Expenses described in clauses (a) and (f) of the definition
thereof in Section 11.01 to the extent such are not paid by wire transfer at
Closing as described in Section 1.04(d).

ARTICLE VII

INDEMNIFICATION

7.01 Survival. Subject to Section 7.11, (a) the representations and warranties
in this Agreement shall survive the Closing and shall terminate on the close of
business on the date that is eighteen (18) months after the Closing Date, except
for the Fundamental Representations, the representations set forth in Section
2.10 (Tax Matters), Section 2.14 (Employee Benefit Plans), Section 2.16
(Environmental Matters), and Section 2.19 (Employees), which in each case shall
survive until sixty days following the expiration of the relevant statute of
limitations, and (b) all covenants and agreements contained in this Agreement
that are to be performed at or after the Closing shall survive the Closing
indefinitely or, to the extent applicable, the period contemplated by the terms
of such covenant or agreement.

7.02 Indemnification of the Purchaser. Subject to the limitations set forth
herein, from and after the Closing, each of the Sellers shall, jointly and
severally, indemnify and hold harmless the Purchaser and its directors,
officers, employees, agents, Affiliates, representatives, successors and assigns
(collectively, the “Purchaser Indemnified Parties”) from and against any and all
Losses to the extent arising out of:

(a) any breach of any representation or warranty of the Sellers or the Company
contained in Article II (or any certificate schedule, exhibit or annex or other
document executed and delivered by the Company to the Purchaser pursuant to this
Agreement);

40

--------------------------------------------------------------------------------



(b) any breach of any covenant or agreement of the Company contained in this
Agreement that is to be performed at or after the Closing;

(c) any breach of any representation or warranty of such Seller contained in
Article III;

(d) any breach of any covenant of such Seller contained in this Agreement that
is to be performed before, at or after the Closing;

(e) any Pre-Closing Taxes;

(f) any Indebtedness of the Company in excess of the amount of Indebtedness of
the Company included in the calculation of the Adjustment Amount, or any
Transaction Expenses in excess of the amount of Transaction Expenses included in
the calculation of the Adjustment Amount, in each case to the extent such excess
Indebtedness or Transaction Expenses are not discovered (or reasonably capable
of being discovered) by the Purchaser within sixty (60) days after the Closing
Date;

(g) any claim or cause of action based upon, arising out of or related to any
Affiliate Agreement, excluding any contract, agreement or understanding set
forth on Schedule 5.03;

(h) any investigation or defense of any allegations arising from, or relating
to, a potential violation of the representations contained in Section 2.21(a)
and (b), regardless of whether such allegations are ultimately determined by a
Governmental Body to consist of a violation of the Anti-Corruption Laws; or

(i) any Specified Losses.

7.03 Limitations on Indemnification of the Purchaser.

(a) Notwithstanding the provisions of Section 7.02, the Sellers shall have no
liability for Losses under Section 7.02(a) or Section 7.02(c) unless and until
such Losses are in the aggregate in excess of $500,000 (the “Deductible”) (in
which event the Sellers shall have liability under and in accordance with
Section 7.02(a) or Section 7.02(c) only to the extent such Losses exceed the
Deductible in the aggregate); provided that the foregoing Deductible shall not
apply to any Losses arising from the breach of any Fundamental Representation or
losses resulting from Fraud.

(b) All claims for indemnification made by or for the Purchaser Indemnified
Parties under Section 7.02 shall first be satisfied from the Escrow Account
pursuant to the terms of the Escrow Agreement to the extent funds remain in the
Escrow Account to satisfy such claim. Except with respect to Losses that are
based upon, attributable to or resulting from a breach of, or inaccuracy in, the
Fundamental Representations or resulting from Fraud, (i) notwithstanding the
provisions of Section 7.02, the maximum aggregate liability of Sellers with
respect to any Losses under Section 7.02(a) or Section 7.02(c) shall not exceed
$1,128,000 (the “Cap”), other than with respect to any Specified Losses incurred
as a result of a breach of any of the representations and warranties (excluding,
for the avoidance of doubt, Fundamental Representations) contained in Article
II, for which the maximum aggregate liability of Sellers shall not exceed the
Cap plus $5,000,000 (the “Specified Loss Cap”), and (ii) the funds in the Escrow
Account shall be the sole source of recovery from the Sellers with respect to
any of the Sellers’ indemnification obligations under Section 7.02(a), Section
7.02(c) and (other than with respect to Specified Losses that are based upon
attributable to or resulting from a breach of the Fundamental Representations or
resulting from Fraud) Section 7.02(i).

41

--------------------------------------------------------------------------------



(c) The Purchaser and the Sellers each acknowledge that the Purchaser has
obtained the R&W Insurance Policy for coverage of the Sellers’ indemnification
obligations pursuant to Section 7.02(a) and Section 7.02(c) with respect to the
representations and warranties of the Company and the Sellers contained in this
Agreement. Notwithstanding anything to the contrary in this Agreement, with
respect to any and all Losses that are based upon, attributable to or resulting
from a breach of, or inaccuracy in, any of the representations or warranties
made by the Company and the Seller in this Agreement under Section 7.02(a) and
Section 7.02(c), the Purchaser Indemnified Parties’ sole and exclusive recourse
for the Sellers’ indemnification obligations under Section 7.02(a) and Section
7.02(c) shall be limited to the funds in the Escrow Account (up to the Cap or
the Specified Loss Cap, as applicable) and the R&W Insurance Policy, except for
Losses that are based upon, attributable to or resulting from a breach of, or
inaccuracy in, the Fundamental Representations or resulting from Fraud;
provided, that with respect to any such Losses with respect to the Fundamental
Representations, the Purchaser Indemnified Parties must use its commercially
reasonable efforts to recover from the R&W Insurance Policy with respect to such
Losses prior to seeking indemnification from the Sellers (other than with
respect to the funds in the Escrow Account). For the avoidance of doubt, (a)
other than with respect to the funds remaining in the Escrow Account, the
Sellers shall have no liability with respect to claims made hereunder pursuant
to Section 7.02(a) and Section 7.02(c) even in the event a claim is denied in
whole or in part by the R&W Carrier, except as set forth in this Article VII
with respect to Fundamental Representations or Losses resulting from Fraud, and
(b) the Sellers’ liability for any claim based on Section 9.02 (other than
Section 7.02(a) and Section 7.02(c)) shall not be limited, except as expressly
set forth in this Article VII.

(d) Except with respect to Specified Losses that are based upon, attributable to
or resulting from a breach of, or inaccuracy in, the Fundamental Representations
or resulting from Fraud, the maximum aggregate liability of Sellers with respect
to any Specified Losses shall not exceed the Specified Loss Cap; except for
Specified Losses incurred as a result of a breach of any of the representations
and warranties (excluding for the avoidance of doubt, Fundamental
Representations) contained in Article II, in which case the maximum aggregate
liability shall not exceed the Cap plus the Specified Loss Cap.

(e) The Sellers shall reasonably cooperate with Purchaser and take any and all
actions as Purchaser may reasonably request, in each case at the Purchaser’s
expense, in respect of any claims by Purchaser pursuant to the R&W Insurance
Policy.

(f) Without limiting the generality of the other limitations set forth in this
Article VII, the maximum aggregate, cumulative liability of the Sellers in
satisfaction of claims for indemnification under Section 7.02 (inclusive, for
the avoidance of doubt, of all amounts paid out of the Escrow Account on behalf
of the Sellers and all amounts paid outside of the Escrow Account by the
Sellers), shall not in the aggregate on a cumulative basis exceed an amount
equal to the Transaction Price.

42

--------------------------------------------------------------------------------



7.04 Indemnification of the Sellers. Subject to the limitations set forth
herein, from and after the Closing, the Purchaser shall indemnify and hold
harmless the Sellers (and their respective stockholders, members, managers,
directors, officers, employees, agents, Affiliates, partners, successors and
assigns) from and against any and all Losses to the extent arising out of:

(a) any representation or warranty of the Purchaser contained in this Agreement
or any certificate, schedule, exhibit or annex or other document furnished by
Purchaser pursuant to this Agreement, provided that Purchaser shall not be
liable to any Seller for Losses with respect to any breach of any representation
or warranty of the Purchaser contained in this Agreement unless the aggregate
Losses from all such breaches exceed the Deductible, and further provided that
the Deductible shall not apply to the Purchaser’s indemnification obligations
with respect the Fundamental Representations or with respect to Fraud; or

(b) any breach of any covenant contained in this Agreement requiring performance
by the Purchaser or any of its Affiliates prior to the Closing or by the
Purchaser, any of its Affiliates or the Company after the Closing.

7.05 Indemnification Procedures for Third Party Claims.

(a) In order for a party (the “Indemnified Party”) to be entitled to any
indemnification under this Agreement in respect of a claim or demand made by any
Person against the Indemnified Party, other than any Tax Proceeding (a “Third
Party Claim”), such Indemnified Party must notify (i) the Purchaser, in the case
of indemnification pursuant to Section 7.04, or (ii) each Seller from which
indemnification is being sought, in the case of indemnification pursuant to
Section 7.02 (in each case, as applicable, the “Indemnifying Party”) (with a
copy, in the case of clause (ii), to the Representative), in each case, in
writing, and in reasonable detail, of the Third Party Claim as promptly as
reasonably possible after receipt; provided that failure to give such
notification on a timely basis shall not affect the indemnification provided
hereunder except to the extent the Indemnifying Party shall have been materially
prejudiced as a result of such failure. Thereafter, the Indemnified Party shall
deliver to the Indemnifying Party (with a copy, where the Indemnifying Party is
a Seller, to the Representative), as soon as reasonably possible after the
Indemnified Party’s receipt thereof, copies of all notices and documents
(including court papers) received by the Indemnified Party relating to the Third
Party Claim; provided that failure to give such notification on a timely basis
shall not affect the indemnification provided hereunder except to the extent the
Indemnifying Party shall have been actually and materially prejudiced as a
result of such failure.

(b) If a Third Party Claim is made against an Indemnified Party, the
Indemnifying Party shall be entitled to participate in the defense thereof and,
if it so chooses, to assume the defense thereof at its expense with counsel
reasonably satisfactory to the Indemnified Party and paid for by such
Indemnifying Party if it gives notice to the Indemnified Party within ten (10)
Business Days after receipt of notice of such Third Party Claim from the
Indemnified Party of its intention to do so; provided that the Indemnifying
Party shall not be entitled to assume or maintain control of the defense of any
Third Party Claim if (i) such Third Party Claim relates to or arises in
connection with any criminal proceeding, action, indictment, allegation or
investigation or (ii) such Third Party Claim seeks an injunction, equitable
relief, or other non-monetary remedies against the Indemnified Party. If the
Indemnifying Party does not assume such defense, the Indemnifying Party shall
continue to have the right to participate in the defense thereof and to employ
counsel, at its own expense, separate from any counsel employed by the
Indemnified Party, it being understood that the Indemnified Party shall control
such defense. If the Indemnifying Party assumes such defense, the Indemnified
Party shall have the right to participate in the defense thereof and to employ
counsel, at its own expense, separate from the counsel employed by the
Indemnifying Party, it being understood, however, that the Indemnifying Party
shall control such defense, and the Indemnified Party shall not be entitled to
indemnification for legal expenses subsequently incurred by the Indemnified
Party in connection with the defense thereof; provided that, subject to the
limitations in this Article VII, the Indemnified Party shall be entitled to
indemnification for the fees and expenses of counsel employed by the Indemnified
Party for any period during which the Indemnifying Party has not assumed the
defense thereof or if the Indemnified Party has been advised by its outside
counsel that there may exist a conflict of interest that would make it
inappropriate for the same counsel to represent both the Indemnified Party and
the Indemnifying Party. All the parties hereto that are party to, or an
Indemnifying Party with respect to, any Third Party Claim shall cooperate in the
defense or prosecution of such Third Party Claim. Such cooperation shall
include: (x) retaining and providing to the Indemnifying Party of records and
information which are reasonably relevant to such Third Party Claim, (y)
assisting with the collection and preparation of discovery materials, and (z)
making employees and other representatives and advisors available on a mutually
convenient basis to prepare for or appear as witnesses at depositions, court
proceedings or trials and to provide additional information and explanation of
any material provided hereunder. Notwithstanding the foregoing or anything to
the contrary set forth in this Agreement, the Indemnifying Party shall not be
entitled to assume the defense of any Third Party Claim if the defense and
conduct of the Third Party Claim is handled by the insurer pursuant to the R&W
Insurance Policy.

43

--------------------------------------------------------------------------------



(c) Neither the Indemnifying Party nor the Indemnified Party (in either case,
the “Settling Party”) shall, without the prior written consent of the
Indemnified Party or the Indemnifying Party, respectively (the “Non-Settling
Party”) (such consent not to be unreasonably withheld, delayed or conditioned),
settle or compromise any Third Party Claim or permit a default or consent to
entry of any judgment with respect to such Third Party Claim unless (i) the
claimant and the Settling Party provide to the Non-Settling Party an unqualified
release from all liability in respect of such Third Party Claim, (ii) such
settlement or compromise does not contain any admission of liability or
wrongdoing by such Non-Settling Party and (iii) such settlement or compromise
does not impose any sanctions, restrictions or obligations (including the
payment of money damages, unless the Settling Party will be solely responsible
for all of such money damages) on the Non-Settling Party, provided, that with
respect to any Third Party Claim where indemnification is being sought under the
R&W Insurance Policy, the prior written consent of the insurer must be obtained
to settle, compromise or discharge any Third Party Claim to the extent required
under the R&W Insurance Policy.

44

--------------------------------------------------------------------------------



(d) The Representative shall act on behalf of all Sellers as Indemnifying
Parties in the case of all Third Party Claims with respect to which a Purchaser
Indemnified Party is seeking indemnification pursuant to Section 9.02.

7.06 Indemnification Procedures for Non-Third Party Claims. The Indemnified
Party shall deliver written notice to the Indemnifying Party promptly upon its
discovery of any matter for which the Indemnifying Party may be liable to the
Indemnified Party hereunder that does not involve a Third Party Claim (a
“Non-Third Party Claim”), which written notice shall also (a) state the factual
basis for such claim, (b) to the extent known or reasonably calculable, the
Indemnified Party’s good faith estimate of the amount of its Losses and (c) to
the extent known, the date such item was paid or accrued. The Indemnified Party
shall reasonably cooperate and assist the Indemnifying Party in determining the
validity of any claim for indemnity by the Indemnified Party and in otherwise
resolving such matters. Such assistance and cooperation shall include retaining
and providing the Representative and its representatives reasonable access to
(y) books, records and other documents (including work papers, memoranda,
financial statements, Tax Returns, Tax schedules and work papers, Tax rulings,
and other determinations, etc.) relating to or containing information relevant
to such claim in their possession and (z) the Purchaser’s and the Company’s
employees, accountants and other professional advisors (including making the
Company’s chief financial officer, accountants and attorneys reasonably
available to respond to reasonable written or oral inquiries of the
Representative and its representatives), provided that in no event shall
Purchaser be required to provide such access in the event such access would
jeopardize the availability of attorney-client, work product or other similar
privileges, violate applicable law or breach bona fide confidentiality
obligations owed to third parties. The Representative shall act on behalf of all
Sellers as Indemnifying Parties in the case of all Non-Third Party Claims with
respect to which a Purchaser Indemnified Party is seeking indemnification
pursuant to Section 7.02(a) or Section 7.02(b). A Non-Third Party Claim includes
a claim with respect to a Tax Proceeding, which is also subject to the
provisions in Section 9.03.

7.07 Procedures for Payment of Losses. Subject in each case to the limitations
set forth in this Article VII, any amount payable to any Indemnified Party
pursuant to this Article VII shall be satisfied as follows:

(a) In the case of any amount payable to a Purchaser Indemnified Party, with
respect to claims of the Purchaser Indemnified Parties related to (i) any breach
of any representation or warranty (except for Losses that are based upon,
attributable to or resulting from a breach of, or inaccuracy in the Fundamental
Representations or losses resulting from Fraud), such amount shall be satisfied
(A) first from the Escrow Account pursuant to the terms of the Escrow Agreement
and (B) then solely from the R&W Carrier pursuant to the R&W Insurance Policy
(and regardless of whether such claim is denied in whole or in part by the R&W
Carrier, the Sellers shall have no liability with respect to such claims except
as described in the foregoing clause (A)), (ii) any breach of any Fundamental
Representation, such amount shall be satisfied (A) first from the Escrow Account
pursuant to the terms of the Escrow Agreement, (B) next from the R&W Carrier
pursuant to the R&W Insurance Policy and (C) to the extent such claim is denied
in whole or in part by the R&W Carrier despite the use of commercially
reasonable efforts by the Purchaser Indemnified Parties to recover such amount
from the R&W Insurance Policy, then such claim shall be satisfied by the Sellers
or (iii) any breach of any covenant in this Agreement, such amount shall be
satisfied (A) first by the Escrow Account pursuant to the terms of the Escrow
Agreement and then (B) shall be satisfied by the Sellers. Any amount payable to
the Purchaser Indemnified Parties under this Section 7.07(a) shall be made by
wire transfer of immediately available funds within five (5) Business Days
following such time as the amount payable has been agreed between the parties or
has been fully and finally determined by a court of competent jurisdiction.

45

--------------------------------------------------------------------------------



(b) In the case of any amount payable to a Seller Indemnified Party, the
Purchaser shall be required to pay all of the sums so due and owing to the
Seller Indemnified Parties by wire transfer of immediately available funds
within five (5) Business Days following such time as the amount payable has been
agreed between the parties or has been fully and finally determined by a court
of competent jurisdiction.

(c) The parties agree to treat any indemnity payment made pursuant to this
Article VII (including any payment received by the Purchaser under the R&W
Insurance Policy) as an adjustment to the Transaction Price to the extent
permitted by Law.

7.08 Losses Net of Insurance. The amount of any and all indemnification payments
in respect of Losses under this Article VII shall be determined net of any
amounts actually recovered by the Indemnified Party under insurance policies,
indemnities or other reimbursement arrangements, except for any amounts
recovered under the R&W Insurance Policy (collectively, “Alternative
Arrangements”) with respect to such Losses (which amounts the Purchaser agrees
to, and shall cause its Affiliates and representatives to, use commercially
reasonable efforts to obtain). If an indemnification payment is received by a
Purchaser Indemnified Party, and any Purchaser Indemnified Party or the Company
later receives proceeds or recoveries from any Alternative Arrangement in
respect of the related Losses, the Purchaser shall immediately pay to the
Representative, for the benefit of the Sellers, a sum equal to the lesser of (y)
the actual amount of such proceeds or recoveries or (z) the actual amount of the
indemnification payment previously paid by the Sellers (inclusive, for the
avoidance of doubt, of both amounts paid out of the Escrow Account and amounts
paid outside of the Escrow Account) with respect to such Losses.

7.09 Other Limitations. Notwithstanding anything to the contrary in this Article
VII or elsewhere in this Agreement, this Article VII shall be subject to the
following limitations.

(a) In no event shall any Purchaser Indemnified Party be entitled to recover or
make a claim against the Escrow Amount or any Seller, regardless of the legal
theory under which such liability or obligation may be sought to be imposed,
whether sounding in contract or tort, or whether at law or in equity, or
otherwise, for any amounts in respect of punitive damages or Consequential
Damages, except for punitive damages or Consequential Damages solely to the
extent actually paid to an unrelated third party as a result of a final
non-appealable judgment.

(b) No Purchaser Indemnified Party shall have the right to recover under Section
7.02 with respect to any Loss or alleged Loss to the extent such Loss or alleged
Loss served to reduce the Closing Net Working Capital or Closing Cash or
increase the Closing Indebtedness or Transaction Expenses pursuant to Section
1.05.

46

--------------------------------------------------------------------------------



(c) Any Loss for which any Purchaser Indemnified Party is entitled to
indemnification under Section 7.02 shall be determined without duplication of
recovery by reason of the state of facts giving rise to such Loss constituting a
breach of more than one representation, warranty, covenant or agreement.

(d) No breach of any representation, warranty, covenant or agreement contained
herein shall give rise to any right on the part of the Purchaser, after the
Closing, to rescind this Agreement or any of the transactions contemplated
hereby.

7.10 Subrogation. In the event of payment by or on behalf of any Indemnifying
Party to any Indemnified Party pursuant to this Article VII in connection with
any claim or demand by any Person other than the parties or their respective
Affiliates, such Indemnifying Party shall be subrogated to and shall stand in
the place of such Indemnified Party as to any events or circumstances in respect
of which such Indemnified Party may have any right, defense or claim relating to
such claim or demand against any claimant or plaintiff asserting such claim or
demand. Such Indemnified Party shall cooperate with such Indemnifying Party in a
reasonable manner, and at the cost of such Indemnifying Party, in presenting any
subrogated right, defense or claim and effecting any such subrogation.

7.11 Termination of Indemnification. The rights of the Purchaser Indemnified
Parties under Section 7.02 in respect of a breach of representation or warranty
or covenant shall terminate when the applicable representation or warranty or
covenant terminates pursuant to Section 7.01; provided, however, that such
rights to recover shall not terminate, and shall continue, with respect to any
item as to which such Indemnified Party shall have, prior to the expiration of
the applicable period, previously made a claim by delivering a written notice to
the Indemnifying Party in accordance with Section 7.05 or Section 7.06, as
applicable.

7.12 Exclusive Remedy.

(a) Each of the parties acknowledges and agrees that from and after the Closing,
its sole and exclusive remedy with respect to any and all claims relating,
directly or indirectly, to the subject matter of this Agreement or the
transactions contemplated hereby, regardless of the legal theory under which
such liability or obligation may be imposed, whether sounding in contract or
tort, or whether at law or in equity, or otherwise, subject to and without
limiting the rights of the Purchaser Indemnified Parties to recover under the
R&W Insurance Policy, shall be resolved exclusively pursuant to the provisions
set forth in this Article VII (subject to any claims related to the matters
described in Section 1.05 or Section 9.05, which shall be resolved as expressly
provided therein). In furtherance of the foregoing, each of the parties hereby
waives, from and after the Closing, to the fullest extent permitted under
applicable Law, any and all rights, claims and causes of action such party or
any of its Affiliates may have against any other party relating (directly or
indirectly) to the subject matter of this Agreement arising under or based upon
any federal, state, local or foreign statute, Law or ordinance or otherwise,
including any rights, claims or causes of action with respect to any
environmental, health or safety matters (including all matters arising under the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, or any other Environmental Laws).

47

--------------------------------------------------------------------------------



(b) The parties hereto agree that the provisions in this Agreement relating to
indemnification, and the limits imposed on remedies with respect to this
Agreement and the transactions contemplated hereby (including Section 7.02 and
this Section 7.12), constitute an integral part of the consideration given to
the Sellers, were specifically bargained for between sophisticated parties and
were specifically taken into account in the determination of the amounts to be
paid to each of the Sellers hereunder.

(c) Notwithstanding the foregoing, this Section 7.12 shall not limit any party’s
rights under Section 10.13 (subject to the terms, conditions and limitations set
forth therein).

7.13 Escrow Release. After the Closing, the Escrow Amount will be released as
follows:

(a) If no indemnifiable claim for any Specified Losses made or incurred by or
asserted against the Purchaser Indemnified Parties remains then unresolved or in
dispute, a portion of the Escrow Amount equal to $5,000,000 less any portion of
the Escrow Amount previously released to any Purchaser Indemnified Parties with
respect to any Specified Losses shall be released to the Representative, for
distribution to the Sellers, on the twelve (12) month anniversary of the Closing
Date (the “Specified Loss Termination Date”).

(b) If no indemnifiable claim for any Losses (other than Specified Losses) made
or incurred by or asserted against the Purchaser Indemnified Parties remains
then unresolved or in dispute, any portion of the Escrow Amount still held in
escrow by the Escrow Agent shall be released to the Representative for
distribution to the Sellers on the Escrow Termination Date.

(c) To the extent any claim for indemnification hereunder by any Purchaser
Indemnified Party remains unresolved or in dispute on the Specified Loss
Termination Date or the Escrow Termination Date, as applicable, (i) an amount
equal to the estimated Losses with respect to such disputed or unresolved claim
shall be withheld from the release of the Escrow Amount that would otherwise be
made on such date and shall continue to be held by the Escrow Agent in
accordance with the Escrow Agreement and this Section 7.13 until such claim has
been resolved and (ii) an amount equal to any remaining portion of the Escrow
Amount that would otherwise be released on such date (excluding, for the
avoidance of doubt, any portion of the remaining Escrow Amount retained pursuant
to the immediately preceding clause (i)) shall be released to the Representative
for distribution to the Sellers on the Specified Loss Termination Date or the
Escrow Termination Date, as applicable.

ARTICLE VIII

ADDITIONAL AGREEMENTS AND COVENANTS

8.01 Further Assurances. From time to time, as and when requested by any party
hereto and at such party’s expense, any other party shall execute and deliver,
or cause to be executed and delivered, all such documents and instruments and
shall take, or cause to be taken, all such further or other actions as such
requesting party may reasonably deem necessary or desirable to evidence and
effectuate the transactions contemplated by this Agreement, including, without
limitation, whether on or after the Closing, executing and delivering the Title
Affidavits. Notwithstanding anything to the contrary contained in this Section
8.01, any costs incurred by the Company (including, without limitation, any
legal fees incurred by the Company) in connection with the execution and
delivery of the Title Affidavits shall be borne by the Company at its sole cost
and expense. The Company shall pay all costs, fees and expenses to record
releases of mortgages and/or deeds of trust which secure any Indebtedness to
Compass Bank and its Affiliates.

48

--------------------------------------------------------------------------------



8.02 Employees and Employee Benefits.

(a) Salary and Wages. Effective as of the Closing and continuing for one (1)
year thereafter (or if earlier, the date of the Retained Employee’s termination
of employment with the Company), the Purchaser shall, or shall cause its
Affiliates and the Company to, provide to all employees of the Company
immediately prior to the Closing Date, including those on layoff, medical,
disability, family or other leave of absence (provided that such employees
continue employment with the Company following such leave of absence), paid or
unpaid (the “Retained Employees”) employee benefits that, in the aggregate, are
no less favorable than those provided by the Purchaser and its Affiliates to
similarly-situated employees from time to time or those provided to the Retained
Employees immediately prior to the Closing. Without limiting the foregoing, for
a period beginning on the Closing and continuing for a one (1) year period
thereafter (or if earlier, the date of the Retained Employee’s termination of
employment with the Company), the Purchaser shall or shall cause its Affiliates
and the Company to provide to each Retained Employee who remains in the
employment of the Purchaser or any of its Affiliates (including the Company)
with a base salary or wage rate and annual target cash bonus opportunity at
least equal to the base salary or wage rate and annual target cash bonus
opportunity in effect for such Retained Employee immediately prior to the
Closing. Nothing in this Section 8.02(a) shall obligate the Purchaser or the
Company to continue (and shall not prevent the Purchaser or the Company from
modifying or terminating) the employment of any such Retained Employee.

(b) Employee Service Credit. The Purchaser (i) shall give, or cause the Company
to give, each Retained Employee credit under any benefit plan or personnel
policies that cover the Retained Employee after the Closing Date, including any
vacation, sick leave and severance policies, for purposes of eligibility,
vesting and entitlement to vacation, sick leave and severance benefits for the
Retained Employee’s service with the Company and its Affiliates prior to the
Closing Date; provided, however, that such service shall not be recognized (w)
to the extent that such recognition would result in a duplication of benefits,
(x) to the extent that such service was not recognized under the corresponding
Plan immediately prior to Closing, (y) to the extent that prior service is not
recognized for other employees of Purchaser and its Affiliates or (z) for
purposes of benefit accruals under any defined benefit pension plan or retiree
welfare plan or arrangement, (ii) shall use commercially reasonable efforts to
allow such Retained Employees to participate in each plan providing welfare
benefits, including medical, life insurance, long-term disability insurance and
long-term care insurance, without regard to preexisting-condition limitations,
waiting periods, evidence of insurability or other exclusions or limitations not
imposed on the Retained Employee by the corresponding Plans immediately prior to
the Closing Date, and (iii) if any of the Welfare Plans are terminated prior to
the end of the plan year that includes the Closing Date, the Purchaser shall use
commercially reasonable efforts to credit the Retained Employee with any
expenses that were covered by the Plans for purposes of determining deductibles,
co-pays and other applicable limits under any similar replacement plans.

49

--------------------------------------------------------------------------------





(c) Vacation Pay and Personal Holidays. The Purchaser shall cause the Company to
continue to credit to each Retained Employee all vacation and personal holiday
pay that the Retained Employee is entitled to use but has not used as of the
Closing Date, including any earned vacation or personal holiday pay to be used
in future years, and shall assume all liability for the payment of such amounts.

(d) No Third Party Beneficiaries. Nothing set forth in this Section 8.02 shall
(i) confer any rights or remedies upon any employee or former employee of the
Company, any Retained Employee or upon any other Person other than the parties
hereto and their respective successors and assigns, (ii) be construed to
establish, amend, or modify any benefit plan, program, agreement or arrangement
or (iii) alter or limit the Purchaser’s or the Company’s ability to amend,
modify or terminate any specific benefit plan, program, agreement or arrangement
at any time.

8.03 Seller Release. Effective upon the Closing, except for Fraud or for those
matters described on Schedule 5.03, each Seller, in each case on behalf of
itself and its Affiliates and their respective successors and assigns, hereby
irrevocably waives, acquits, remises, discharges and forever releases Purchaser,
the Company, and their respective equityholders, officers, directors, members,
managers, employees, agents, representatives and Affiliates (collectively, the
“Purchaser Released Parties”), from any and all liabilities and obligations, in
each case whether absolute or contingent, liquidated or unliquidated, known or
unknown, matured or unmatured or determined or determinable, and whether arising
under any Law, contract, agreement, arrangement, commitment, undertaking or
understanding, whether written or oral (other than this Agreement and any of the
other agreements executed and delivered in connection herewith, but, in each
case, only to the extent set forth herein or therein) or otherwise at law or in
equity, on or prior to the date of this Agreement, and each of the Purchaser
Releasers hereby agrees that it shall not seek to recover any amounts in
connection therewith or thereunder from any of the Purchaser Released Parties
(except as provided for in this Agreement or any of the other agreements
executed and delivered in connection herewith, but, in each case, only to the
extent set forth herein or therein).

8.04 Certain Consents. The Purchaser acknowledges that certain consents to the
transactions contemplated by this Agreement described on Schedule 2.05 have not
been obtained and may not be obtained. The Purchaser agrees that neither the
Company nor any of the Sellers shall have any Liability whatsoever to the
Purchaser (and the Purchaser shall not be entitled to assert any claims) arising
out of or relating to the failure to obtain any such consents that may have been
or may be required in connection with the transactions contemplated by this
Agreement or because of the default, acceleration or termination of or loss of
right under any such contract or other agreement as a result thereof.

50

--------------------------------------------------------------------------------



8.05 R&W Insurance Policy.

(a) The parties acknowledge that the Purchaser has obtained the R&W Insurance
Policy, in the amount of $16,000,000 bound as of the date hereof and to remain
in effect with respect to particular representations and warranties for such
time as such representations and warranties survive (as set forth in the R&W
Insurance Policy). Each party hereto shall: (i) use commercially reasonable
efforts to take all actions required to be taken by such party at the Closing
under the R&W Insurance Policy in order to satisfy any conditions to the
effectiveness of the R&W Insurance Policy or the coverage to be provided thereby
and (ii) execute and deliver all documents, instruments, certificates and other
writings required to be executed and delivered by such party under the R&W
Insurance Policy at the Closing in order to satisfy any conditions to the
effectiveness of the R&W Insurance Policy or the coverage to be provided
thereby. The Purchaser and the Sellers (as a Transaction Expense) shall each be
responsible for fifty percent (50%) of the premium and other fees and expenses
charged by the R&W Carrier related to the R&W Insurance Policy.

(b) The Purchaser shall not, and shall not permit any other Person insured under
the R&W Insurance Policy to, terminate, amend or alter any rights or remedies
under the R&W Insurance Policy without the prior written consent of the
Representative (which shall not be unreasonably withheld, conditioned or
delayed).

8.06 Representation. The parties to this Agreement each acknowledge that Kelly
Hart & Hallman LLP (“KHH”) currently serves as counsel to both (i) the Company
on the one hand and/or (ii) certain of the Sellers on the other hand, in each
case including in connection with the negotiation, preparation, execution and
delivery of this Agreement and the consummation of the transactions contemplated
by this Agreement. There may come a time, including after consummation of the
transactions contemplated by this Agreement, when the interests of Sellers on
the one hand, and the Company on the other hand may no longer be aligned or
when, for any reason, the Sellers, KHH or the Company believe that KHH can no
longer, or should no longer, represent both the Sellers on the one hand, and the
Company on the other hand. The parties understand and specifically agree that
KHH may withdraw from representing the Company and continue to represent the
Sellers even if the interests of the Sellers on the one hand, and the interests
of the Company on the other hand, are or may be adverse, including in connection
with any dispute arising out of or relating to this Agreement or the
transactions contemplated by this Agreement, and even though KHH may have
represented the Company in a matter substantially related to such dispute or may
be handling ongoing matters for the Company, or any of their respective
Affiliates, and Purchaser and the Company hereby consent thereto and waive any
conflict of interest arising therefrom. Each of the parties further agrees that,
as to all communications among KHH, the Company and the Sellers relating to the
transactions contemplated by this Agreement, the attorney-client privilege, the
expectation of client confidence and all other rights to any evidentiary
privilege that attach as a result of KHH representing the Company in connection
therewith shall survive the Closing and shall remain in effect, provided that
any such privilege, from and after the Closing, shall belong to the Sellers and
shall not pass to or be claimed by the Company or any of its Affiliates. In
furtherance of the foregoing, each of the parties hereto agrees to take the
steps necessary to ensure that any privilege attaching as a result of KHH
representing the Company relating to the transactions contemplated by this
Agreement shall survive the Closing, remain in effect and be controlled by the
Sellers. As to any privileged attorney-client communications between KHH on the
one hand, and any of the Company on the other hand, prior to the Closing Date
relating to the transactions contemplated by this Agreement (collectively, the
“Privileged Communications”), each of Purchaser and the Company, together with
any of their respective Affiliates, successors or assigns, agrees that no such
Person may access, use or rely on any of the Privileged Communications in any
action or claim against or involving any of the parties hereto after the
Closing. In addition, if the transactions contemplated by this Agreement are
consummated, the Company shall have no right of access to or control over any of
KHH’s records related to the transactions contemplated by this Agreement, which
shall become the property of (and be controlled by) the Sellers. Furthermore, in
the event of a dispute between the Sellers on the one hand, and the Company on
the other hand, arising out of or relating to any matter in which KHH acted for
them both relating to the transactions contemplated by this Agreement, none of
the attorney-client privilege, the expectation of client confidence or any other
rights to any evidentiary privilege will protect from disclosure to the Sellers
any information or documents developed or shared during the course of KHH’s
representation of the Sellers on the one hand, and the Company on the other
hand, relating to the transactions contemplated by this Agreement.

51

--------------------------------------------------------------------------------



ARTICLE IX

TAX MATTERS

9.01 Preparation and Filing of Tax Returns; Tax Refunds; Amended Tax Return; and
Certain Post-Closing Tax Benefits.

(a) Except as provided in Section 9.01(b), any Tax Return of the Company to be
filed on or after the Closing Date for any Straddle Period shall be prepared and
timely filed, or caused to be prepared and timely filed, by the Purchaser (at
its sole cost). With respect to Tax Returns related to a Straddle Period, such
Tax Returns shall be prepared on a basis consistent with the last previous
similar Tax Return except as required by applicable law, and shall not be filed
without the prior written consent of the Representative (such consent not to be
unreasonably withheld, conditioned or delayed). The Purchaser shall cause the
Company to provide the Representative with a copy of such proposed Tax Return
(and such additional information regarding such Tax Return as may reasonably be
requested by the Representative) as soon as reasonably practicable. The
Purchaser and the Representative shall use good faith efforts to resolve any
dispute regarding the preparation of Tax Returns on or after the Closing Date
attributable to Pre-Closing Tax Periods. If the Purchaser and the Representative
are unable to resolve any dispute regarding the preparation of such Tax Returns,
they shall refer such dispute to the Accounting Firm, whose determination shall
be final and conclusive on the parties. The costs and expenses of the Accounting
Firm in determining the Tax Return shall be borne by the Purchaser, on the one
hand, and the Representative, on the other hand, in inverse proportion to the
extent such party prevails on the Tax matter resolved by the Accounting Firm,
which proportionate allocation shall be calculated based on the relative dollar
value of the original amounts in dispute and shall be determined by the
Accounting Firm at the time the determination of such firm is rendered on the
merits of the dispute regarding the Tax Returns. Nothing herein shall prevent
the Company from filing such Tax Return on its due date during the pendency of a
dispute; provided that such Tax Return shall be filed on a basis consistent with
the last previous similar return except as otherwise required by applicable Law;
provided, further, that such filing shall not prejudice the rights or
obligations of the parties upon resolution of the dispute (it being understood
that if the Tax Return so filed differs from such final Tax Return reflecting
resolution of the dispute, the Company will promptly file any necessary amended
or supplemental return or request for refund). The Purchaser shall, and shall
cause the Company, to cooperate with the Representative (including filing
amended returns) to obtain any refunds or credits that would result in the
payment to the Representative, for the benefit of any Seller, under this Article
IX.

52

--------------------------------------------------------------------------------



(b) The Representative (on behalf of the Company) shall timely file or cause to
be timely filed when due (taking into account all extensions properly obtained)
all Tax Returns that are required to be filed by or with respect to the Company
for any taxable year or period ending on or prior to the Closing Date and the
Representative shall remit or cause the Sellers to remit any Taxes due in
respect of such Tax Returns. Such Tax Returns shall not be filed without the
prior written consent of the Purchaser (such consent not to be unreasonably
withheld, conditioned, or delayed), and the Purchaser shall cause the Company to
do all things reasonably necessary to cause such Tax Returns to be filed. The
Sellers shall be responsible for and shall pay any and all Taxes with respect to
the Company relating to all periods ending on or prior to the Closing Date and
the portion through the end of the Closing Date for any Straddle Period, but
only to the extent that such Taxes are not reflected as a liability on the
Balance Sheet or otherwise included as a liability for purposes of adjusting the
Transaction Price pursuant to Section 1.05.

(c) Any Tax refunds that are received by the Purchaser or the Company, and any
amounts credited against Tax (in lieu of receiving a refund) to which the
Purchaser or the Company become entitled, in each case, in respect of the
Company and related to any Pre-Closing Tax Period shall be for the account of
the Sellers except to the extent such Tax refund or credit against Tax is
reflected in the calculation of Net Working Capital, and the Purchaser shall
promptly pay, or cause to be paid, any such refund or the amount of any such
credit by wire transfer of immediately available funds to the account(s)
designated in writing by the Representative prior to such payment, for the
benefit of the Sellers and further distribution to each Seller in accordance
with its respective Allocation Percentage.

(d) Except as required by applicable Laws, the Company, as applicable, shall
not, and the Purchaser shall cause the Company not to, file an amended Tax
Return for any taxable period that begins before the Closing Date without the
prior written consent of the Representative (such consent not to be unreasonably
withheld, conditioned or delayed).

(e) For purposes of determining the allocation of Taxes for a Straddle Period,
the Taxes which are attributable to the portion of the Straddle Period ending on
the Closing Date, and the portion of the Straddle Period beginning after the
Closing Date, shall be determined by assuming that the Company had a taxable
year or period which ended on the Closing Date and by determining the portion of
the Taxes for the entire period which is attributable to the portion of the
Straddle Period that is assumed to end on the Closing Date based on interim
closing of the books as of the end of the day on the Closing Date, except that
property or ad valorem Taxes shall be apportioned by assuming that an equal
portion of such Tax for the entire Straddle Period is allocable to each day in
such Straddle Period. In determining the Taxes attributable to the portion of
the Straddle Period ending on, and the portion of the Straddle Period beginning
after the Closing Date, exemptions or allowances that are calculated on an
annual basis, such as the deduction for depreciation, shall be apportioned on a
time basis by assuming that an equal portion of such exemptions or allowances
for the entire Straddle Period is allocable to each day in such Straddle Period.

53

--------------------------------------------------------------------------------



(f) The Representative will cause any tax sharing agreement or similar
arrangement with respect to Taxes involving the Company to be terminated
effective as of the Closing Date, to the extent any such agreement or
arrangement relates to the Company, and after the Closing Date the Company shall
have no obligation under any such agreement or arrangement for any past, present
or future period.

9.02 Transfer Taxes. At the Closing or, if due thereafter, promptly when due,
all gross receipts, transfer Taxes, gains Taxes, real property transfer Taxes,
sales Taxes, use Taxes, excise Taxes, stamp Taxes, conveyance Taxes and any
other similar Taxes applicable to, arising out of or imposed upon the
transactions contemplated by this Agreement (collectively, “Transfer Taxes”)
shall be paid 50% by Purchaser and 50% by Sellers (as a Transaction Expense).
The Purchaser shall prepare any Tax Returns with respect to such Taxes, and the
Representative shall cooperate with the Purchaser in the preparation and filing
of such Tax Returns, and, if required by applicable law, the Representative and
Sellers will, join in the execution of any such Tax Returns and other
documentation. The expense of Transfer Tax filings shall be paid 50% by
Purchaser and 50% by Sellers.

9.03 Cooperation on Tax Matters.

(a) The Purchaser, on the one hand, and the Sellers, on the other hand, and
their respective Affiliates shall cooperate in the conduct of any Tax
Proceeding, for which one party could reasonably require the assistance of such
other party in obtaining any reasonably necessary information. Such cooperation
shall include furnishing prior years’ Tax Returns or return preparation packages
illustrating previous reporting practices or containing historical information
to the extent relevant to the conduct of the Tax Proceeding, and furnishing such
other information within such party’s possession requested by the other party to
the extent relevant to the conduct of the Tax Proceeding. Such cooperation and
information also shall include forwarding copies of appropriate notices and
forms or other communications received from or sent to any Governmental Body
which relate to the Company and providing copies of all relevant Tax Returns,
together with accompanying schedules and related workpapers, documents relating
to rulings or other determinations by any Governmental Body and records
concerning the ownership and tax basis of property, which the requested party
may possess.

(b) The Representative may, in its sole discretion, control any Tax Proceeding
for which the Purchaser could be entitled to receive any payment pursuant to
Section 7.02(a), Section 7.02(b), or Section 7.02(e). The Purchaser shall
control all other Tax Proceedings with respect to the Company, subject to the
provisions of this Section 9.03(b). The Representative shall consult with the
Purchaser regarding any Tax Proceeding that the Representative controls with
respect to the Company, provide the Purchaser with information and documents
related thereto, permit the Purchaser or its representative to attend any such
Tax Proceeding and not settle any such issue without the consent of the
Purchaser (such consent not to be unreasonably withheld, conditioned or
delayed). To the extent the Purchaser is controlling any Tax Proceeding as a
result of the Representative’s decision not to control a Tax Proceeding as
provided in the first sentence of this Section 9.03(b), the Purchaser shall
consult with the Representative regarding any Tax Proceeding with respect to the
Company or the applicable Seller regarding any Tax Proceeding with respect to
the applicable Seller that includes any item the adjustment of which could
entitle the Purchaser to receive any payment pursuant to Section 7.02, provide
the Representative or such Seller, as applicable with information and documents
related thereto, permit the Representative or such Seller, as applicable, and
its representatives to attend any such Tax Proceeding and not settle any such
issue without the consent of the Representative or such Seller, as applicable
(such consent not to be unreasonably withheld, conditioned, or delayed).

54

--------------------------------------------------------------------------------



9.04 Section 338(h)(10) Election.

(a) The Sellers agree that, upon the request of the Purchaser prior to the
expiration of the time period specified by applicable Law in which to make such
election, each Seller will join the Purchaser in making a timely, irrevocable
and effective election under section 338(h)(10) of the Code and any similar
provision of state or local law (each, a “Section 338(h)(10) Election”) with
respect to the Purchaser’s purchase of the Company. To facilitate such election,
at the Closing, each Seller shall deliver to the Purchaser IRS Form 8023 or
successor forms and any similar forms under state or local law (each a “Form
8023”) with respect to Purchaser’s purchase of the Company, which Form 8023
shall have been duly executed by authorized Persons on behalf of such Seller. If
the Purchaser elects to make one or more Section 338(h)(10) Elections, prior to
the due date thereof, the Purchaser shall (i) cause the applicable Form 8023 to
be duly executed by an authorized Person for the Purchaser; (ii) complete the
schedules required to be attached thereto (including providing appropriate
information for each entity for which the Purchaser elects to make a Section
338(h)(10) Election); (iii) provide a copy of the executed Form 8023 and
schedules to the Sellers; and (iv) duly and timely file the Form 8023 as
prescribed by Treasury Regulation 1.338(h)(10)-1 or applicable provision under
state or local law. Purchaser, the Representative, and Sellers shall take all
necessary steps to properly make a Section 338(h)(10) Election in accordance
with applicable laws and under any comparable provision of state, local or
foreign law for which a separate election is permissible. Purchaser, the
Representative, and Sellers agree to cooperate in good faith with each other in
the preparation and timely filing of any Tax Returns required to be filed in
connection with the making of such an election, including the exchange of
information and the joint preparation and filing of Form 8023 and related
schedules.

(b) Sellers shall not revoke the Company’s election to be taxed as an S
corporation within the meaning of Code Section 1361 and Code Section 1362 (or
under state or local law), or a subsidiary’s status as a qualified subchapter S
subsidiary, and shall not take or allow any action that would result in the
termination of the Company’s status as an S corporation (or any subsidiary’s
status as a qualified subchapter S subsidiary).

9.05 Purchase Price Allocation. In connection with the Section 338(h)(10)
Election, the Purchaser and Sellers agree that the Transaction Price and other
amounts required to be taken into account under Section 1060 of the Code (the
“Allocable Amount”) will be allocated among the Purchased Assets in a manner
consistent with Sections 338 and 1060 of the Code (the “Allocation Principles”).
On or prior to the date that is 180 days after the Closing Date, the Purchaser
shall provide to the Representative the Purchaser’s proposed allocations of the
Allocable Amount in accordance with the Allocation Principles and in a manner
consistent with Sections 338 and 1060 of the Code and the Treasury Regulations
thereunder. Within 30 days after the date of the delivery by the Purchaser to
the Representative of the Purchaser’s proposed allocation of the Allocable
Amount, the Representative shall deliver written notice to the Purchaser (the
“Seller Allocation Notice”) of any proposed changes to such allocations. Should
the Representative fail to timely deliver a Seller Allocation Notice to
Purchaser, the Sellers shall be deemed to have agreed with the Purchaser’s
proposed allocation of the Allocable Amount upon the expiration of such 30 day
period. Should the Representative timely deliver a Seller Allocation Notice, the
Representative and the Purchaser shall negotiate in good faith to resolve any
disputed items set forth therein and shall reduce such agreement to writing.
Should the parties fail to resolve any disputed items within 30 days of timely
delivery of a Seller Allocation Notice, the parties shall submit the
disagreement to resolution by the Accounting Firm. Such allocation, as agreed in
writing by the parties or as determined by the Accounting Firm, shall be
referred to herein as the “Section 338 Allocation.” The costs and expenses of
the Accounting Firm in connection with such determination shall be borne by
fifty percent (50%) by the Purchaser and fifty percent (50%) by the
Representative. The Purchaser and the Sellers shall each timely file any forms
and statements required under U.S. federal or state income Tax Laws consistent
with such Section 338 Allocation. The Section 338 Allocation shall be revised to
take into account subsequent adjustments to the Transaction Price in the manner
provided by Sections 338 and 1060 of the Code and the Treasury Regulations
thereunder and consistent with the principles described in this Schedule 9.05.
The Purchaser and the Sellers shall file all Tax Returns and information reports
(including Internal Revenue Service Forms 8883 and 8023, or any other forms or
reports required to be filed pursuant to Section 338 of the Code or any
comparable provisions of state or local law) in a manner consistent with the
Section 338 Allocation and shall not take any position with respect to Taxes
which is inconsistent with such Section 338 Allocation, as finally determined,
except in both cases as otherwise required by a Final Determination.

55

--------------------------------------------------------------------------------



ARTICLE X

MISCELLANEOUS

10.01 Press Releases and Communications. No press release or public announcement
related to this Agreement or the transactions contemplated hereby (including any
press release or other public announcement disclosing the transaction
consideration (or any other amounts related thereto)) or, prior to the Closing,
any other announcement or communication to the employees, customers or suppliers
of the Company, shall be issued or made without the joint approval of the
Purchaser and the Representative, unless required by Law or any listing or
trading agreement concerning the Purchaser’s publicly-traded securities, in
which case the Purchaser will use reasonable efforts to provide the
Representative to review such announcement or communication, and shall
reasonably consider any comments the Representative may provide with respect
thereof, prior to making such disclosure.

10.02 Expenses. Whether or not the Closing takes place, except as otherwise
provided herein, all fees, costs and expenses (including fees, costs and
expenses of legal counsel, investment bankers, brokers or other representatives
and consultants and appraisal fees, costs and expenses, and travel, lodging,
entertainment and associated expenses) incurred in connection with the
negotiation of this Agreement and the other agreements contemplated hereby, the
performance of this Agreement and the other agreements contemplated hereby and
the consummation of the transactions contemplated hereby and thereby (a) by the
Company, prior to the Closing, shall be paid by the Sellers in accordance with
their respective Allocation Percentages or, at or prior to the Closing, by the
Company, (b) by any Seller shall be paid by such Seller and (c) by the Purchaser
and, from and after the Closing, the Company, shall be paid by the Purchaser or,
following the Closing, the Company; it being acknowledged and agreed that (i)
the costs and expenses of the Accounting Firm shall be allocated pursuant to
Section 1.05(e), Section 9.01(a) or Section 9.05, as applicable, (ii) all fees
and costs in connection with the “tail” insurance policies set forth in Section
6.02 shall be allocated pursuant to Section 6.02, and (iii) all Transfer Taxes
shall be allocated pursuant to Section 9.02.

56

--------------------------------------------------------------------------------



10.03 Notices. Except as otherwise expressly provided herein, all notices,
demands and other communications to be given or delivered under or by reason of
the provisions of this Agreement shall be in writing and shall be deemed to have
been given (a) when personally delivered, (b) when transmitted via telecopy (or
other facsimile device) or by electronic mail, in either case, if the sender on
the same day (or if such day is not a Business Day, then on the next Business
Day) sends a confirming copy of such notice by a recognized overnight delivery
service (charges prepaid), (c) the day following the day on which the same has
been delivered prepaid to a reputable national overnight air courier service or
(d) the third (3rd) Business Day following the day on which the same is sent by
certified or registered mail, postage prepaid, in each case, to the respective
party at the number, electronic mail address or street address, as applicable,
set forth below, or at such other number, electronic mail address or street
address as such party may specify by written notice to the other party hereto:

           Notices to the Purchaser:   c/o Mueller Industries, Inc. 8285
Tournament Drive Suite 150 Attention:         Chris Miritello Email:
cjmiritello@muellerindustries.com   with a copy to:   Willkie Farr & Gallagher
LLP 787 Seventh Avenue New York, New York 10019 Attention: Serge Benchetrit Sean
Ewen Facsimile: (212) 728-8111 Email: sbenchetrit@willkie.com sewen@willkie.com

57

--------------------------------------------------------------------------------




           Notices to the Representative and, prior to the Closing, the Company:
  Ramesh Bhatia 667 Creekway Drive Irving, Texas 75039   with a copy to:   Kelly
Hart & Hallman LLP 201 Main Street, Suite 2500 Fort Worth, Texas 76102
Attention:        S. Benton Cantey
Evan M.
Malloy                                                                             

Notices to the Sellers:

to the address of the respective Seller set forth on Schedule 1.04(a) attached
hereto, with a copy to the Representative.

10.04 Assignment. This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, except that neither this Agreement nor any of
the rights or obligations hereunder may be assigned or delegated by either the
Purchaser, any of the Sellers or the Company without the prior written consent
of the Purchaser and the Representative. Notwithstanding the foregoing, from and
after the Closing, the Purchaser shall be permitted, without the consent of the
Representative and the Sellers to (a) assign its rights and obligations under
this Agreement and any of the provisions hereof to (i) an Affiliate of the
Purchaser and (ii) any purchaser of all or substantially all of the equity or
assets of the Purchaser (or other purchaser of all or any portion of the
Purchaser or its respective business) or (b) make a collateral assignment to any
lender (or an agent thereof) of the Purchaser or any of its Affiliates for
security purposes; provided that notwithstanding any such assignment, the
Purchaser will remain responsible for all of its obligations pursuant to this
Agreement.

10.05 Amendment and Waiver. Except as provided herein, any provision of this
Agreement may be amended or waived only in a writing signed by the Purchaser,
the Company and the Representative. No waiver of any provision hereunder or any
breach or default thereof shall extend to or affect in any way any other
provision or prior or subsequent breach or default.

10.06 Third Party Beneficiaries. Except as otherwise expressly provided herein,
including Section 6.02, nothing expressed or referred to in this Agreement will
be construed to give any Person other than the parties to this Agreement any
legal or equitable right, remedy, or claim under or with respect to this
Agreement or any provision of this Agreement; provided, however, that (a) each
Indemnified Person is an intended third party beneficiary of, and shall have the
right to enforce, the provisions set forth in Section 6.02, (b) KHH is an
intended beneficiary of, and shall have the right to enforce, the provisions set
forth in Section 8.06 and (c) each Non-Recourse Party is an intended beneficiary
of, and shall have the right to enforce, the provisions set forth in Section
10.07.

58

--------------------------------------------------------------------------------



10.07 Non-Recourse. This Agreement may only be enforced against, and any claim
or cause of action based upon, arising out of or related to this Agreement may
only be brought against, the Persons that are expressly named as parties to this
Agreement. Except to the extent named as a party to this Agreement, no Person
that is not a named party to this Agreement, including any past, present or
future shareholder, member, partner, manager, director, officer, employee,
Affiliate, agent or representative of any party to this Agreement (each, a
“Non-Recourse Party”) will have any liability (whether in contract, tort, equity
or otherwise) for any of the representations, warranties, covenants, agreements
or other obligations or liabilities of any of the parties to this Agreement or
for any claim based upon, arising out of or related to this Agreement; provided
that nothing in this Section 10.07 shall limit in any way any claim for Fraud.

10.08 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable Law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable Law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

10.09 Construction. The language used in this Agreement shall be deemed to be
the language chosen by the parties hereto to express their mutual intent, and no
rule of strict construction shall be applied against any Person. The headings of
the sections and paragraphs of this Agreement have been inserted for convenience
of reference only and shall in no way restrict or otherwise modify any of the
terms or provisions hereof.

10.10 Disclosure Schedules. The Disclosure Schedules have been arranged for
purposes of convenience in separately numbered sections corresponding to the
sections of this Agreement; provided, however, that each section of the
Disclosure Schedules shall be deemed to incorporate by reference all information
disclosed in any other section of the Disclosure Schedules to the extent the
relevance of such information to such other section of the Disclosure Schedules
is readily apparent on the face of such disclosure. Capitalized terms used in
the Disclosure Schedules and not otherwise defined therein have the meanings
given to them in this Agreement. The specification of any dollar amount or the
inclusion of any item in the representations and warranties contained in this
Agreement, the Disclosure Schedules or the attached exhibits is not intended to
imply that the amounts, or higher or lower amounts, or the items so included, or
other items, are or are not required to be disclosed (including whether such
amounts or items are required to be disclosed as material or threatened) or are
within or outside of the ordinary course of business, and no party shall use the
fact of the setting of the amounts or the fact of the inclusion of any item in
this Agreement, the Disclosure Schedules, or exhibits in any dispute or
controversy between the parties as to whether any obligation, item or matter not
set forth or included in this Agreement, the Disclosure Schedules, or exhibits
is or is not required to be disclosed (including whether the amount or items are
required to be disclosed as material or threatened) or are within or outside of
the ordinary course of business. In addition, matters reflected in the
Disclosure Schedules are not necessarily limited to matters required by this
Agreement to be reflected in the Disclosure Schedules. Such additional matters
are set forth for informational purposes only and do not necessarily include
other matters of a similar nature. No information set forth in the Disclosure
Schedules shall be deemed to broaden in any way the scope of the parties’
representations and warranties. The information contained in this Agreement, in
the Disclosure Schedules, and exhibits hereto is disclosed solely for purposes
of this Agreement, and no information contained herein or therein shall be
deemed to be an admission by any party hereto to any third party of any matter
whatsoever, including any violation of Law or breach of contract.

59

--------------------------------------------------------------------------------



10.11 Complete Agreement. This Agreement (including all Disclosure Schedules,
Annexes and Exhibits hereto) contains the entire agreement of the parties
respecting the sale and purchase of the Company and supersedes all prior
agreements among the parties respecting the sale and purchase of the Company. In
the event an ambiguity or question of intent or interpretation arises with
respect to this Agreement, the terms and provisions of the execution version of
this Agreement shall control and prior drafts of this Agreement and the
documents referenced herein shall not be considered or analyzed for any purpose
(including in support of parol evidence proffered by any Person in connection
with this Agreement), shall be deemed not to provide any evidence as to the
meaning of the provisions hereof or the intent of the parties with respect
hereto and shall be deemed joint work product of the parties. The sole and
exclusive remedies for any breach of the terms and provisions of this Agreement,
including any representations and warranties set forth herein or alleged to have
been made in connection herewith or as an inducement to enter into this
Agreement, or any claim or cause of action otherwise arising out of or related
to the sale and purchase of the Company will be those remedies available at law
or in equity for breach of contract only as such contractual remedies have been
further limited or excluded pursuant to the express terms of this Agreement; and
the parties hereby agree that neither party hereto will have any remedies or
cause of action (whether in contract or in tort, at law or equity) for any
statements, communications, disclosures, failures to disclose, representations
or warranties not set forth in this Agreement.

10.12 Conflict Between Transaction Documents. The parties hereto agree and
acknowledge that to the extent any terms and provisions of this Agreement are in
any way inconsistent with or in conflict with any term, condition or provision
of any other agreement, document or instrument contemplated by this Agreement,
this Agreement shall govern and control.

10.13 Specific Performance. The parties hereto agree that irreparable damage
would occur in the event that any provision of this Agreement is not performed
in accordance with its specific terms or is otherwise breached, including if the
parties hereto fail to take any action required of them hereunder to consummate
the transactions contemplated by this Agreement. It is accordingly agreed that
(a) the parties hereto shall be entitled to seek an injunction or injunctions,
specific performance or other equitable relief to prevent breaches of this
Agreement and to enforce specifically the terms and provisions hereof in the
courts described in Section 10.14 without proof of damages or otherwise, this
being in addition to any other remedy to which they are entitled under this
Agreement and (b) the right of specific performance and other equitable relief
is an integral part of the transactions contemplated by this Agreement and
without that right, neither the Company nor the Purchaser would have entered
into this Agreement. The parties hereto agree not to assert that a remedy of
specific performance or other equitable relief is unenforceable, invalid,
contrary to law or inequitable for any reason, and not to assert that a remedy
of monetary damages would provide an adequate remedy or that the parties
otherwise have an adequate remedy at law. The parties hereto acknowledge and
agree that any party seeking an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement in accordance with this Section 10.13 shall not be required to provide
any bond or other security in connection with any such order or injunction.
Notwithstanding anything herein to the contrary, in no event shall this Section
10.13 be used, alone or together with any other provision of this Agreement, to
require the Company to remedy (or to require Sellers to cause the Company to
remedy) any breach of any representation or warranty of the Company made herein.

60

--------------------------------------------------------------------------------



10.14 Jurisdiction and Exclusive Venue. EACH OF THE PARTIES IRREVOCABLY AGREES
THAT ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
BROUGHT BY ANY OTHER PARTY OR ITS SUCCESSORS OR ASSIGNS SHALL BE BROUGHT AND
DETERMINED ONLY IN ANY FEDERAL OR STATE COURT LOCATED IN NEW YORK COUNTY, NEW
YORK, AND EACH OF THE PARTIES HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS FOR ITSELF AND WITH RESPECT TO ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, WITH REGARD TO ANY SUCH ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY. EACH OF THE PARTIES AGREES NOT TO COMMENCE ANY ACTION, SUIT
OR PROCEEDING RELATING THERETO EXCEPT IN THE COURTS DESCRIBED ABOVE IN NEW YORK,
OTHER THAN ACTIONS IN ANY COURT OF COMPETENT JURISDICTION TO ENFORCE ANY
JUDGMENT, DECREE OR AWARD RENDERED BY ANY SUCH COURT IN NEW YORK AS DESCRIBED
HEREIN, AND NO PARTY WILL FILE A MOTION TO DISMISS OR TRANSFER ANY ACTION FILED
IN A STATE OR FEDERAL COURT IN NEW YORK, ON ANY JURISDICTIONAL OR VENUE-RELATED
GROUNDS, INCLUDING THE DOCTRINE OF FORUM NON-CONVENIENS OR PURSUANT TO 28 U.S.C.
§§ 1404 OR 1407.

10.15 Governing Law; Waiver of Jury Trial.

(a) This Agreement, and all claims or causes of action (whether in contract or
tort) that may be based upon, arise out of or relate to this Agreement or the
negotiation, execution or performance of this Agreement (including any claim or
cause of action based upon, arising out of or related to any representation or
warranty made in or in connection with this Agreement) will be governed by and
construed in accordance with the internal laws of the State of New York,
including its statutes of limitations, without regard to conflicts of law
principles of the State of New York or any other jurisdiction that would cause
the laws of any jurisdiction other than the State of New York to apply.

(b) EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY
ARISE UNDER THIS AGREEMENT, THE DOCUMENTS AND AGREEMENTS CONTEMPLATED HEREBY AND
THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND THEREFORE HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY DOCUMENT OR AGREEMENT CONTEMPLATED HEREBY OR THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY. EACH PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 10.15.

61

--------------------------------------------------------------------------------



10.16 Representative.

(a) Each Seller hereby constitutes and appoints the Representative as his or its
agent to act for and on behalf of each such Seller in all matters relating to or
arising out of this Agreement. Subject to the terms and conditions of this
Section 10.16, the Purchaser hereby acknowledges that the Representative shall
serve as the sole representative of the Sellers, from and after the date hereof,
with respect to the matters set forth in this Agreement and any other document
or agreement contemplated hereby or thereby, such service to be without
compensation except for the reimbursement of out of pocket expenses and
indemnification specifically provided herein. The Representative has accepted
such designation as of the date hereof. The relationship created herein is not
to be construed as a joint venture or any form of partnership between or among
the Representative or any other Seller or the Purchaser for any purpose of U.S.
federal or state law, including federal or state income Tax purposes.

(b) Effective as of the date hereof, the Representative shall be the agent,
proxy and attorney-in-fact for each Seller for all purposes of this Agreement,
including full power and authority: (i) to take all actions that the
Representative considers necessary or desirable in connection with the defense,
pursuit, negotiation or settlement of any determinations relating to the payment
or determination of the Purchaser Adjustment Amount or the Seller Adjustment
Amount and to sue, defend, negotiate, settle and compromise any claims made by
or against, and other disputes with, the Purchaser or any other Purchaser
Indemnified Party pursuant to this Agreement or any of the agreements,
instruments, documents or transactions contemplated hereby or executed in
connection herewith, (ii) to engage and employ agents and representatives
(including accountants, legal counsel and other professionals) and to incur such
other expenses as he shall deem necessary or prudent in connection with the
administration of the foregoing, (iii) to provide for all expenses incurred in
connection with the administration of the foregoing, (iv) to disburse, or cause
to be disbursed, to the Sellers any funds received (including by the
Representative) on behalf of the Sellers under this Agreement, (v) to pay
amounts pursuant to Section 10.16(f), (vi) to take all other actions and
exercise all other rights which the Representative in his sole discretion
considers necessary or appropriate in connection with this Agreement or the
Escrow Agreement, including execution and delivery of the Escrow Agreement, and
any amendment or waiver to this Agreement or the Escrow Agreement, and the other
agreements, instruments and documents contemplated hereby or executed in
connection herewith. All decisions and acts by the Representative shall be
binding upon all Sellers, and no Seller shall have the right to object, dissent,
protest or otherwise contest the same.

62

--------------------------------------------------------------------------------



(c) In the event that any Person authorized hereunder as part of the
Representative shall die, become incapacitated, resign or otherwise fail to act
on behalf of the Sellers for any reason, the Representative shall include such
other Person as shall be acceptable to the continuing representative, and such
substituted representative, together with the continuing representative,
together shall be deemed to be the Representative for all purposes of this
Agreement.

(d) The Representative is authorized to act on behalf of the Sellers
notwithstanding any dispute or disagreement among the Sellers, and the other
parties hereto shall be entitled to rely on any and all action taken by the
Representative without any liability to, or obligation to inquire of, any Seller
even if such party shall be aware of any actual or potential dispute or
disagreement among the Sellers. Each of the other parties hereto is expressly
authorized to rely on the genuineness of the signature of the Representative
and, upon receipt of any writing which reasonably appears to have been signed by
the Representative, the other parties hereto may act upon the same without any
further duty of inquiry as to the genuineness of the writing.

(e) Neither the Representative nor any of his agents or other representatives or
Affiliates shall incur any liability to any Seller by virtue of the failure or
refusal of such Persons for any reason to consummate the transactions
contemplated by this Agreement or relating to the performance of their duties
hereunder. Neither the Representative nor any of his agents or other
representatives or Affiliates shall be liable to any Seller relating to the
performance of his duties under this Agreement for any errors in judgment,
negligence, oversight, breach of duty or otherwise, regardless of the legal
theory under which such liability or obligation may be sought to be imposed,
whether sounding in contract or tort, or whether at law or in equity, or
otherwise, except to the extent it is finally determined in a court of competent
jurisdiction by clear and convincing evidence that the actions taken or not
taken by the Representative constituted gross negligence or willful misconduct.
The Representative and his agents and other representatives and Affiliates shall
be indemnified and held harmless by the Sellers against all Losses paid or
incurred in connection with any action, suit, proceeding or claim to which any
of such Persons is made a party by reason of the fact that he was acting as the
Representative pursuant to this Agreement; provided, however, that the
Representative shall not be entitled to indemnification hereunder to the extent
he is finally determined in a court of competent jurisdiction by clear and
convincing evidence that the actions taken or not taken by the Representative
constituted gross negligence or willful misconduct. For the avoidance of doubt,
the indemnification contemplated by this Section 10.16(e) shall not be subject
to any of the survival or other limitation or exclusive remedy provisions of
Article VII.

(f) Any amount owing to the Representative from any Seller pursuant to this
Section 10.16 shall be deductible at the option of the Representative from the
next succeeding distribution(s), if any, of the Escrow Amount, as applicable, by
the Escrow Agent that is required to be made to, or for the benefit of, such
Seller. The Representative shall be protected in acting upon any notice,
statement or certificate believed by him to be genuine and to have been
furnished by the appropriate Person and in acting or refusing to act in good
faith on any matter.

63

--------------------------------------------------------------------------------



10.17 No Right to Set-Off. Except for its right to make claims in accordance
with Article VII, the Purchaser, for itself and its successors and permitted
assigns, hereby unconditionally and irrevocably waives any rights of set-off,
netting, offset, recoupment, or similar rights that the Purchaser or any of its
successors and permitted assigns has or may have with respect to the payment of
the Transaction Price or any other payments to be made by the Purchaser pursuant
to this Agreement (including, without limitation, any payment required to be
made pursuant to Section 1.08) or any other document or instrument delivered by
the Purchaser in connection herewith.

10.18 Counterparts and PDF. This Agreement, the Escrow Agreement and any other
agreements referred to herein or therein, and any amendments hereto or thereto,
may be executed in multiple counterparts, any one of which need not contain the
signature of more than one party, but all such counterparts taken together shall
constitute one and the same instrument. Any counterpart, to the extent signed
and delivered by means of a facsimile machine, .PDF or other electronic
transmission, shall be treated in all manner and respects as an original
contract and shall be considered to have the same binding legal effects as if it
were the original signed version thereof delivered in person. At the request of
any party hereto or to any such contract, each other party hereto or thereto
will re-execute original forms thereof and deliver them to all other parties. No
party hereto or to any such contract will raise the use of a facsimile machine,
.PDF or other electronic transmission to deliver a signature or the fact that
any signature or contract was transmitted or communicated through the use of
facsimile machine, .PDF or other electronic transmission as a defense to the
formation of a contract and each such party forever waives any such defense.

10.19 Put/Call Option.

(a) From and after the period beginning on the thirty-first (31st) day following
the Closing Date and ending upon the forty-fourth (44th) day following the
Closing Date (the “Option Period”), (i) LRB Holdings, Inc. or its Affiliates
(“Landlord”) shall have the option to purchase (the “Call Option”), exercisable
in Landlord’s sole discretion, one hundred percent (100%) of the Company’s
interest in the improved industrial/manufacturing facility located at 321
Madison Avenue, Wiggins, Mississippi and the improvements located thereon (the
“Wiggins Property”) and (ii) the Company shall have the option (the “Put
Option”), exercisable in the Company’s sole discretion, to require Landlord to
acquire one hundred percent (100%) of the Company’s interest in the Wiggins
Property. The Call Option and the Put Option shall be exercisable upon written
notice by Landlord or the Company, as the case may be, in accordance with the
requirements of Section 10.03. In the event that Landlord has not exercised its
Call Option and the Company has not exercised its Put Option within the Option
Period, then on the forty-fifth (45th) day following the Closing Date, the Call
Option shall be deemed to have been automatically exercised by Landlord.

(b) Upon exercise of the Put Option or the Call Option, the Purchaser shall
cause the Company to deliver to Landlord a deed (the “Deed”) for the Wiggins
Property without recourse, representation or warranty of any kind. The Deed
shall provide that the conveyance is on an AS IS WHERE IS basis, with the
Company and Purchaser making no representation or warranty of any kind.
Contemporaneously with delivery of the Deed (i) Landlord and the Company shall
deliver executed counterparts of the Triple Net Lease Agreement in the form
attached hereto as Exhibit C, (ii) the Wiggins Escrow Amount shall be released
to the Purchaser and (iii) Landlord shall pay all fees and expenses in
connection with the transfer of the Wiggins Property to Landlord, including,
without limitation, any transfer taxes or recording fees.

64

--------------------------------------------------------------------------------



ARTICLE XI

DEFINITIONS

11.01 Definitions. For purposes hereof, the following terms when used herein
shall have the respective meanings set forth below.

“Accounting Firm” is defined in Section 1.05©.

“Additional Earnout Payment” is defined in Section 1.08(e).

“Affiliate” of any particular Person means (i) any other Person controlling,
controlled by or under common control with such particular Person, where
“control” means the possession, directly or indirectly, of the power to direct
the management and policies of a Person whether through the ownership of voting
securities, contract or otherwise and (ii) heirs, executors or administrators of
such Person.

“Affiliate Agreement” is defined in Section 2.20.

“Agreement” is defined in the Preamble.

“Allocable Amount” is defined in Section 9.05

“Allocation Percentage” is defined in Section 1.04(a).

“Allocation Principles” is defined in Section 9.05.

“Alternative Arrangements” is defined in Section 7.08.

“Anti-Corruption Laws” is defined in Section 2.21(a).

“Base Earnout Payment” is defined in Section 1.08(e).

“Bhatia Consulting Agreement” is defined in the recitals.

“Cox Consulting Agreement” is defined in the recitals.

“Business” is defined in Section 5.01(g).

“Business Day” means any day other than a Saturday, Sunday or a day on which
banking institutions located in Fort Worth, Texas are closed as a result of
federal, state or local holiday.

“Call Option” is defined in Section 10.19(a).

“Cap” is defined in Section 7.03(b).

65

--------------------------------------------------------------------------------



“Cash” means, as of any given time of determination, all cash, cash equivalents
and marketable securities held by the Company, including all outstanding
security, customer or other deposits in cash, at such time, plus any deposits in
transit, minus any checks written (but not yet cashed) by the Company, except to
the extent that any such deposits or checks are instead taken into account in
determining Closing Net Working Capital.

“Closing” is defined in Section 1.03.

“Closing Cash” means Cash as of the time of the Closing on the Closing Date
(without giving effect to the consummation of the transactions contemplated by
this Agreement).

“Closing Cash Proceeds” is defined in Section 1.02(b).

“Closing Date” is defined in Section 1.03.

“Closing Indebtedness” means Indebtedness as of the time of the Closing on the
Closing Date (without giving effect to the consummation of the transactions
contemplated by this Agreement).

“Closing Net Working Capital” means Net Working Capital as of the time of the
Closing on the Closing Date (without giving effect to the consummation of the
transactions contemplated by this Agreement).

“Closing Statement” is defined in Section 1.05(a).

“Code” means the Internal Revenue Code of 1986, as amended.

“Company” is defined in the Preamble.

“Company Intellectual Property” means all Intellectual Property owned or
purported to be owned by the Company.

“Computer Systems” means all servers, computer hardware, networks,
telecommunications systems, and related systems of or used by the Company.

“Confidential Information” is defined in Section 5.01(d).

“Confidentiality Agreement” means that certain Confidentiality Agreement between
Purchaser and BDO Capital Advisors, LLC, dated as of April 27, 2017.

“Consequential Damages” means Losses that are not, as of the date of this
Agreement, the probable and reasonably foreseeable result of (a) a breach by the
Company or a Seller of any of its or their representations or warranties under
this Agreement or (b) the other matters giving rise to a claim for
indemnification under Section 7.02.

66

--------------------------------------------------------------------------------



“consistently applied” means that no change in accounting principles shall have
been made from those used by the Company in the preparation of the Latest
Audited Balance Sheet, including with respect to the nature of accounts and the
methods for determining the level of reserves or accruals; provided that, with
respect to any calculation of Net Working Capital, “consistently applied” shall
have the meaning set forth on Exhibit A. “Changes in accounting principles”
includes all changes in accounting principles, policies, practices, procedures
or methodologies with respect to financial statements, their classification or
presentation, as well as all changes in methods, conventions, assumptions or
estimation techniques (unless required by objective changes in underlying
events) utilized in making accounting estimates.

“Construction Projects” is defined in Section 2.09(n).

“Covered Persons” is defined in Section 2.21.

“D&O Policy” is defined in Section 6.02(c).

“Deductible” is defined in Section 7.03(a).

“Deed” is defined in Section 10.19(b).

“Disclosure Schedules” is defined in Article II.

“EBITDA” is defined in Section 1.09.

“Encumber” or “Encumbrance” means, with respect to any real property, any
mortgage, deed of trust, hypothecation, pledge, charge, Lien, security interest,
easement, covenant, right of first refusal or first offer, purchase right, or
similar cumbrance or restriction (including restrictions on transfer) in respect
of such real property.

“Environmental Claim” means any claim, action, cause of action, suit,
proceeding, investigation, order, demand or notice by any Person alleging actual
or potential liability (including actual or potential liability for
investigatory costs, cleanup costs, governmental response costs, natural
resources damages, property damages, personal injuries, attorneys’ fees, or
penalties) arising out of, based on or resulting from or relating to (a) the
presence, Release or threatened Release of, or exposure to, any Hazardous
Substances at any location, whether or not owned or operated by the Company, or
(b) circumstances forming the basis of any violation or alleged violation of any
Environmental Law.

“Environmental Laws” means all applicable Laws relating to pollution or
protection of the environment (including, without limitation, ambient air,
vapor, surface water, ground water, land surface or subsurface strata, and
natural resources) or human health or worker health and safety, including,
without limitation, Laws relating to (i) Releases or threatened Releases of, or
exposure to, Hazardous Substances, (ii) the manufacture, processing,
distribution, use, treatment, generation, storage, containment, transport or
handling of Hazardous Substances, (iii) recordkeeping, notification, disclosure,
or reporting requirements regarding Hazardous Substances, (iv) endangered or
threatened species of fish, wildlife and plants, and the management or use of
natural resources, or (v) the preservation of the environment or mitigation of
adverse effects on or to human health or the environment.

“Equipment” is defined in Section 2.09(a).

67

--------------------------------------------------------------------------------



“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Escrow Account” means the account holding the Escrow Amount pursuant to the
Escrow Agreement.

“Escrow Agent” means Regions Bank.

“Escrow Agreement” means an escrow agreement substantially in the form of
Exhibit B hereto.

“Escrow Amount” means an amount equal to $6,128,000.

“Escrow Termination Date” means the date that is eighteen (18) months after the
Closing Date.

“Estimated Cash” is defined in Section 1.02(a).

“Estimated Closing Net Working Capital” is defined in Section 1.02(a).

“Estimated Indebtedness” is defined in Section 1.02(a).

“Estimated Transaction Expenses” is defined in Section 1.02(a).

“Final Determination” means (a) a decision, judgment, decree or other order by
any court of competent jurisdiction, which decision, judgment, decree or other
order has become final with respect to Purchaser or the Sellers (i.e., all
allowable appeals have been exhausted by either party to the action) or (b) a
closing agreement binding in respect of the Purchaser or the Sellers or (c)
other administrative settlement with or final administrative decision by the
relevant Governmental Body.

“Financial Statements” is defined in Section 2.07(a).

“Foreign Competition Laws” means any antitrust or competition Laws of any
Governmental Body outside the United States.

“Foreign Official” is defined in Section 2.21(a).

“Form 8023” is defined in Section 9.04(a).

“Fraud” means an actual knowing and intentional misrepresentation of a fact, or
concealment of a fact, made with the intent to deceive and mislead any other
party to this Agreement (as opposed to any claim based on constructive
knowledge, negligent misrepresentation or a similar theory).

“Fundamental Representations” means the representations and warranties set forth
in Section 2.01(a), Section 2.02, Section 2.03, Section 2.06, Section 2.09(a)
(first sentence only), Section 2.09(b) (third sentence only), Section 2.14(b),
Section 2.17, Section 2.19(a), Section 2.19(d), Section 2.20, Section 2.21,
Section 2.23, Section 3.01, Section 3.02, Section 3.05, Section 3.06, Section
4.01, Section 4.02 and Section 4.06, and, as used in Article IX, also includes
the representations and warranties set forth in Section 2.10.

68

--------------------------------------------------------------------------------



“Funded Indebtedness” is defined in Section 1.04(b).

“GAAP” means United States generally accepted accounting principles.

“Governmental Body” means any (a) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature,
(b) federal, state, local, municipal, foreign or other government or (c)
governmental or quasi-governmental authority of any nature (including any
governmental division, department, agency, commission, official, regulatory body
or other entity and any court, arbitrator or other tribunal).

“Hazardous Substances” means any chemical, pollutant, contaminant, material,
waste or substance that is hazardous, toxic, deleterious, radioactive, noxious
or harmful, petroleum and petroleum products, by-products, derivatives or
wastes, greenhouse gases, asbestos or asbestos-containing materials or products,
polychlorinated biphenyls (PCBs) or materials containing same, lead or
lead-based paints or materials, or other substances that may have an adverse
effect on human health or the environment.

“HSR Act” means the Hart Scott Rodino Antitrust Improvements Act of 1976, as
amended.

“Indebtedness” means, as of any given time of determination, (a) the amount of
all indebtedness for borrowed money of the Company under any credit facilities
(including any unpaid principal, premium, accrued and unpaid interest, related
expenses, prepayment penalties, commitment and other fees, reimbursements and
all other amounts payable in connection therewith), (b) liabilities of the
Company evidenced by bonds, debentures, notes or other similar instruments or
debt securities, (c) any obligation evidenced by any letter of credit or
bankers’ acceptance solely to the extent drawn, (d) all liabilities of the
Company arising out of interest rate and currency swap, cap and any other
arrangements designed to provide protection against fluctuations in interest or
currency rates, in each case including any amounts payable to terminate such
arrangements, (e) all obligations issued or assumed as the deferred purchase
price of property, assets or business, including any amounts reserved for the
payment of a contingent purchase price, (f) any unfunded or underfunded
liabilities pursuant to any pension or nonqualified deferred compensation plan
or arrangement and any unpaid compensation for any period prior to the Closing
Date, in each case, to the extent not fully reflected in the Financial
Statements, and (g) all obligations under leases which have been or are required
to be, in accordance with GAAP consistently applied, recorded as capital leases
in respect of which the Company is liable; provided that without limiting other
liabilities that are not to be included therewith, in no event shall
Indebtedness include (i) any amounts included in Closing Net Working Capital or
Transaction Expenses, (ii) any contingent reimbursement obligations for any
letters of credit, performance bonds, surety bonds and similar obligations of
the Company or (iii) any fees and expenses to the extent incurred by or at the
direction of the Purchaser or otherwise relating to the Purchaser’s or any of
its Affiliates’ financing, including obtaining any consent, agreement or waiver
relating thereto, for the transactions contemplated by this Agreement or any
other liabilities or obligations incurred or arranged by or on behalf of the
Purchaser or any of its Affiliates in connection with the transactions
contemplated hereby or otherwise.

69

--------------------------------------------------------------------------------



“Indemnified Party” is defined in Section 7.05(a).

“Indemnified Person” is defined in Section 6.02(a).

“Indemnifying Party” is defined in Section 7.05(a).

“Intellectual Property” means all of the following: worldwide, whether
registered or unregistered: (a) trademarks and service marks, trade dress,
product configurations, trade names and other indications of origin,
applications or registrations in any jurisdiction pertaining to the foregoing
and all goodwill associated therewith; (b) inventions, discoveries,
improvements, ideas, know-how, methodology, models, algorithms, formulae,
systems, processes, technology, whether patentable or not, and all patents,
industrial designs, and utility models, and all applications pertaining to the
foregoing, in any jurisdiction, including re-issues, continuations, divisions,
continuations-in-part, re-examinations, renewals and extensions; (c) trade
secrets, customer and supplier lists and other rights in confidential and other
nonpublic information that derive economic value from not being generally known
and not being readily ascertainable by proper means, including the right in any
jurisdiction to limit the use or disclosure thereof; (d) software, including
interpreted or compiled Source Code, object code, documentation, programming
tools, drawings, specifications, metadata and data; (e) copyrights in writings,
designs, software, and any other original works of authorship in any medium,
including applications or registrations in any jurisdiction for the foregoing
and all moral rights in the forgoing; (f) database rights; (g) internet web
sites, domain names and applications and registrations pertaining thereto; (h)
social media accounts, the usernames and passwords associated therewith, and all
content contained therein; (i) any other intellectual property or proprietary
rights of any kind, nature or description; and (j) any tangible embodiments of
the foregoing (in whatever form or medium).

“IP Agreement” is defined in Section 2.12(f).

“KHH” is defined in Section 8.06.

“knowledge of the Company” or “Company’s knowledge” means the actual knowledge
of Ramesh Bhatia and Randel Calaway.

“Landlord” is defined in Section 10.19(a).

“Latest Audited Balance Sheet” is defined in Section 2.07(a).

“Latest Balance Sheet” is defined in Section 2.07(a).

“Law” means any law, rule, regulation, judgment, decision, injunction or order
of any Governmental Body, as enacted or promulgated and in effect on or prior to
the Closing Date.

“Liabilities” is defined in Section 2.07(b).

70

--------------------------------------------------------------------------------



“Liens” means all liens, mortgages, deeds of trust, pledges, security interests,
attachments, levies, conditional sales, charges, claims, proxy, voting trust or
agreement or transfer restriction under any stockholder or similar agreement.

“Losses” means any loss, liability, damage or expense (including reasonable
legal fees and expenses).

“Material Adverse Effect” means a material adverse effect upon the financial
condition and operating results of the Company; provided that none of the
following, either alone or taken together with other changes or effects, shall
constitute, or be taken into account in determining whether there has been, a
Material Adverse Effect: (a) changes in, or effects arising from or relating to,
general business or economic conditions affecting the industry in which the
Company operate, (b) changes in, or effects arising from or relating to,
national or international political or social conditions, including the
engagement by the United States in hostilities or the escalation thereof,
whether or not pursuant to the declaration of a national emergency or war, or
the occurrence or the escalation of any military, cyber or terrorist attack upon
the United States, or any of its territories, possessions, or diplomatic or
consular offices or upon any military installation, asset, equipment or
personnel of the United States, (c) changes in, or effects arising from or
relating to, financial, banking, or securities markets (including (i) any
disruption of any of the foregoing markets, (ii) any change in currency exchange
rates, (iii) any decline or rise in the price of any security, commodity,
contract or index and (iv) any increased cost, or decreased availability, of
capital or pricing or terms related to any financing for the transactions
contemplated by this Agreement), (d) changes in, or effects arising from or
relating to changes in, GAAP, (e) changes in, or effects arising from or
relating to changes in, laws, rules, regulations, orders, or other binding
directives or determinations issued or made by or agreements with or consents of
any Governmental Body, (f) changes or effects arising from or relating to (i)
the taking of any action permitted or contemplated by this Agreement or at the
request of the Purchaser or its Affiliates, (ii) the failure to take any action
if such action is prohibited by this Agreement or (iii) the announcement of this
Agreement or the transactions contemplated hereby or the identity, nature or
ownership of the Purchaser, (g) changes or effects arising from or relating to
any existing event, occurrence, or circumstance with respect to which the
Purchaser has knowledge as of the date hereof, including any matter set forth in
the Disclosure Schedules, (h) changes or effects that arise from any seasonal
fluctuations in the business, (i) any failure, in and of itself, to achieve any
budgets, projections, forecasts, estimates, plans, predictions, performance
metrics or operating statistics or the inputs into such items (whether or not
shared with the Purchaser or its Affiliates or representatives) or (j) the
effect of any action taken by the Purchaser or its Affiliates with respect to
the transactions completed by this Agreement or the financing thereof.

“Material Customers” is defined in Section 2.24(a).

“Material Suppliers” is defined in Section 2.24(b).

“Net Working Capital” shall have the meaning, and shall be calculated in a
manner consistent with principles, policies, practices, procedures or
methodologies with respect to financial statements, their classification or
presentation, and methods, conventions, assumptions or estimation techniques,
set forth on or reflected in Exhibit A. For the avoidance of doubt, any amounts
included as Transaction Expenses shall not be included in the calculation of Net
Working Capital.

71

--------------------------------------------------------------------------------



“New Business Capital Investment” is defined in Section 1.07.

“Non-Maintenance Capital” is defined in Section 1.07.

“Non-Recourse Party” is defined in Section 10.07.

“Non-Settling Party” is defined in Section 7.05(c).

“Non-Third Party Claim” is defined in Section 7.06.

“Objection Notice” is defined in Section 1.05(b).

“Occurrence” is specified in Section 2.23(b).

“Option Period” is defined in Section 10.19(a).

“Owned Real Property” means all land, together with all buildings, structures,
improvements and fixtures located thereon, including, without limitation, all
electrical, mechanical, plumbing and other building systems; fire protection,
security and surveillance systems; telecommunications, computer, wiring and
cable installations; utility installations; water distribution systems; and
landscaping, and all easements and other rights and interests appurtenant
thereto, including, without limitation, air, oil, gas, mineral and water rights,
owned by the Company.

“Pension Plans” is defined in Section 2.14(a).

“Performance Period” is defined in Section 1.08(a).

“Permits” is defined in Section 2.18(a).

“Permitted Liens” means (a) any restriction on transfer arising under applicable
securities Laws, (b) Liens for Taxes not yet due and payable or that the
taxpayer is contesting in good faith through appropriate proceedings and for
which adequate accruals or reserves have been established, (c) Liens under the
Funded Indebtedness, (d) mechanics Liens and similar Liens for labor, materials,
or supplies that are not yet due and payable and for which adequate accruals or
reserves have been established, (e) zoning, building codes, and other land use
laws regulating the use or occupancy of Owned Real Property or the activities
conducted thereon that are imposed by any Governmental Body having jurisdiction
over such Owned Real Property that do not, individually or in the aggregate,
materially impair the value, possession or current use of the applicable Owned
Real Property, (f) easements, servitudes, covenants, conditions, restrictions,
and other similar matters of record affecting title to any real property or
assets of the Company and other title defects that do not or would not,
individually or in the aggregate, materially impair the value, possession or
current use of the applicable Owned Real Property or assets of the Company, (g)
Liens set forth on Schedule 11.01(a), (h) all matters set forth on title
policies or surveys made available by the Company to the Purchaser prior to the
date of this Agreement that do not or would not, individually or in the
aggregate, materially impair the value, possession or current use of the
applicable Owned Real Property or assets of the Company and (i) Liens that will
be terminated at or prior to the Closing.

72

--------------------------------------------------------------------------------



“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or a Governmental Body.

“Personal Data” shall have the same meaning as the term “personal data,”
“personal information,” or the equivalent under the applicable Law, and may
include a natural person’s name, street address, telephone number, e-mail
address, birth date, social security number, account number or other information
that allows the identification of a natural person.

“Plans” is defined in Section 2.14(a).

“Pre-Closing Tax Period” means any Tax period ending on or before the Closing
Date and, with respect to a Straddle Period, the portion of such Tax period
ending on the Closing Date.

“Pre-Closing Taxes” means (a) all liability for Taxes of the Company for
Pre-Closing Tax Periods; (b) all liability resulting by reason of the several
liability of the Company pursuant to Treasury Regulation Section 1.1502-6 or any
analogous state, local or foreign law or regulation or by reason of the Company
having been a member of any consolidated, combined or unitary group on or prior
to the Closing Date; (c) all liability for Taxes resulting by reason of the
Company ceasing to be a member of an affiliated group; (d) all liability
attributable to any misrepresentation or breach of warranty made by Seller in
Section 2.10 of this Agreement; (e) all liability for Taxes attributable to any
failure to comply with any of the covenants or agreements of the Sellers or
(with respect to the period of time on or prior to the Closing) the Company
under this Agreement and (f) all liability for Taxes of any other person
pursuant to any contractual agreement entered into on or before the Closing
Date.

“Privileged Communications” is defined in Section 8.06.

“Products” is defined in Section 2.23(a).

“Purchase Price Adjustments” is defined in Section 1.05(f)(iii).

“Purchased Assets” means all of the assets, whether real, personal (tangible or
intangible) or mixed, owned (in fee or any lesser interest including leasehold
interests) by the Company.

“Purchaser” is defined in the Preamble.

“Purchaser Adjustment Amount” is defined in Section 1.05(f)(i).

“Purchaser Indemnified Parties” is defined in Section 7.02.

“Purchaser Released Parties” is defined in Section 8.03.

73

--------------------------------------------------------------------------------



“Put Option” is defined in Section 10.19(a).

“PWC” is defined in Section 1.05(c).

“R&W Carrier” mean the recognized insurance carrier rated by AM Best at A or
better as of the date of issuance of the R&W Insurance Policy that issued the
R&W Insurance Policy on the date hereof for the benefit of the Purchaser.

“R&W Insurance Policy” means the Representations and Warranties Insurance Policy
to be issued by AIG Specialty Insurance Company on the date hereof, policy
number 17712105 (as may be amended, modified or supplemented from time to time).

“Real Property Permits” is defined in Section 2.09(c).

“Registered Company Intellectual Property” is defined in Section 2.12.

“Release” means any release, spill, emission, discharge, leaking, pumping,
injection, deposit, disposal, dispersal, leaching or migration into the
environment (including, without limitation, ambient air, surface water,
groundwater and surface or subsurface strata) or into or out of any property,
including the movement of Hazardous Substances through or in the air, soil,
surface water, groundwater or property.

“Release Letters” is defined in Section 1.04(b).

“Representative” is defined in the Preamble.

“Restricted Party” is defined in Section 5.01(a).

“Restricted Territories” is defined in Section 5.01(a).

“Restrictive Covenants” is defined in Section 5.01(e).

“Retained Employees” is defined in Section 8.02(a).

“Schedule” is defined in Article II.

“Section 338 Allocation” is defined in Section 9.05.

“Section 338(h)(10) Election” is defined in Section 9.04.

“S Election” is defined in Section 2.10(l).

“Seller Adjustment Amount” is defined in Section 1.05(f)(ii).

“Seller Allocation Notice” is defined in Section 9.05.

“Sellers” and “Seller” are defined in the Preamble.

“Settling Party” is defined in Section 7.05(c).

74

--------------------------------------------------------------------------------



“Shares” is defined in the Recitals.

“Special Earnout Payment” is defined in Section 1.08(e).

“Specified Employee Losses” means (a) any Losses arising from any claim, demand,
investigation, or proceeding related to (i) any payments, compensation, benefits
or entitlements that the Company owes, or is obligated to provide, prior to the
Closing with respect to any employee or other service provider of the Company,
(ii) any liabilities, payments, obligations, costs, expenses or disbursements
related to any employee or other service provider of the Company under any labor
or similar Laws that is incurred, accrued or arose prior to Closing, including
claims with respect to harassment, discrimination, and other workplace-related
claims, (iii) any liabilities in respect of any Plan that is incurred, accrued
or arising prior to Closing, and (iv) any liabilities, payments, costs, expenses
or disbursements incurred in connection with the termination of employment or
other service relationship of any employee or other service provider of the
Company arising under any Plan or other severance policy or agreement or under
any applicable Law or otherwise that is incurred, accrued or arising prior to,
or in connection with, the Closing, and (b) any Losses incurred as a result of a
breach of any of the representations and warranties contained in Sections
2.19(a) or 2.19(d) herein.

“Specified Loss Cap” is defined in Section 7.03(b).

“Specified Losses” means any Losses arising out of (a) Specified Employee Losses
or (b) any Environmental Claims related to the ownership of the Wiggins Property
by the Company between the Closing and the transfer of the Wiggins Property
pursuant to Section 10.19.

“Specified Loss Termination Date” is defined in Section 7.13(a).

“Straddle Period” means a Tax period that begins on or before the Closing Date
and ends thereafter.

“Target EBITDA” is defined in Section 1.07.

“Target Net Working Capital” means $44,500,000.

“Tax” or “Taxes” means any federal, state, local, foreign or other income, gross
receipts, capital stock, franchise, profits, withholding, social security,
unemployment, disability, real property, ad valorem/personal property, stamp,
excise, occupation, sales, use, transfer, value added, import, export,
alternative minimum or estimated tax, including any interest, penalty or
addition thereto.

“Tax Proceedings” mean any audit, contest or defense against any assessment,
notice of deficiency or other proposed adjustment relating to any and all Taxes
of the Company.

“Tax Returns” means any return, claim for refund, report, statement or
information return relating to Taxes, including any schedule or attachment
thereto, and including any amendments thereof.

“Third Party Claim” is defined in Section 7.05(a).

75

--------------------------------------------------------------------------------



“Title Affidavits” is defined in Section 1.04(l).

“Transaction Expenses” means, to the extent not paid by the Company or the
Sellers before the Closing Date, the amount of (a) all fees, costs and expenses
of the legal counsel, investment bankers, accountants, advisors, brokers, data
site managers or other representatives and consultants and associated expenses
incurred by or on behalf of, or to be paid by, the Company (with respect to
periods ending on the Closing) in connection with the transactions contemplated
by this Agreement (including in connection with any exploration of strategic
alternatives or other sales processes), (b) all bonus, incentive and similar
payments payable to employees or other service providers which become payable or
due as a result of, or in connection with, the transactions contemplated hereby
(other than any such payments that are a result of actions taken by or at the
request of Purchaser), and any severance payable pursuant to any of the
employment agreements listed on Schedule 2.14(a) to the extent any such payments
are triggered at the employee’s election or due to the failure of the parties to
enter into a new employment agreement in connection with the transactions
contemplated by this Agreement (in each case, prior to any reduction in respect
of applicable federal, state and local tax withholdings and including the
employer portion of any withholding, payroll, employment or similar Taxes, if
any, associated therewith), (c) fifty percent (50%) of the premium under, and of
any other costs, fees, expenses (including due diligence fees) or other amounts
charged by the R&W Carrier in connection with the procurement of, the R&W
Insurance Policy, (d) 50% of the premium and other fees and expenses related to
the D&O Policy, (e) 50% of all Transfer Taxes in accordance with Section 9.02
and (f) all costs, fees and expenses to record releases of mortgages and/or
deeds of trust which secure any Indebtedness to Compass Bank and its Affiliates;
provided that in no event shall Transaction Expenses include any fees, expenses
or other liabilities to the extent incurred by or at the direction of the
Purchaser, in connection with obtaining the consent, agreement or other approval
of any Governmental Body in connection with the transactions contemplated hereby
or otherwise relating to the Purchaser’s or its Affiliates’ financing, including
obtaining any consent or waiver relating thereto, for the transactions
contemplated hereby or any other liabilities or obligations incurred or arranged
by or on behalf of the Purchaser or its Affiliates in connection with the
transactions contemplated hereby, including any fees payable to any financing
institution or lender or the Company’s accountants on behalf of the Purchaser or
its Affiliates.

“Transaction Price” is defined in Section 1.02(b).

“Transaction Price Allocation Percentage” means the percentage of the
Transaction Price set forth opposite each Sellers’ name on the attached Schedule
1.04.

“Transfer Taxes” is defined in Section 9.02.

“WARN Act” is defined in Section 2.19(c).

“Welfare Plans” is defined in Section 2.14(a).

“Wiggins Escrow Amount” means an amount equal to $350,000.

“Wiggins Property” is defined in Section 10.19(a).

76

--------------------------------------------------------------------------------



“Year 1 Performance Period” is defined in Section 1.08(a).

“Year 2 Performance Period” is defined in Section 1.08(a).

11.02 Other Definitional Provisions.

(a) Accounting terms which are not otherwise defined in this Agreement have the
meanings given to them under GAAP. To the extent that the definition of an
accounting term defined in this Agreement is inconsistent with the meaning of
such term under GAAP, the definition set forth in this Agreement will control.

(b) The terms “hereof,” “herein” and “hereunder” and terms of similar import are
references to this Agreement as a whole and not to any particular provision of
this Agreement. Section, clause, schedule and exhibit references contained in
this Agreement are references to sections, clauses, schedules and exhibits in or
to this Agreement, unless otherwise specified.

(c) Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.” Where the context permits, the use of the term “or” shall be
equivalent to the use of the term “and/or.”

(d) Words denoting any gender shall include all genders, including the neutral
gender. Where a word is defined herein, references to the singular shall include
references to the plural and vice versa.

(e) All references to “$” and dollars shall be deemed to refer to United States
currency unless otherwise specifically provided.

(f) All references to a day or days shall be deemed to refer to a calendar day
or calendar days, as applicable, unless otherwise specifically provided.

(g) Any document or item will be deemed “delivered”, “provided” or “made
available” within the meaning of this Agreement if such document or item (a) is
included in the electronic data room, (b) actually delivered or provided to
Purchaser or any of Purchaser’s representatives or (c) made available upon
request, including at the Company’s offices.

(h) Any reference to any agreement or contract referenced herein or in the
Disclosure Schedules shall be a reference to such agreement or contract, as
amended, modified, supplemented or waived.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

77

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Stock Purchase
Agreement on the day and year first above written.

the Purchaser: MUELLER INDUSTRIES, INC.          By:  /s/ Jeffrey A. Martin
Name:  Jeffrey A. Martin Title: Chief Financial Officer and Treasurer       the
Company: ATCO RUBBER PRODUCTS, INC.     By: /s/ Ramesh Bhatia Name: Ramesh
Bhatia Title: President     the Sellers:   /s/ Ramesh Bhatia RAMESH BHATIA    
RAMESH BHATIA IRREVOCABLE 2015 TRUST     By: /s/ Ramesh
Bhatia                                    Name:   Ramesh Bhatia Title: Trustee

[Signature Page to Stock Purchase Agreement]

--------------------------------------------------------------------------------




BHATIA 2010 ANNUITY TRUST          By: /s/ Ramesh
Bhatia                                    Name:  Ramesh Bhatia Title: Trustee  
  NIRAJ BHATIA IRREVOCABLE 2012 TRUST     By: /s/ Ramesh Bhatia Name: Ramesh
Bhatia Title: Trustee     ANITA SMITH IRREVOCABLE 2012 TRUST     By: /s/ Ramesh
Bhatia Name:   Ramesh Bhatia Title: Trustee       the Representative:     /s/
Ramesh Bhatia RAMESH BHATIA

[Signature Page to Stock Purchase Agreement]

--------------------------------------------------------------------------------